Exhibit 10.1

Published CUSIP Numbers

Deal:    86164DAC6

Revolving Commitment:    86164DAD4

$200,000,000

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

among

STONE ENERGY CORPORATION

as Borrower,

THE FINANCIAL INSTITUTIONS

NAMED IN THIS CREDIT AGREEMENT

as Banks,

BANK OF AMERICA, N.A.

as Administrative Agent and Issuing Bank,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

NATIXIS,

THE BANK OF NOVA SCOTIA,

CAPITAL ONE, NATIONAL ASSOCIATION, and

TORONTO DOMINION (NEW YORK) LLC

as Co-Syndication Agents,

REGIONS BANK and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents, and

BANK OF AMERICA, N.A.

as sole Lead Arranger and Bookrunner

February 28, 2017



--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1  

Section 1.1.

 

Certain Defined Terms

     1  

Section 1.2.

 

Computation of Time Periods

     31  

Section 1.3.

 

Accounting Terms; Changes in GAAP

     31  

Section 1.4.

 

Types of Advances

     32  

Section 1.5.

 

Other Interpretive Provisions

     32  

Section 1.6.

 

Rounding

     32  

Section 1.7.

 

Letter of Credit Amounts

     32  

ARTICLE II CREDIT FACILITIES

     33  

Section 2.1.

 

Commitment for Advances

     33  

Section 2.2.

 

Borrowing Base

     33  

Section 2.3.

 

Method of Borrowing

     35  

Section 2.4.

 

Prepayment of Advances

     38  

Section 2.5.

 

Repayment of Advances

     40  

Section 2.6.

 

Letters of Credit

     41  

Section 2.7.

 

Fees

     44  

Section 2.8.

 

Interest

     45  

Section 2.9.

 

Payments and Computations

     47  

Section 2.10.

 

Sharing of Payments, Etc

     48  

Section 2.11.

 

Compensation for Losses

     48  

Section 2.12.

 

Increased Costs

     49  

Section 2.13.

 

Taxes

     50  

Section 2.14.

 

Inability to Determine Rates

     55  

Section 2.15.

 

Cash Collateral

     56  

Section 2.16.

 

Defaulting Banks

     57  

Section 2.17.

 

Mitigation Obligations; Replacement of Banks

     60  

ARTICLE III CONDITIONS OF LENDING

     61  

Section 3.1.

 

Initial Conditions Precedent to Borrowings

     61  

Section 3.2.

 

Conditions Precedent to All Borrowings

     63  

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     64  

Section 4.1.

 

Corporate Existence; Subsidiaries

     64  

Section 4.2.

 

Corporate Power; Authorization; No Violation

     64  

Section 4.3.

 

Authorization and Approvals

     65  

 

-i-



--------------------------------------------------------------------------------

Section 4.4.

 

Enforceable Obligations

     65  

Section 4.5.

 

Financial Statements; Solvency

     65  

Section 4.6.

 

True and Complete Disclosure

     66  

Section 4.7.

 

Litigation

     66  

Section 4.8.

 

Use of Proceeds

     66  

Section 4.9.

 

Investment Company Act

     66  

Section 4.10.

 

Taxes

     66  

Section 4.11.

 

ERISA Compliance

     67  

Section 4.12.

 

Condition of Property; Casualties

     68  

Section 4.13.

 

No Burdensome Restrictions; No Defaults

     68  

Section 4.14.

 

Environmental Condition

     68  

Section 4.15.

 

Permits, Licenses, Etc.; Compliance with Legal Requirements

     69  

Section 4.16.

 

Gas Contracts

     69  

Section 4.17.

 

Title to Properties, Liens, Leases, Etc.

     69  

Section 4.18.

 

Mineral Interests

     70  

Section 4.19.

 

Sanctions

     71  

Section 4.20.

 

Anti-Corruption Laws

     71  

Section 4.21.

 

No EEA Financial Institution

     71  

ARTICLE V AFFIRMATIVE COVENANTS

     71  

Section 5.1.

 

Compliance with Laws, Etc

     71  

Section 5.2.

 

Maintenance of Insurance

     71  

Section 5.3.

 

Preservation of Corporate Existence, Etc

     73  

Section 5.4.

 

Payment of Taxes

     73  

Section 5.5.

 

Visitation Rights

     73  

Section 5.6.

 

Reporting Requirements

     73  

Section 5.7.

 

Designation of Public Information

     78  

Section 5.8.

 

Maintenance of Property

     78  

Section 5.9.

 

New Subsidiaries

     78  

Section 5.10.

 

Maintenance of Books and Records

     79  

Section 5.11.

 

Use of Proceeds

     79  

Section 5.12.

 

Agreement to Mortgage; Further Assurances

     79  

Section 5.13.

 

Title Information and Cure

     80  

Section 5.14.

 

[Reserved.]

     81  

 

-ii-



--------------------------------------------------------------------------------

Section 5.15.

 

Anti-Corruption Laws

     81  

Section 5.16.

 

ARO Account

     81  

Section 5.17.

 

Swap Agreements

     81  

Section 5.18.

 

Post-Closing Obligations

     81  

ARTICLE VI NEGATIVE COVENANTS

     82  

Section 6.1.

 

Liens

     82  

Section 6.2.

 

Debt

     84  

Section 6.3.

 

Agreements Restricting Liens and Distributions

     85  

Section 6.4.

 

Merger or Consolidation; Dispositions

     85  

Section 6.5.

 

Dividends, Distributions, Redemptions and Amendments

     87  

Section 6.6.

 

Investments

     88  

Section 6.7.

 

Prohibition on Speculative Hedging

     88  

Section 6.8.

 

Affiliate Transactions

     89  

Section 6.9.

 

Compliance with ERISA

     89  

Section 6.10.

 

Maintenance of Ownership of Subsidiaries

     89  

Section 6.11.

 

Sale-and-Leaseback

     89  

Section 6.12.

 

Change of Business

     89  

Section 6.13.

 

Financial Performance Tests

     90  

Section 6.14.

 

Subordinated Debt

     91  

Section 6.15.

 

Sanctions

     91  

Section 6.16.

 

Anti-Corruption Laws

     91  

Section 6.17.

 

Acceptable Cash Arrangements

     91  

Section 6.18.

 

Swap Contracts

     91  

ARTICLE VII REMEDIES

     92  

Section 7.1.

 

Events of Default

     92  

Section 7.2.

 

Optional Acceleration of Maturity

     94  

Section 7.3.

 

Automatic Acceleration of Maturity

     95  

Section 7.4.

 

Right of Setoff

     95  

Section 7.5.

 

Actions Under Credit Documents

     96  

Section 7.6.

 

Non-exclusivity of Remedies

     96  

Section 7.7.

 

Application of Funds

     96  

 

-iii-



--------------------------------------------------------------------------------

ARTICLE VIII THE AGENT AND THE ISSUING BANK

     97  

Section 8.1.

 

Appointment and Authorization of Agent

     97  

Section 8.2.

 

Rights as a Bank

     98  

Section 8.3.

 

Exculpatory Provisions

     99  

Section 8.4.

 

Reliance by Agent

     100  

Section 8.5.

 

Delegation of Duties

     100  

Section 8.6.

 

Resignation of Agent

     100  

Section 8.7.

 

Non-Reliance on Agent and Other Banks

     102  

Section 8.8.

 

No Other Duties, Etc

     102  

Section 8.9.

 

Agent May File Proofs of Claim; Credit Bidding

     102  

Section 8.10.

 

Collateral and Guaranty Matters

     103  

Section 8.11.

 

Specified Cash Management Agreements and Specified Swap Contracts

     104  

Section 8.12.

 

Indemnification of Agent

     104  

ARTICLE IX MISCELLANEOUS

     105  

Section 9.1.

 

Amendments, Etc

     105  

Section 9.2.

 

Notices, Etc.

     106  

Section 9.3.

 

No Waiver; Cumulative Remedies; Enforcement

     108  

Section 9.4.

 

Costs and Expenses

     109  

Section 9.5.

 

Binding Effect

     109  

Section 9.6.

 

Bank Assignments and Participations

     109  

Section 9.7.

 

Indemnification

     114  

Section 9.8.

 

USA Patriot Act Notice

     115  

Section 9.9.

 

No Advisory or Fiduciary Responsibility

     115  

Section 9.10.

 

Execution in Counterparts

     116  

Section 9.11.

 

Survival of Representations, Etc

     116  

Section 9.12.

 

Severability

     116  

Section 9.13.

 

Replacement of Banks

     116  

Section 9.14.

 

Keepwell

     117  

Section 9.15.

 

Amendment and Restatement

     118  

Section 9.16.

 

Governing Law

     118  

Section 9.17.

 

Submission to Jurisdiction; Waiver of Punitive Damages; Jury Trial; Etc.

     118  

Section 9.18.

 

Treatment of Certain Information; Confidentiality

     119  

Section 9.19.

 

Integration

     120  

Section 9.20.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     121  

 

-iv-



--------------------------------------------------------------------------------

Annex 1

  -     

Commitments; Borrower and Agent Notice Information

SCHEDULES:

      

Schedule 2.6(h)

  -     

Existing Letters of Credit

Schedule 4.1

  -     

Material Subsidiaries

Schedule 4.7

  -     

Existing Litigation

Schedule 4.14(a)

  -     

Existing Environmental Concerns

Schedule 4.14(b)

  -     

Designated Environmental Sites

Schedule 4.17(b)(i)

  -     

Mortgage Filing Offices

Schedule 4.17(b)(ii)

  -     

Filing Offices

Schedule 6.1

  -     

Permitted Existing Liens

Schedule 6.2

  -     

Permitted Existing Debt

Schedule 6.6

  -     

Investments

Schedule 6.8

  -     

Affiliate Transactions

EXHIBITS:

      

Exhibit A

  -     

Form of Assignment and Acceptance

Exhibit B

  -     

Form of Compliance Certificate

Exhibit C

  -     

Form of Guaranty

Exhibit D

  -     

Form of Note

Exhibit E

  -     

Form of Notice of Borrowing

Exhibit F

  -     

Form of Notice of Conversion or Continuation

Exhibit G

  -     

Form of Letter of Credit Application

Exhibit H

  -     

Form of Security Agreement

Exhibit I

  -     

Form of Mortgage Compliance Certificate

Exhibit J

  -     

Form of Administrative Questionnaire

Exhibit K

  -     

Form of Tax Certificates

Exhibit L

      

Form of Intercreditor Agreement

 

-v-



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

This Fifth Amended and Restated Credit Agreement dated as of February 28, 2017,
is among Stone Energy Corporation, a Delaware corporation, the Banks (as defined
below), and Bank of America, N.A., as administrative agent for the Banks and as
Issuing Bank.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.1.    Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (unless otherwise indicated, such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

“Acceptable Cash Arrangement” means, with respect to any Liquid Assets, that
such Liquid Assets are subject to an Acceptable Security Interest pursuant to a
Control Agreement.

“Acceptable Security Interest” in any Property means a Lien which (a) exists in
favor of the Agent for the benefit of the Agent and the Secured Parties,
(b) with respect to Property that is not Borrowing Base Assets, is the only Lien
on such Property other than Permitted Liens, and which is superior to all Liens
or rights of any other Person in such Property encumbered thereby except for
such Permitted Liens, (c) with respect to Borrowing Base Assets, is the only
Lien on such Property other than Permitted Liens, and which is superior to all
Liens or rights of any other Person in such Property encumbered thereby except
for such Permitted Liens, (d) secures the Obligations, and (e) is perfected and
enforceable.

“Acquired Debt” means Debt of a Person that becomes a Restricted Subsidiary (or
is a Restricted Subsidiary that survives a merger with such Person and was an
Immaterial Subsidiary prior to such merger) or Debt attaching to the assets that
are acquired by the Borrower or any Restricted Subsidiary after the Effective
Date as the result of a Permitted Acquisition; provided that:

(i)    such Debt existed at the time such Person became a Restricted Subsidiary
or at the time such assets were acquired and was not created in anticipation
thereof;

(ii)    such Debt is not guaranteed in any respect by the Borrower or any
Restricted Subsidiary (other than any such Person that so becomes a Restricted
Subsidiary or is the survivor of such merger with such Person or any of its
Subsidiaries); and

(iii)    immediately after giving effect to the assumption of any such Debt,
such acquisition and any related transactions, the Borrower shall be in Pro
Forma Compliance.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit J or any other form approved by the Agent.



--------------------------------------------------------------------------------

“Advance” means any advance by a Bank to the Borrower as part of a Borrowing and
refers to a Base Rate Advance or a Eurodollar Rate Advance.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person. The
term “control” (including the terms “controlled by” or “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of Voting Securities, by contract, or otherwise.

“Agent” means Bank of America, in its capacity as an administrative agent and
collateral agent pursuant to Article VIII, and any successor Agent pursuant to
Section 8.6.

“Agent’s Office” means the Agent’s address and, as appropriate, account as set
forth on Annex I, or such other address or account as the Agent may from time to
time notify the Borrower and the Banks.

“Agent-Related Persons” means the Agent, together with its Affiliates, and the
partners, directors, officers, employees, agents, trustees and advisors of such
Persons and Affiliates.

“Aggregate Oil and Gas Property Value” means, as of any date of its
determination, the aggregate Oil and Gas Property Value of all proved Oil and
Gas Properties of the Borrower and the Guarantors as set forth in the applicable
Oil and Gas Reserve Report, discounted at the stated per annum rate utilized in
such report.

“Agreement” means this Fifth Amended and Restated Credit Agreement, as the same
may be amended, supplemented, and otherwise modified from time to time.

“Allocated Value” has the meaning set forth in Section 2.2(e).

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, in each case as amended from time to time, or
other similar legislation in other jurisdictions.

“Applicable Margin” means, for any day, the following percentages based upon the
ratio of (a) the aggregate outstanding amount of Advances plus the Letter of
Credit Exposure to (b) the Borrowing Base as of such day:

 

Ratio of (Advances +

Letter of

Credit Exposure) to

(Borrowing

Base)

   Applicable
Margin for
Base Rate
Advances     Applicable
Margin for
Eurodollar Rate
Advances     Applicable Margin for
Commitment Fees  

Less than .25

     2.000 %      3.000 %      0.375 % 

Greater than or equal to .25 but less than .50

     2.250 %      3.250 %      0.375 % 

Greater than or equal to .50 but less than .75

     2.500 %      3.500 %      0.500 % 

Greater than or equal to .75 but less than .90

     2.750 %      3.750 %      0.500 % 

Greater than or equal to .90

     3.000 %      4.000 %      0.500 % 

 

2



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Bank,
(b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.

“Approved Counterparty” means any Person who at the time of entering into a Swap
Contract is (a) a Hedge Bank or (b) subject in each case to approval by the
Majority Banks, any other Person whose long term unsecured debt rating is A-/A3
by S&P or Moody’s Investor Service, Inc. (or their equivalent) or higher.

“ARO Account” means a special account with the Agent or any Bank with funds on
deposit in an initial amount of $75,000,000 as of the Effective Date and subject
to an Acceptable Security Interest.

“Arranger” means Bank of America, in its capacity as sole lead arranger and sole
bookrunner.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Bank and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.6(b)), and accepted by the Agent, in substantially the
form of Exhibit A or any other form (including electronic documentation
generated by use of an electronic platform) approved by the Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of Texas, Houston Division.

“Banks” means the lenders listed on the signature pages of this Agreement and
each Eligible Assignee that shall become a party to this Agreement pursuant to
Section 9.6.

 

3



--------------------------------------------------------------------------------

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurodollar Rate plus 1.00%; provided that for any
Advance maintained as a Base Rate Advance due to the application of
Section 2.14(b), the “Base Rate” shall be the greater of clauses (a) and
(b) above. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Base Rate Advance” means an Advance which bears interest based on the Base
Rate.

“Borrower” means Stone Energy Corporation, a Delaware corporation.

“Borrower Materials” has the meaning set forth in Section 5.7.

“Borrowing” means, subject to Sections 2.3(c)(ii) and 2.4(b)(v), a borrowing
consisting of simultaneous Advances of the same Type made by each Bank pursuant
to Section 2.3(a), continued by each Bank pursuant to Section 2.3(b), or
Converted by each Bank to Advances of a different Type pursuant to Section
2.3(b).

“Borrowing Base” means, for any date of its determination by the Required Banks
or all of the Banks, as the case may be, the loan value of the Borrower’s and
the Guarantors’ Oil and Gas Properties determined in accordance with
Section 2.2.

“Borrowing Base Assets” means, at any time, any assets (including any Swap
Contracts) that are given value in the most recently determined Borrowing Base.

“Borrowing Base Deficiency” has the meaning given to such term in Section
2.4(b)(i).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Legal Requirements of, or are
in fact closed in, the state where the Agent’s Office is located and, if such
day relates to any Eurodollar Rate Advance, means any such day that is also a
London Banking Day.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (including, for the avoidance of doubt, any portion of the
purchase price of an acquisition or other Investment that represents such
expenditures).

“Capital Leases” means, as applied to any Person, any lease of any Property by
such Person as lessee which would, in accordance with GAAP (but subject to
Section 1.3(b)), be required to be classified and accounted for as a liability
on the balance sheet of such Person.

“Capital Stock” means:

(a)    in the case of a corporation, corporate stock or shares;

 

4



--------------------------------------------------------------------------------

(b)    in the case of an association or business entity that is not a
corporation, any and all shares, interests, participations, rights or other
equivalents (however designated) of corporate stock;

(c)    in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and

(d)    any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.

“Cash Collateral” has the meaning set forth in the definition of “Cash
Collateralize”.

“Cash Collateral Account” means a special interest bearing cash collateral
account pledged to the Agent for the ratable benefit of the Banks containing
cash deposited pursuant to Sections 2.4(b), 2.6, 2.15, 2.16, 7.2(b), or 7.3(b)
to be maintained at the Agent’s Office and bear interest or be invested in the
Agent’s reasonable discretion.

“Cash Collateralize” means to pledge and deposit with or deliver to the Agent,
for the benefit of the Agent or Issuing Bank (as applicable) and the Banks, as
collateral for Letter of Credit Exposure or obligations of Banks to fund
participations in respect of either thereof (as the context may require), cash
or deposit account balances or, if the Issuing Bank shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to (a) the Agent and (b) the Issuing Bank.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“Cash Management Bank” means a Bank or Affiliate of a Bank party to a Specified
Cash Management Agreement.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980 (42 U.S.C. §§ 9601 et seq.), as amended, state and local
analogues, and all rules and regulations and requirements thereunder in each
case as now or hereafter in effect.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any

 

5



--------------------------------------------------------------------------------

successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute.

“Collateral” means all of the “Collateral” or other similar term referred to in
the Security Documents and all of the other property that is or is intended
under the terms of the Security Documents to be subject to Liens in favor of the
Agent for the benefit of the Secured Parties. Notwithstanding any provision in
this Agreement or any other Credit Document to the contrary, in no event is any
enclosed structure (having two or more walls and a roof) or manufactured mobile
home (both a “Building”) included in the definition of “Collateral” and no
Building is hereby encumbered by this Agreement or any other Credit Document.

“Commitment” means, for any Bank, the amount set opposite such Bank’s name on
Annex 1 as its Commitment, or if such Bank has entered into any Assignment and
Acceptance, as set forth for such Bank as its Commitment in the Register
maintained by the Agent pursuant to Section 9.6(c), as such amount may be
reduced or terminated pursuant to Article VII.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a compliance certificate in the form of the
attached Exhibit B signed by the Chief Financial Officer or Chief Accounting
Officer of the Borrower.

“Confirmation Order” means the order or orders of the Bankruptcy Court
confirming the Plan of Reorganization pursuant to section 1129 of title 11 of
the United States Code, which order or orders shall be satisfactory to the Agent
and the Majority Banks.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consents” means the Consent and Agreements made by the counterparties to the
applicable Mortgaged Contracts in favor of the Agent for the benefit of the
Secured Parties, including any such Consent and Agreements delivered from time
to time in accordance with Section 5.12, in each case, as the same may be
amended, supplemented, or otherwise modified from time to time.

“Consolidated Funded Debt” of any Person means, at any time, without
duplication, Debt of such Person other than contingent obligations in respect of
the undrawn portion of Letters of Credit.

“Consolidated Funded Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated Funded Debt of the Borrower and its Restricted
Subsidiaries as of the last day of such Test Period to (b) EBITDA of the
Borrower and its Restricted Subsidiaries for such Test Period.

 

6



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period of its determination, the net
income of the Borrower and its Restricted Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP; provided that the
net income for such period of any non-wholly owned Subsidiary shall be included
only to the extent of the amount of dividends or distributions or other payments
paid in cash (or to the extent converted into cash) by such non-wholly owned
Subsidiary to the Borrower or a wholly owned Restricted Subsidiary during such
period.

“Consolidated Total Assets” means, as of any date of determination, the amount
that would, in conformity with GAAP, be set forth opposite the caption “total
assets” (or any like caption) on a consolidated balance sheet of the Borrower
and the Restricted Subsidiaries.

“Contractual Requirement” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.

“Control Agreement” means an agreement, in form and substance reasonably
satisfactory to the Agent, among the applicable Credit Party, a banking
institution holding such Credit Party’s funds, and the Agent with respect to
control of all deposits and balances held in a deposit account maintained by
such Credit Party with such banking institution.

“Controlled Group” means all members of a controlled group of corporations and
all trades (whether or not incorporated) under common control which, together
with the Borrower, are treated as a single employer under Section 414 of the
Code.

“Convert,” “Conversion,” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.3(b).

“Credit Documents” means this Agreement, the Notes, the Letter of Credit
Documents, the Guaranties, the Intercreditor Agreement, the Fee Letter, the
Security Documents and each other agreement, instrument, or document executed by
or at the request of a Credit Party at any time in connection with this
Agreement. For the avoidance of doubt, Specified Swap Contracts are not “Credit
Documents”.

“Credit Parties” means the Borrower and each Guarantor.

“Debt” means, for any Person, without duplication:

(a)    indebtedness of such Person for borrowed money, including without
limitation, obligations under letters of credit and agreements relating to the
issuance of letters of credit or acceptance financing;

(b)    obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments;

(c)    obligations of such Person to pay the deferred purchase price of property
(other than seismic purchases and trade payables);

 

7



--------------------------------------------------------------------------------

(d)    trade payables and amounts payable for seismic purchases, in each case
more than 90 days past due unless contested in good faith by appropriate
proceedings and for which adequate reserves under GAAP have been established;

(e)    the capitalized portion of obligations of such Person as lessee under
Capital Leases;

(f)    obligations of such Person under direct or indirect guaranties in respect
of, and obligations (contingent or otherwise) of such Person to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
Debt of others of the kinds referred to in clauses (a) through (e) above;

(g)    indebtedness or obligations of others of the kinds referred to in clauses
(a) through (f) secured by any Lien on or in respect of any Property of such
Person; and

(h)    all liabilities of such Person in an aggregate amount greater than
$1,000,000 in respect of unfunded vested benefits under any Plan.

For the avoidance of doubt, “Debt” does not include (i) obligations in respect
of Swap Contracts; (ii) indemnities incurred in the ordinary course of business
or in connection with the disposition of assets; (iii) any non-cash employee or
director compensation; (iv) any compensation paid to employees or directors
pursuant to stock appreciation rights; (v) in-kind obligations relating to net
oil, natural gas liquids or natural gas balancing positions arising in the
ordinary course of business; or (vi) asset retirement obligations, in each case
unless evidenced by a note or similar instrument.

“Debtor Relief Law” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Legal Requirements of the United States
or other applicable jurisdictions from time to time in effect.

“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.

“Defaulting Bank” means, subject to Section 2.16(b), any Bank that (a) has
failed to (i) fund all or any portion of its Advances or participations in
respect of Letters of Credit within two Business Days of the date such Advances
or participations were required to be funded hereunder unless such Bank notifies
the Agent and the Borrower in writing that such failure is the result of such
Bank’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Agent, the Issuing Bank or any other Bank any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit) within two Business Days of the date when due, (b) has notified the
Borrower, the Agent or any Issuing Bank in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Bank’s
obligation to fund an Advance hereunder and states that such position is based
on such Bank’s determination that a condition precedent to

 

8



--------------------------------------------------------------------------------

funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Agent or the Borrower, to confirm in writing to the Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Bank shall cease to be a Defaulting Bank pursuant to this clause (c)
upon receipt of such written confirmation by the Agent and the Borrower), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or (iii) become the subject of a Bail-In Action; provided that a Bank
shall not be a Defaulting Bank solely by virtue of the ownership or acquisition
of any equity interest in that Bank or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Bank with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Bank (or such Governmental Authority) to
reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Bank. Any determination by the Agent that a Bank is a Defaulting Bank under
any one or more of clauses (a) through (d) above, and of the effective date of
such status, shall be conclusive and binding absent manifest error, and such
Bank shall be deemed to be a Defaulting Bank (subject to Section 2.16(b)) as of
the date established therefor by the Agent in a written notice of such
determination, which shall be delivered by the Agent to the Borrower, the
Issuing Bank and each Bank promptly following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Dispose” or “Disposed of” shall have a correlative meaning to the defined term
of “Disposition”.

“Disposition” has the meaning set forth in Section 6.4(b).

“Dollar Equivalent” means for all purposes of this Agreement, the equivalent in
another currency of an amount in Dollars to be determined by reference to the
rate of exchange quoted by Bank of America at 10:00 a.m. (Dallas, Texas time) on
the date of determination, for the spot purchase in the foreign exchange market
of such amount of Dollars with such other currency.

“Dollars” and “$” means lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.

“EBITDA” means, with respect to the Borrower and its Restricted Subsidiaries and
for any period of its determination, the Consolidated Net Income of the Borrower
and its Restricted Subsidiaries for such period, plus, in each case to the
extent deducted from Consolidated Net Income and without duplication:

(i)    the consolidated interest expense of the Borrower and its Restricted
Subsidiaries for such period;

 

9



--------------------------------------------------------------------------------

(ii)    depreciation, depletion, and amortization of the Borrower and its
Restricted Subsidiaries for such period;

(iii)     income taxes of the Borrower and its Restricted Subsidiaries for such
period;

(iv)    transaction costs incurred by the Borrower and its Restricted
Subsidiaries (including, for the avoidance of doubt, transaction costs in
connection with the negotiation, execution and delivery of the Credit Documents)
during such period in connection with debt or equity issuances or acquisitions
to the extent such debt, equity issuances or acquisitions are permitted under
this Agreement;

(v)    accretion of asset retirement obligations in accordance with FASB ASC
410, Accounting for Asset Retirement and Environmental Obligations;

(vi)    non-cash losses or charges on Swap Contracts resulting from the
requirements of FASB ASC 815;

(vii)    losses from the disposition of assets;

(viii)    extraordinary or non-recurring losses or charges, including, only to
the extent incurred on or before the ninetieth (90th) day after the Effective
Date, all losses and charges related to restructuring contemplated by the Plan
of Reorganization;

(ix)    other non-cash charges (excluding accruals made in the ordinary course
of business);

(x)    impairment of property, plant, equipment and other long-lived assets
(including ceiling test write-downs on Oil and Gas Properties under GAAP or SEC
guidelines);

(xi)    exploration expense incurred by the Borrower and its Restricted
Subsidiaries during such period; and

(xii)    solely for any determination of EBITDA for any period ending on or
before December 31, 2017, and only to the extent incurred on or before the
Effective Date, any nonrecurring contract settlement or termination fees related
to the termination of rig and/or vessel contracts;

minus, in each case to the extent included in Consolidated Net Income, and
without duplication:

(xiii)    non-cash income or gains (excluding accruals made in the ordinary
course of business);

(xiv)     non-cash gains on any Swap Contracts resulting from the requirements
of FASB ASC 815;

 

10



--------------------------------------------------------------------------------

(xv)    extraordinary or non-recurring gains;

(xvi)    gains from the disposition of assets; and

(xvii)    any income tax benefits.

For the purposes of calculating EBITDA, if any acquisition or disposition of
assets permitted to be made under this Agreement (other than non-material
acquisitions in the ordinary course of business or non-material dispositions in
the ordinary course of business) occurs during such period of determination,
EBITDA for such period shall be calculated on a pro forma basis to give effect
to such acquisition or disposition as if each such acquisition or disposition
had been consummated on the first day of such period.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which each of the conditions precedent in
Section 3.1 has been met or waived.

“Eligible Assignee” means (i) any Fund, (ii) any Bank, and (iii) any commercial
bank, in each case organized under the laws of any country which is a member of
the Organization for Economic Cooperation and Development and having primary
capital (or its equivalent) of not less than $250,000,000 (or its Dollar
Equivalent) (subject to such consents, if any, as may be required under Section
9.6(b)).

“Environment” or “Environmental” shall have the meanings set forth in 42 U.S.C.
§ 9601(8) (1988).

“Environmental Claim” means any third party or Governmental Authority action,
lawsuit, written claim, demand, regulatory action or proceeding, order, decree,
consent agreement or notice of potential or actual responsibility or violation
(including claims or proceedings under the Occupational Safety and Health Act or
similar laws or requirements, to the extent relating to occupational safety or
exposure to Hazardous Substances) which seeks to impose liability under any
Environmental Law.

“Environmental Law” means all Legal Requirements, including common law, arising
from, relating to, or in connection with the Environment or natural resources,
including without

 

11



--------------------------------------------------------------------------------

limitation CERCLA, or relating to (a) pollution, contamination, injury,
destruction, loss, protection, cleanup, reclamation or restoration of the air,
surface water, groundwater, land surface or subsurface strata, or other natural
resources; (b) solid, gaseous or liquid waste generation, treatment, processing,
recycling, reclamation, cleanup, storage, disposal or transportation;
(c) exposure to pollutants, contaminants, Hazardous Substances, or Hazardous
Wastes; (d) the safety or health of employees, to the extent relating to
occupational safety or exposure to Hazardous Substances; or (e) the manufacture,
processing, handling, transportation, distribution in commerce, use, storage or
disposal of Hazardous Substances or Hazardous Wastes.

“Environmental Permit” means any permit, license, order, approval or other
authorization under Environmental Law.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate a Pension
Plan or the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA; (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate; or (i) a
failure by the Borrower or any ERISA Affiliate to meet all applicable
requirements under the Pension Funding Rules in respect of a Pension Plan,
whether or not waived, or the failure by the Borrower or any ERISA Affiliate to
make any required contribution to a Multiemployer Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

12



--------------------------------------------------------------------------------

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board (or any successor), as in effect from time to time.

“Eurodollar Rate” means:

(a)    for any Interest Period with respect to a Eurodollar Rate Advance, the
rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate, which rate is approved by the Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and

(b)    for any interest calculation with respect to a Base Rate Advance on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and

(c)    if the Eurodollar Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement;

provided that to the extent a comparable or successor rate is approved by the
Agent in connection herewith, the approved rate shall be applied in a manner
consistent with market practice; provided, further that to the extent such
market practice is not administratively feasible for the Agent, such approved
rate shall be applied in a manner as otherwise reasonably determined by the
Agent.

“Eurodollar Rate Advance” means an Advance which bears interest at a rate based
on clause (a) of the definition of Eurodollar Rate.

“Eurodollar Rate Reserve Percentage” of any Bank for the Interest Period for any
Eurodollar Rate Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Federal Reserve Board for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for such Bank with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities having a term equal
to such Interest Period.

“Event of Default” has the meaning specified in Section 7.1.

“Excluded Equity Interests” means (a) any Equity Interests of any Foreign
Subsidiary that is classified as a CFC or any FSHCO other than 65% of the voting
Equity Interests of a FSHCO or any Foreign Subsidiary that is classified as a
CFC and in each case is owned directly by the Borrower or a Guarantor, (b) the
Equity Interests of any Subsidiary of a Foreign Subsidiary that is classified as
a CFC or is owned directly or indirectly by a CFC, (c) any Equity Interests of
HWCG Holdings, LLC held by the Borrower, and (d) any Equity Interests of SP 49
Pipeline, LLC held by Stone Offshore as of the Effective Date, provided that any
such Equity

 

13



--------------------------------------------------------------------------------

Interests of SP 49 Pipeline, LLC shall not constitute Excluded Equity Interests
unless (i) the Borrower has satisfied the condition precedent in Section 3.1(i),
and (ii) notwithstanding such satisfaction, the Borrower shall fail to obtain
the necessary consents for such Equity Interests to constitute Pledged
Securities (as defined in the Security Agreement).

“Excluded Subsidiary” means (a) each Immaterial Subsidiary, for so long as any
such Subsidiary constitutes an Immaterial Subsidiary pursuant to the terms
hereof, (b) any Foreign Subsidiary that is classified as a CFC or any Subsidiary
thereof, and (c) any Domestic Subsidiary that is a FSHCO.

“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligation, if, and to the extent that, all or a portion of the guarantee by
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation, or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 9.14 and any
other “keepwell, support or other agreement” for the benefit of such Guarantor
and any and all guarantees of such Guarantor’s Swap Obligations by other Credit
Parties) at the time the guarantee of such Guarantor, or a grant by such
Guarantor of a security interest, becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes excluded in accordance with the first sentence of this
definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Bank, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Bank, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such Bank
with respect to an applicable interest in an Advance or Commitment pursuant to a
law in effect on the date on which (i) such Bank acquires such interest in the
Advance or Commitment (other than pursuant to an assignment request by the
Borrower under Section 9.13) or (ii) such Bank changes its Lending Office,
except in each case to the extent that, pursuant to Section 2.13(a), amounts
with respect to such Taxes were payable either to such Bank’s assignor
immediately before such Bank acquired such interest in such Advance or
Commitment or to such Bank immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 2.13(e) and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means the Fourth Amended and Restated Credit
Agreement dated as of June 24, 2014 among the Borrower, the lenders party
thereto, and Bank of America, as administrative agent, as amended through the
Effective Date.

 

14



--------------------------------------------------------------------------------

“Existing Letters of Credit” means the letters of credit outstanding on the
Effective Date, issued by the Issuing Bank for the account of the Borrower or
its Restricted Subsidiaries, which are described on Schedule 2.6(h).

“Expiration Date” means, with respect to any Letter of Credit, the date on which
such Letter of Credit will expire or terminate in accordance with its terms.

“Fair Market Value” means, with respect to any asset or group of assets on any
date of determination, the value of the consideration obtainable in a
Disposition of such asset at such date of determination assuming a Disposition
by a willing seller to a willing purchaser dealing at arm’s length and arranged
in an orderly manner over a reasonable period of time having regard to the
nature and characteristics of such asset.

“Fall 2017 Redetermination Date” means November 1, 2017.

“Farm-In Agreement” means an agreement whereby a Person agrees to pay all or a
share of the drilling, completion or other expenses of one or more exploratory
or development wells (which agreement may be subject to a maximum payment
obligation, after which expenses are shared in accordance with the working or
participation interests therein or in accordance with the agreement of the
parties) or perform the drilling, completion or other operation on such well or
wells as all or a part of the consideration provided in exchange for an
ownership interest in an Oil and Gas Property.

“Farm-Out Agreement” means a Farm-In Agreement viewed from the standpoint of the
party that transfers an ownership interest to another.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Agent.

 

15



--------------------------------------------------------------------------------

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

“Fee Letter” means that certain letter agreement dated as of the Effective Date
among the Borrower and Bank of America as Agent and Arranger.

“Financial Performance Covenants” means the covenants of the Borrower set forth
in Section 6.13.

“Financial Statements” means (a) the consolidated financial statements of the
Borrower and its Restricted Subsidiaries for the fiscal year ended 2016,
including balance sheets, income and cash flow statements, audited by
independent public accountants and prepared in conformity with GAAP and not
subject to any qualification or exception as to the scope of such audit, and
(b) the unaudited consolidated financial statements of the Borrower and its
Restricted Subsidiaries for the fiscal quarter ended December 31, 2016,
including balance sheets, income and cash flow statements.

“Forecasted PDP Reserve Production” means, for any period, the forecasted
production of crude oil or natural gas (measured by barrel of oil equivalent,
not sales price) for such period from the Credit Parties’ PDP Reserves, as
forecasted in the most recent Oil and Gas Reserve Report delivered pursuant to
this Agreement, after deducting forecasted production from any Oil and Gas
Properties sold or under contract for sale that had been included in such
report.

“Foreign Bank” means any Bank that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Bank, such
Defaulting Bank’s Pro Rata Share of the outstanding Letter of Credit Exposure
other than Letter of Credit Exposure as to which such Defaulting Bank’s
participation obligation has been reallocated to other Banks or Cash
Collateralized in accordance with the terms hereof.

“FSHCO” shall mean any Domestic Subsidiary substantially all of whose assets
(held directly or through its Subsidiaries) consist of Equity Interests of one
or more Foreign Subsidiaries that are CFCs.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, applied on a basis consistent with the requirements of
Section 1.3.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

16



--------------------------------------------------------------------------------

“Guaranties” means the Third Amended and Restated Guaranty, dated as of the
Effective Date, by Stone Offshore and each other Guaranty in favor of the Agent
for the ratable benefit of the Banks in the form of the attached Exhibit C
executed on the date hereof or as required by Section 5.9, as the same may be
amended, supplemented, or otherwise modified from time to time.

“Guarantors” means each Restricted Subsidiary of the Borrower which has executed
a Guaranty on the date hereof or as required by Section 5.9.

“Hazardous Substance” means the substances identified as such pursuant to CERCLA
and those regulated as pollutants or contaminants under any other Environmental
Law, including without limitation petroleum or petroleum products, materials
exhibiting radioactivity in excess of background concentrations, and medical and
infectious waste.

“Hazardous Waste” means the substances regulated as such pursuant to any
Environmental Law.

“Hedge Bank” means a Bank or Affiliate of a Bank (or former Bank or Affiliate of
a Bank) party to a Specified Swap Contract.

“Hydrocarbons” means oil, gas, coal seam gas, casinghead gas, drip gasolines,
natural gasoline, condensate, distillate, and all other liquid and gaseous
hydrocarbons produced or to be produced in conjunction therewith, and all
products, by-products and all other substances derived therefrom or the
processing thereof, and all other minerals and substances, including sulphur,
lignite, coal, uranium, thorium, iron, geothermal steam, water, carbon dioxide,
helium, and any and all other minerals, ores, or substances of value, and the
products and proceeds therefrom, including all gas resulting from the in-situ
combustion of coal or lignite.

“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary,
provided that (a) all Immaterial Subsidiaries in the aggregate may not hold
Total Assets (when combined with the assets of such Subsidiary’s Restricted
Subsidiaries, after eliminating intercompany obligations), at the last day of
the most recent fiscal quarter of the Borrower for which financial statements
were required to be delivered pursuant to Section 5.6, constituting more than 5%
of the Borrower’s Consolidated Total Assets on such date (the “Immaterial
Subsidiary Requirement”) and (b) if the Immaterial Subsidiary Requirement would
not be met at any time, certain Restricted Subsidiaries that would otherwise be
Immaterial Subsidiaries shall be deemed not to be Immaterial Subsidiaries for
purposes of this Agreement to the extent necessary to meet the Immaterial
Subsidiary Requirement.

“Immaterial Title Deficiencies” means, with respect to Borrowing Base Assets,
defects or clouds on title, discrepancies in reported net revenue and working
interest ownership percentage and other Liens, defects, discrepancies and
similar matters which do not, individually or in the aggregate, affect Borrowing
Base Assets with a present value of the future net income (as set forth in the
most recently delivered Oil and Gas Reserve Report) greater than 4.0% of the
present value of the future net income with respect to all Borrowing Base
Assets.

 

17



--------------------------------------------------------------------------------

“Indemnified Liabilities” has the meaning set forth in Section 9.7.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Credit Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitees” has the meaning set forth in Section 9.7.

“Information” has the meaning set forth in Section 9.18.

“Insurance Certificate” shall mean a “Certificate of Insurance” issued by an
insurance broker on the form ACORD-25 (in the case of property or physical
damage policies) or ACORD-27 (in the case of liability policies) or its
substantial equivalent, and, in the case of each liability policy, shall include
an ISO Form CG 2018 confirming that the Agent has been added as an additional
insured for such liability policy, in each case in form reasonably satisfactory
to Agent.

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the Effective Date in the form of the attached Exhibit L, and any supplement or
joinder thereto, executed on the date hereof or as required by Section 5.9, as
the same may be amended, supplemented, or otherwise modified from time to time

“Interest Period” means, as to each Eurodollar Rate Advance, the period
commencing on the date such Eurodollar Rate Advance is disbursed or converted to
or continued as a Eurodollar Rate Advance and ending on the date one, two, three
or six months thereafter (in each case, subject to availability), as selected by
the Borrower in its Notice of Borrowing, or such other period that is twelve
months or less requested by the Borrower and consented to by all the Banks;
provided that:

(a)    the Borrower may not select any Interest Period for any Advance which
ends after the Maturity Date;

(b)    Interest Periods commencing on the same date for Advances comprising part
of the same Borrowing shall be of the same duration;

(c)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day; and

(d)    any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month.

“Investment” has the meaning set forth in Section 6.6.

 

18



--------------------------------------------------------------------------------

“ISP” means the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice, Inc. (or such later version
thereof as may be in effect at the time of issuance).

“Issuing Bank” means Bank of America and any successor issuing bank pursuant to
Section 8.6.

“Legal Requirement” means any law, statute, ordinance, treaty, decree,
requirement, order, judgment, rule, regulation (or official interpretation of
any of the foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority, including, but not limited to, Regulations U and X.

“Lending Office” means, as to any Bank, the office or offices of such Bank
described as such in such Bank’s Administrative Questionnaire, or such other
office or offices as a Bank may from time to time notify the Borrower and the
Agent, which office may include any Affiliate of such Bank or any domestic or
foreign branch of such Bank or such Affiliate. Unless the context otherwise
requires, each reference to a Bank shall include its applicable Lending Office.

“Letter of Credit” means, individually, any standby letter of credit issued by
the Issuing Bank which is subject to this Agreement, including the Existing
Letters of Credit, and “Letters of Credit” means all such letters of credit
collectively.

“Letter of Credit Application” means the Issuing Bank’s standard form letter of
credit application for either a commercial or standby letter of credit, as the
case may be, which has been executed by the Borrower and accepted by the Issuing
Bank in connection with the issuance of a Letter of Credit, which form or forms
as of the Effective Date are in the form of the attached Exhibit G, as the same
may be amended, supplemented, and otherwise modified from time to time.

“Letter of Credit Documents” means all Letters of Credit, Letter of Credit
Applications, and agreements, documents, and instruments entered into by or at
the request of a Credit Party in connection with or relating thereto.

“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn maximum face amount of each Letter of Credit at such time, plus (b) the
aggregate unpaid amount of all Reimbursement Obligations at such time.

“Letter of Credit Fees” has the meaning given such term in Section 2.7(d)(i).

“Letter of Credit Obligations” means any obligations of the Borrower under this
Agreement in connection with the Letters of Credit, including the Reimbursement
Obligations.

“Lien” means any mortgage, lien, pledge, charge, deed of trust, security
interest, or encumbrance to secure, or provide for the payment of, any
obligation of any Person, whether arising by contract, operation of law, or
otherwise (including, without limitation, the interest of a vendor or lessor
under any conditional sale agreement, Capital Lease, or other title retention
agreement).

 

19



--------------------------------------------------------------------------------

“Liquid Assets” means all unrestricted cash and Liquid Investments (excluding,
for the avoidance of doubt, Cash Collateral and deposits on account in the ARO
Account) held on the balance sheet of, or controlled by, the Borrower or any of
its Subsidiaries.

“Liquid Investments” means:

(a)    debt securities issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality thereof, with
maturities of no more than two years from the date of acquisition;

(b)    commercial paper of a domestic issuer rated at the date of acquisition
not less than P1 by Moody’s Investor Service, Inc., or A1 by S&P;

(c)    certificates of deposit, demand deposits, Eurodollar time deposits,
overnight bank deposits, and bankers’ acceptances, with maturities of no more
than two years from the date of acquisition, issued by any Bank or any bank or
trust company organized under the laws of the United States or any state thereof
whose deposits are insured by the Federal Deposit Insurance Corporation, and
having capital and surplus aggregating at least $1,000,000,000;

(d)    corporate bonds, and municipal bonds of a domestic issuer rated at the
date of acquisition Aaa by Moody’s Investor Service, Inc., or AAA by S&P, with
maturities of no more than two years from the date of acquisition;

(e)    repurchase agreements secured by debt securities of the type described in
part (a) above, the market value of which, including accrued interest, is not
less than 100% of the amount of the repurchase agreement, with maturities of no
more than two years from the date of acquisition, issued by or acquired from or
through any Bank or any bank or trust company organized under the laws of the
United States or any state thereof and having capital and surplus aggregating at
least $1,000,000,000; and

(f)    investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition;

provided that (i) investments in any one issuer, excluding the United States
government or any agency or instrumentality thereof, shall not exceed 20% of
total fixed-income Liquid Investments based on market value at the time of
acquisition, (ii) fixed-income holdings shall not exceed 5% of all Liquid
Investments at any time, and (iii) certificates of deposit, commercial paper,
corporate bonds, mortgaged-backed securities, or municipal bonds issued by any
one issuer shall not exceed 5% of all Liquid Investments at any time.

“Liquidity” means, as of any date of determination, the sum of (a) the
unutilized portion of the Borrowing Base on such date, plus (b) the aggregate
amount of Unrestricted Cash of the Borrower and its Restricted Subsidiaries that
is subject to an Acceptable Cash Arrangement at such date, minus (c) the amount
of any Borrowing Base Deficiency on such date.

 

20



--------------------------------------------------------------------------------

“Liquidity Test” means, at any time of determination, with respect to any event
or proposed event in connection with which such determination is being made, the
Borrower is in compliance with Section 6.13(c) both before and after giving
effect to such event.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Majority Banks” means, at any time and except as provided in the last sentence
of this definition, Banks holding more than 50% of the then aggregate unpaid
principal amount of the Notes held by the Banks and the Letter of Credit
Exposure of the Banks at such time; provided that if no such principal amount or
Letter of Credit Exposure is then outstanding, “Majority Banks” shall mean Banks
having more than 50% of the aggregate amount of the Commitments at such time;
and provided further that the Commitment of, and the portion of the aggregate
unpaid principal amount of the Notes and Letter of Credit Exposure held or
deemed held by, any Defaulting Bank shall be excluded for purposes of making a
determination of Majority Banks.

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract”.

“Material Adverse Change” means (a) a material adverse change in the business,
financial condition, or results of operations of the Borrower and its Restricted
Subsidiaries taken as a whole, or (b) a material adverse effect on (i) the
Borrower’s ability individually or the Credit Parties’ ability collectively to
perform their obligations under any Credit Document, (ii) the rights and
remedies of the Agent or any Bank under any Credit Document, or (iii) the
legality, validity, or binding effect, or enforceability against the Borrower or
any Guarantor of, any Credit Document to which it is party.

“Material Obligations” means, at any time of determination, Debt (other than
Advances or Letters of Credit) and obligations under Swap Contracts of any one
or more of the Borrower and its Restricted Subsidiaries in an aggregate
principal amount exceeding the greater of $10,000,000 and 5% of the Borrowing
Base then in effect. For purposes of determining Material Obligations, the
“principal amount” of the obligations of the Borrower or any Restricted
Subsidiary in respect of any Swap Contract at any time shall be the Swap
Termination Value.

“Material Subsidiary” means, as of any date of its determination, a Restricted
Subsidiary of the Borrower (a) with Total Assets (when combined with the assets
of such Restricted Subsidiary’s Restricted Subsidiaries, after eliminating
intercompany obligations) at the last day of the most recent fiscal quarter of
the Borrower for which financial statements were required to be delivered
pursuant to Section 5.6 constituting 5% or more of the Borrower’s Consolidated
Total Assets on such date, (b) that contributed 5% or more of the Borrower’s
consolidated EBITDA for the four-quarter period most recently ended, (c) that
owns any Borrowing Base Assets or (d) that the Borrower has designated to be
Material Subsidiary.

“Maturity Date” means the earlier of (a) February 28, 2021, and (b) the
termination in whole of the Commitments pursuant to Section 2.1(b) or Article
VII.

“Maximum Rate” has the meaning set forth in Section 2.8(d).

 

21



--------------------------------------------------------------------------------

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, (A) if such Cash
Collateral is required in connection with Fronting Exposure related to a
Defaulting Bank, an amount equal to 100% of the Fronting Exposure of the Issuing
Bank with respect to Letters of Credit issued and outstanding at such time and
(B) otherwise an amount equal to the sum of the aggregate undrawn face amount of
the relevant Letters of Credit issued and outstanding at such time, and all
scheduled fees in respect of such Letter of Credit through expiration, and
(ii) with respect to any other Cash Collateral, an amount determined by the
Agent and the Issuing Bank in their sole discretion.

“Mortgaged Contracts” means the contracts of the Borrower and the Guarantors
related to the Mortgaged Properties.

“Mortgaged Properties” means the Oil and Gas Properties of the Borrower and the
Guarantors that are subject to the Mortgages.

“Mortgaged Property Value” means, as of any date of its determination, the
aggregate present value of the future net income with respect to the Mortgaged
Properties as set forth in the applicable engineering report, discounted at the
stated per annum rate utilized in such report; provided, however, that the
Mortgaged Property Value shall not include any Oil and Gas Properties acquired
by any Credit Party after the recordation of the Mortgages in the real property
records of the jurisdiction where such Oil and Gas Properties are located unless
an amendment or supplement to such Mortgages sufficiently describing such
after-acquired Oil and Gas Properties has been recorded in such real property
records. For the avoidance of doubt, the methodology utilized to calculate the
Mortgaged Property Value shall be the same methodology utilized to calculate the
Oil and Gas Property Value for all purposes of this Agreement.

“Mortgages” means (i) that certain Third Amended and Restated Act of Mortgage,
Assignment of Production, Security Agreement, Fixture Filing and Financing
Statement dated as of the date hereof, made by Stone Offshore in favor of the
Agent for the benefit of the Secured Parties, and governed by Louisiana law, and
(ii) any other mortgage or deed of trust executed by the Borrower or any
Guarantor in favor of the Agent for the benefit of the Secured Parties, in each
case, as the same may be amended, supplemented, or otherwise modified from time
to time.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means, with respect to any transaction or event, an amount
equal to the cash proceeds received by any Credit Party from or in respect of
such transaction or event (including cash proceeds of any non-cash proceeds of
such transaction), less (a) any out-of-pocket expenses paid to a Person that are
reasonably incurred by such Credit Party in connection therewith and (b) in the
case of an asset Disposition, the amount of any Debt secured by a Lien

 

22



--------------------------------------------------------------------------------

on the related asset and discharged from the proceeds of such asset Disposition
and any taxes paid or reasonably estimated by the applicable Credit Party to be
payable by such Person in respect of such asset Disposition (provided that, if
the actual amount of taxes paid is less than the estimated amount, the
difference shall immediately constitute Net Cash Proceeds).

“Net Interest Expense” means, for the Borrower and its Restricted Subsidiaries
on a consolidated basis for any Test Period (a) interest expense (including
Letter of Credit Fees) for such Test Period minus (b) interest income for such
Test Period, in each case determined in accordance with GAAP consistently
applied.

“Non-Consenting Bank” means any Bank that does not approve any consent, waiver,
amendment or Borrowing Base increase that (i) requires the approval of all Banks
and (ii) has been approved by the Majority Banks.

“Non-Defaulting Bank” means, at any time, each Bank that is not a Defaulting
Bank at such time.

“Note” means a promissory note of the Borrower payable to any Bank or its
registered assigns, in substantially the form of the attached Exhibit D,
evidencing indebtedness of the Borrower to such Bank resulting from Advances
owing to such Bank.

“Notice of Borrowing” means a notice of borrowing in the form of the attached
Exhibit E or such other form as may be approved by the Agent (including any form
on an electronic transmission system as shall be approved by the Agent),
appropriately completed and signed by a Responsible Officer of the Borrower.

“Notice of Conversion or Continuation” means a notice of conversion or
continuation in the form of the attached Exhibit F signed by a Responsible
Officer of the Borrower.

“Obligations” means all (a) principal, interest, fees, reimbursements,
indemnifications, and other amounts payable by the Borrower or any Guarantor to
the Agent, the Issuing Bank, or the Banks under the Credit Documents and (b) all
debts, liabilities, obligations of the Borrower or any Guarantor under any
Specified Swap Contract (other than Excluded Swap Obligations) or Specified Cash
Management Agreement, in each case, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower or any Guarantor of any proceeding
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding; provided
that any release of Collateral or Guarantors pursuant to this Agreement shall
not require the consent of the holders of Obligations under Specified Swap
Contracts or Specified Cash Management Agreements.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Oil and Gas Properties” means fee, leasehold or other interests in or under
mineral estates or oil, gas, and other liquid or gaseous hydrocarbon leases with
respect to Properties

 

23



--------------------------------------------------------------------------------

situated in the United States or offshore from any state of the United States,
including overriding royalty and royalty interests, leasehold estate interests,
net profits interests, production payment interests and mineral fee interests,
together with contracts executed in connection therewith and incidental rights
belonging thereto.

“Oil and Gas Property Value” means, with respect to Oil and Gas Properties of
the Borrower and the Guarantors as of any date of its determination, the
aggregate present value of the future net income with respect to such Oil and
Gas Properties as set forth in the applicable Oil and Gas Reserve Report,
discounted at the stated per annum rate utilized in such report.

“Oil and Gas Reserve Report” means each engineering report covering the
Borrower’s and Guarantors’ consolidated Oil and Gas Properties provided to the
Agent pursuant to Section 5.6(c)(i) or (ii).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Advance or Credit
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.17 or Section 9.13).

“Participant” has the meaning given to such term in Section 9.6(d).

“Participant Register” has the meaning given to such term in Section 9.6(d).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“PDP Reserves” means those Oil and Gas Properties designated as “proved
developed and producing” (in accordance with SEC definitions and regulations) in
the Oil and Gas Reserve Report most recently delivered to the Agent pursuant to
this Agreement.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

24



--------------------------------------------------------------------------------

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Acquisition” means the acquisition, by merger or otherwise, by the
Borrower or any of the Restricted Subsidiaries of assets (including any assets
constituting a business unit, line of business or division) or Equity Interests,
so long as (a) such acquisition and all transactions related thereto shall be
consummated in all material respects in accordance with Legal Requirements;
(b) if such acquisition involves the acquisition of Equity Interests of a Person
that upon such acquisition would become a Subsidiary, such acquisition shall
result in the issuer of such Equity Interests becoming a Restricted Subsidiary
and, to the extent required by Section 5.9, a Guarantor; (c) such acquisition
shall result in the Agent, for the benefit of the Secured Parties, being granted
a security interest in any Equity Interests or any assets so acquired to the
extent required by Section 5.9; (d) after giving effect to such acquisition, no
Event of Default shall have occurred and be continuing; (e) after giving effect
to such acquisition, the Borrower and its Restricted Subsidiaries shall be in
compliance with Section 6.12; and (f) the Borrower shall be in Pro Forma
Compliance after giving effect to such acquisition.

“Permitted Holders” means (i) each of (a) Bain Capital Credit, LP, (b) Credit
Suisse Asset Management, LLC, (c) Franklin Advisers, Inc., (d) MacKay Shields
LLC, (e) Par Capital Management, Inc. and (f) Putnam Investments, (ii) any
affiliated funds or investment vehicles managed by any of the Persons described
in clause (i), and (iii) any general partner, managing member, principal or
managing director of any of the Persons described in clause (i).

“Permitted Liens” means the Liens permitted to exist pursuant to Section 6.1.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability corporation or company, limited
liability partnership, trust, unincorporated association, joint venture or other
entity, or a government or any political subdivision or agency thereof or any
trustee, receiver, custodian or similar official.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Plan of Reorganization” means that certain Second Amended Joint Prepackaged
Plan of Reorganization of Stone Energy Corporation and Its Debtor Affiliates
Under Chapter 11 of the Bankruptcy Code dated December 28, 2016.

“Platform” has the meaning specified in Section 5.7.

“Pro Forma Compliance” means, as of any date of determination, that the Borrower
and the Restricted Subsidiaries would be in compliance with the Financial
Performance Covenants as at the last day of the most recently ended fiscal
quarter of the Borrower and the Restricted Subsidiaries for which the financial
statements were required to have been delivered pursuant to Section 5.6, when
such Financial Performance Covenants are recomputed on a pro forma basis on such
date of determination.

 

25



--------------------------------------------------------------------------------

“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.

“Property Proceeds” means (i) the aggregate insurance proceeds received under
any property or physical damage insurance policy in connection with one or more
related events or (ii) any award or other compensation with respect to any
eminent domain, condemnation of property or similar proceedings (or any transfer
or disposition of property in lieu of condemnation).

“Pro Rata Share” means, with respect to any Bank, either (a) the ratio
(expressed as a percentage) of such Bank’s Commitments at such time to the
aggregate Commitments at such time or (b) if the Commitments have been
terminated, the ratio (expressed as a percentage) of such Bank’s aggregate
outstanding Advances and Letter of Credit Exposure at such time to the aggregate
outstanding Advances and Letter of Credit Exposure of all the Banks at such
time.

“Proved Mineral Interests” means, collectively, proved developed producing
reserves, proved developed non-producing reserves, and proved undeveloped
reserves.

“Public Bank” has the meaning set forth in Section 5.7.

“Recipient” means (a) the Agent, (b) any Bank and (c) any Issuing Bank, as
applicable.

“Redemption” means, with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value of such Debt. “Redeem” has the correlative meaning thereto.

“Register” has the meaning set forth in paragraph (c) of Section 9.6.

“Regulations U and X” mean Regulations U and X of the Federal Reserve Board, as
the same is from time to time in effect, and all official rulings and
interpretations thereunder or thereof.

“Reimbursement Obligations” means all of the obligations of the Borrower to
reimburse the Issuing Bank for amounts paid by the Issuing Bank under Letters of
Credit as established by the Letter of Credit Applications and Section 2.6(d).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release” shall have the meaning set forth in CERCLA or under any similar
applicable Environmental Law.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

26



--------------------------------------------------------------------------------

“Required Banks” means, at any time and except as provided in the last sentence
of this definition, Banks holding at least 66-2/3% of the then aggregate unpaid
principal amount of the Notes held by the Banks and the Letter of Credit
Exposure of the Banks at such time, but in no event less than two Banks at any
time when there are three or more Banks; provided that if no such principal
amount or Letter of Credit Exposure is then outstanding, “Required Banks” shall
mean Banks having at least 66-2/3% of the aggregate amount of the Commitments at
such time, but in no event less than two Banks at any time when there are three
or more Banks; and provided further that the Commitment of, and the portion of
the aggregate unpaid principal amount of the Notes and Letter of Credit Exposure
held or deemed held by, any Defaulting Bank shall be excluded for purposes of
making a determination of Required Banks. For any redetermination of the
Borrowing Base under Section 2.2 which would increase the Borrowing Base,
“66-2/3%” in the foregoing sentence shall be “100%”.

“Response” shall have the meaning set forth in CERCLA or under any similar
applicable Environmental Law.

“Responsible Officer” means, with respect to any Person, such Person’s Chief
Executive Officer, President, Chief Financial Officer, Chief Accounting Officer,
and Vice Presidents, and, solely for purposes of notices given pursuant to
Article II, any other officer or employee of the applicable Credit Party so
designated by any of the foregoing officers in a notice to the Agent.

“Restricted Payment” means, with respect to any Person, any dividends or other
distributions (in cash, property, or otherwise) on, or any payment, including
any sinking fund or deposit, for the purchase, redemption, or other acquisition
of, any shares of any Capital Stock of such Person, other than dividends payable
in such Person’s Capital Stock.

“Restricted Subsidiary” means any Subsidiary of the Borrower.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Lien Debt Amount” means, as of any date of determination, the principal
amount of Second Lien Notes then outstanding after giving effect only to
Redemptions of such Second Lien Notes through such date of determination;
provided that the Second Lien Debt Amount shall not exceed $225,000,000 as of
any date of determination.

“Second Lien Holders” means the holders of Second Lien Notes.

“Second Lien Note Documents” means, collectively, the following (as the same now
exist or may hereafter be amended, modified, supplemented, extended, renewed,
restated, refinanced or replaced, in each case in accordance with the terms of
the Intercreditor

 

27



--------------------------------------------------------------------------------

Agreement): (a) the Second Lien Note Indenture, (b) each other “Note Document”
(as defined in the Second Lien Note Indenture), and (c) all other agreements,
documents and instruments at any time executed and/or delivered by the Borrower
or any Guarantor with, to or in favor of the Second Lien Trustee or any Second
Lien Holder in connection therewith or related thereto.”

“Second Lien Note Indenture” means that certain Indenture dated as of the
Effective Date, entered into by the Second Lien Trustee, Stone Energy
Corporation, as issuer of its 7.500% Senior Secured Notes Due 2022 (the “Second
Lien Notes”), and the other Credit Parties party thereto from time to time, as
guarantors, as amended, modified, supplemented, extended, renewed, refinanced,
restated or replaced in accordance with the terms of the Intercreditor
Agreement.

“Second Lien Notes” means the “Notes” as defined in the Second Lien Note
Indenture.

“Second Lien Trustee” means The Bank of New York Mellon Trust Company, N.A., in
its capacity as trustee and/or collateral agent, as the context may require,
under the Second Lien Note Indenture, together with its successors and permitted
assigns in any such capacity.

“Secured Parties” means the Agent, the Issuing Bank, the Banks, and the holders
of Obligations under Specified Swap Contracts and Specified Cash Management
Agreements.

“Security Agreement” means the Third Amended and Restated Security Agreement
dated as of the Effective Date and each other Security Agreement in favor of the
Agent for the ratable benefit of the Secured Parties in the form of the attached
Exhibit H, and any supplement or joinder thereto, executed on the date hereof or
as required by Section 5.9, as the same may be amended, supplemented, or
otherwise modified from time to time.

“Security Documents” means the Mortgages, the Security Agreements, the Consents,
the Control Agreements, any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 2.15 of this Agreement and each
of the other agreements, instruments, or documents that creates or purports to
create, or to consent to the creation of, a Lien in favor of the Agent for the
benefit of the Secured Parties.

“Solvent” means, with respect to any Person on any date of determination, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature,
(d) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital, and (e) such Person is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

28



--------------------------------------------------------------------------------

“Specified Cash Management Agreement” means any agreement to provide cash
management services (including treasury, depository, overdraft, credit or debit
card, electronic funds transfer, and other cash management arrangements) between
any Credit Party and any Bank or an Affiliate of any Bank. The status of any
such agreement as a Specified Cash Management Agreement shall not create in
favor of such Bank or Affiliate any rights in connection with the management or
release of any Collateral or of the obligations of any Credit Party under any
Security Document.

“Specified Covenant Test” means, at any time of determination, with respect to
any event or proposed event in connection with which such determination is being
made, the satisfaction of each of the following conditions: (a) no Default or
Event of Default has occurred and is continuing or would immediately result from
such event, (b) the Borrower would be in Pro Forma Compliance with the Financial
Performance Covenants after giving effect to such event, (c) at such time,
immediately after giving effect to such event, the Liquidity Test shall be
satisfied, and (d) at such time, after giving effect to such event, no Borrowing
Base Deficiency shall exist.

“Specified Credit Party” means any Credit Party that is not an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 9.14).

“Specified Swap Contract” means any Swap Contract entered into between any
Credit Party and any Person which is a Bank or an Affiliate of any Bank, or was
a Bank or an Affiliate of any Bank at the time such Swap Contract was executed.
The status of any Swap Contract as a Specified Swap Contract shall not create in
favor of such Bank or Affiliate any rights in connection with the management or
release of any Collateral or of the obligations of any Credit Party under any
Security Document.

“Stone Offshore” means Stone Energy Offshore, L.L.C., a Delaware limited
liability company.

“Subsidiary” of a Person means any corporation or other entity of which more
than 50% of the outstanding capital stock or other ownership interests having
ordinary voting power to elect a majority of the board of directors or similar
governing body of such corporation or other entity (irrespective of whether at
such time capital stock or other ownership interests of any other class or
classes of such corporation or other entity shall or might have voting power
upon the occurrence of any contingency) is at the time directly or indirectly
owned by such Person, by such Person and one or more Subsidiaries of such Person
or by one or more Subsidiaries of such Person. Unless otherwise indicated
herein, each reference to the term “Subsidiary” means a Subsidiary of the
Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap

 

29



--------------------------------------------------------------------------------

transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement, in each case,
expressly including any such transactions in which a Person hedges the price to
be received by it for future production from the Oil and Gas Properties.

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Bank or any Affiliate of a
Bank).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Test Period” means, for any date of determination under this Agreement, the
most recent four consecutive fiscal quarters of the Borrower ending with the
most recently ended fiscal quarter for which financial statements were required
to have been delivered pursuant to Section 5.6.

“Total Assets” means, as of any date of determination with respect to any
Person, the amount that would, in conformity with GAAP, be set forth opposite
the caption “total assets” (or any like caption) on a balance sheet of such
Person at such date.

“Type” has the meaning set forth in Section 1.4.

“Unrestricted Cash” means cash and Liquid Investments of the Borrower or any of
its Restricted Subsidiaries that would not appear as “restricted” on a
consolidated balance sheet of the Borrower or any of its Restricted Subsidiaries
and not subject to any Lien other than (a) a Lien in favor of the Secured
Parties, (b) Liens created in the ordinary course of business in favor of banks
and other financial institutions over credit balances of, or attaching to, any
bank accounts, commodity trading accounts or other brokerage accounts of the
Borrower and the Restricted Subsidiaries held at such banks or financial
institutions holding such cash or Liquid Investment, or (c) inchoate statutory
liens arising under law in the ordinary course of business and attaching to all
assets of the Borrower or such Restricted Subsidiary.

 

30



--------------------------------------------------------------------------------

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.13(e).

“Voting Securities” means with respect to any corporation, capital stock of the
corporation having general voting power under ordinary circumstances to elect
directors of such corporation (irrespective of whether at the time stock of any
other class or classes shall have or might have special voting power or rights
by reason of the happening of any contingency).

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Borrower or one or
more of the Wholly-Owned Subsidiaries or are owned by the Borrower and one or
more of the Wholly-Owned Subsidiaries.

“Withholding Agent” means any Credit Party and the Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2.    Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including”; the words “to” and “until” each
means “to but excluding”; and the word “through” means “to and including.”

Section 1.3.    Accounting Terms; Changes in GAAP.

(a)    All accounting terms not specifically defined in this Agreement shall be
construed in accordance with GAAP applied on a consistent basis with those
applied in the preparation of the Financial Statements.

(b)    Unless otherwise indicated, all financial statements of the Borrower, all
calculations for compliance with covenants in this Agreement and all
calculations of any amounts to be calculated under the definitions in
Section 1.1 shall be based upon the consolidated accounts of the Borrower and
its Subsidiaries in accordance with GAAP (or in compliance with the regulations
promulgated by the United States Securities and Exchange Commission regarding
financial reporting) and consistent with the principles applied in preparing the
Financial Statements. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Credit
Document, and either the Borrower or the Majority Banks shall so request, the
Agent, the Banks and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Majority Banks);

 

31



--------------------------------------------------------------------------------

provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Agent and the Banks financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP. Notwithstanding the
foregoing, if any change in GAAP would recharacterize an operating lease as a
Capital Lease, or treat a new lease that except for such change would have been
characterized as an operating lease, as a Capital Lease, such change shall be
disregarded.

Section 1.4.    Types of Advances. Advances are distinguished by “Type.” The
“Type” of an Advance refers to the determination whether such Advance is a
Eurodollar Rate Advance or Base Rate Advance.

Section 1.5.    Other Interpretive Provisions. The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”
The word “will” shall be construed to have the same meaning and effect as the
word “shall.” Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Credit
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Credit
Document, shall be construed to refer to such Credit Document in its entirety
and not to any particular provision thereof, (iv) all references in a Credit
Document to Articles, Sections, Preliminary Statements, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Preliminary
Statements, Exhibits and Schedules to, the Credit Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

Section 1.6.    Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

Section 1.7.    Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Letter of
Credit Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the maximum stated amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time.

 

32



--------------------------------------------------------------------------------

ARTICLE II

CREDIT FACILITIES

Section 2.1.    Commitment for Advances.

(a)    Advances. Each Bank severally agrees, on the terms and conditions set
forth in this Agreement, to make Advances to the Borrower from time to time on
any Business Day during the period from the Effective Date until the Maturity
Date in an aggregate outstanding amount up to but not to exceed an amount equal
to (i) the lesser of such Bank’s Commitment or such Bank’s Pro Rata Share of the
Borrowing Base less (ii) such Bank’s Pro Rata Share of the Letter of Credit
Exposure; provided that the sum of the outstanding amount of all Advances made
by such Bank and such Bank’s Pro Rata Share of the Letter of Credit Exposure
shall not exceed such Bank’s Commitment. Each Borrowing shall, in the case of
Borrowings consisting of Base Rate Advances, be in an aggregate amount not less
than $500,000 (or, if less, the remaining undrawn Commitments of all Banks) and
in integral multiples of $100,000 in excess thereof, and in the case of
Borrowings consisting of Eurodollar Rate Advances, be in an aggregate amount not
less than $2,000,000 (or, if less, the remaining undrawn Commitments of all
Banks) or in integral multiples of $1,000,000 in excess thereof, and in each
case shall consist of Advances of the same Type made on the same day by the
Banks ratably according to their respective Commitments. Within the limits of
each Bank’s Commitment, and subject to the terms of this Agreement, the Borrower
may from time to time borrow, prepay, and reborrow Advances.

(b)    Optional Reduction of Commitment. The Borrower shall have the right, upon
at least three Business Days’ irrevocable notice to the Agent, to terminate in
whole or reduce ratably in part the unused portion of the Commitments; provided
that each partial reduction of the Commitments shall be in the aggregate amount
of $5,000,000 or in integral multiples of $1,000,000 in excess thereof. Any
reduction or termination of the Commitments pursuant to this Section 2.1(b)
shall be permanent, with no obligation of the Banks to reinstate such
Commitments, and the commitment fees provided for in Section 2.7(a) shall
thereafter be computed on the basis of the Commitments, as so reduced.

(c)    Notes. The indebtedness of any Borrower to each Bank resulting from the
Advances owing to such Bank shall, if such Bank requests, be evidenced by a Note
of the Borrower in the maximum principal amount of such Bank’s Commitment.

Section 2.2.    Borrowing Base.

(a)    As of the Effective Date, the parties hereto agree that the Borrowing
Base shall be equal to $200,000,000 until such time as the Borrowing Base is
redetermined in accordance with this Agreement; provided, however, that
notwithstanding anything to the contrary herein, the aggregate amount of
Advances and Letter of Credit Obligations at any time prior to the Fall 2017
Redetermination Date shall not exceed $150,000,000.

 

33



--------------------------------------------------------------------------------

(b)    From the date hereof through the Maturity Date and subject to the further
provisions of this Section 2.2, the Borrowing Base shall be redetermined by the
Required Banks each May 1 and November 1 in accordance with Section 2.2 on the
basis of information, including the Oil and Gas Reserve Reports required to be
delivered before each such date supplied by Borrower in compliance with the
provisions of this Agreement, such additional data concerning pricing,
quantities of production, purchasers of production, and other information and
engineering and geological data with respect thereto as the Agent or any Bank
may reasonably request, together with all other information then available to
the Agent and the Banks; provided that the first such scheduled redetermination
shall occur on the Fall 2017 Redetermination Date (with the process set forth in
Section 2.2(d) beginning prior to the Fall 2017 Redetermination Date and the
redetermination of the Borrowing Base occurring no earlier and no later than the
Fall 2017 Redetermination Date). Notwithstanding the foregoing, the Required
Banks may, in the exercise of their good faith discretion, require additional
redeterminations of the Borrowing Base in accordance with Section 2.2(d) by
providing written notice to the Borrower, but only two such requests may be made
during any calendar year; provided that no such requests may be made from the
Effective Date to the Fall 2017 Redetermination Date.

(c)    The Borrower may request that the Required Banks redetermine the
Borrowing Base (i) by providing a written request to the Agent, but only two
such requests may be made during any calendar year or (ii) in connection with
the Borrower’s or any Guarantor’s acquisition of Oil and Gas Properties with a
purchase price of $20,000,000 or more. In connection with any such request, the
Borrower shall provide the Agent and the Banks with an interim reserve report
prepared by the Borrower together with such other information, including
additional data concerning pricing, quantities of production, purchasers of
production, and other information and engineering and geological data, as the
Agent or any Bank may reasonably request. Within 30 days following the receipt
of such interim reserve report and other information, the Required Banks shall
make a redetermination of the Borrowing Base in accordance with Section 2.2(d).

(d)    In connection with a redetermination of the Borrowing Base, the Agent
shall propose a Borrowing Base to the Banks within fifteen (15) calendar days
following the receipt of the applicable Oil and Gas Reserve Report or interim
reserve report and all other applicable information set forth in Sections 2.2(b)
and (c), and within fifteen (15) calendar days following the receipt of the
Agent’s proposed Borrowing Base, the Banks shall vote to approve or disapprove
such proposed Borrowing Base. If the Required Banks do not approve the proposed
Borrowing Base, the Agent shall propose, and the Banks shall vote to approve or
disapprove, another Borrowing Base, in each case acting reasonably promptly,
until the Required Banks approve a Borrowing Base proposed by the Agent. Once
the Required Banks approve the proposed Borrowing Base, the Agent shall notify
the Borrower of such redetermination. Until the Borrower receives such
notification from the Agent, the Borrowing Base most recently established shall
remain in effect, and thereafter the new Borrowing Base as set forth in such
notification shall be in effect.

(e)    Upon any sale, lease, transfer, unwinding, termination, novation or other
Disposition (including pursuant to a Farm-Out Agreement, participation or other
agreement that would reduce the Borrower’s or such Restricted Subsidiary’s
interest in any Property), whether directly or indirectly, and whether or not in
the ordinary course of business, by the Borrower or any of its Restricted
Subsidiaries of Borrowing Base Assets or Equity Interests in a Restricted

 

34



--------------------------------------------------------------------------------

Subsidiary owning Borrowing Base Assets that (individually or on a cumulative
basis with all such Dispositions consummated since the determination of the most
recently determined Borrowing Base) (x) have Oil and Gas Property Value
allocated to such Borrowing Base Assets in the most recent Oil and Gas Reserve
Report (the “Allocated Value”) in excess of 5% of the amount of such Borrowing
Base, or (y) in the case of Swap Contracts, have Net Cash Proceeds in excess of
5% of the amount of such Borrowing Base, the Borrowing Base shall automatically
be reduced by an amount equal to (1) with respect to Swap Contracts, 75% of the
Net Cash Proceeds received by a Credit Party as a result of unwinding,
terminating, or novating such Swap Contracts (after giving effect to any new
Swap Contracts that are given value in the Borrowing Base and that were entered
into prior to or in connection with such unwind, termination or novation) and
(2) with respect to all Borrowing Base Assets other than Swap Contracts, the
Allocated Value of such Borrowing Base Assets.

(f)    The Borrowing Base shall represent the determination by the Required
Banks of the loan value of the Borrower’s and the Guarantors’ Oil and Gas
Properties which are either (i) subject to an Acceptable Security Interest or
(ii) unencumbered (except for Permitted Liens), but the Agent and the Required
Banks shall make their determination and vote their approval, respectively, in
accordance with the applicable definitions and provisions herein contained, each
such Bank’s standard policies regarding energy lending, industry lending
practices, consultation with the Agent and the other Banks (but without
requiring the approval of any such Bank), and consideration for the nature of
the facilities established hereunder. The Borrower acknowledges that the
determination of the Borrowing Base contains an equity cushion (market value in
excess of loan value), which is acknowledged by the Borrower to be essential for
the adequate protection of the Agent and the Banks.

(g)    The Borrower shall also have the right to reduce the Borrowing Base once
during the period from October 1 to March 31 and once during the period from
April 1 to September 30 during each year by providing the Agent thirty
(30) days’ advance written notice of such reduction. The Agent shall promptly
send to each Bank a copy of such notice and such reduction shall be effective on
the later of (i) thirty (30) days following the date of the Agent’s receipt of
such notice, and (ii) the date specified in such notice, in each case unless
otherwise agreed by the Agent.

(h)    As of the Effective Date, the Agent has provided the Borrower with the
Agent’s standard policies regarding energy lending. The Agent, but not any other
Bank, agrees to provide the Borrower with written notice of any changes to such
policies.

Section 2.3.    Method of Borrowing.

(a)    Notice. Each Borrowing shall be made upon the Borrower’s irrevocable
notice to the Agent, which may be given by (x) telephone, or (y) a Notice of
Borrowing; provided that any telephone notice must be confirmed immediately by
delivery to the Agent of a Notice of Borrowing. Each such Notice of Borrowing
must be given not later than 10:00 a.m. (Dallas, Texas time) (i) on the third
Business Day before the date of the proposed Borrowing, in the case of a
Eurodollar Rate Borrowing or (ii) on the Business Day of the proposed Borrowing,
in the case of a Base Rate Borrowing, by the Borrower to the Agent, which shall
in turn give to each Bank prompt notice of such proposed Borrowing by telecopier
or telex. Each Notice of a

 

35



--------------------------------------------------------------------------------

Borrowing shall be given by telecopier or telex, confirmed immediately in
writing specifying the information required therein. In the case of a proposed
Borrowing comprised of Eurodollar Rate Advances, the Agent shall promptly notify
each Bank of the applicable interest rate under Section 2.8(b). Each Bank shall
(A) in the case of a Eurodollar Rate Borrowing, before 10:00 a.m. (Dallas, Texas
time) on the date of such Borrowing and (B) in the case of a Base Rate
Borrowing, before 1:00 p.m. (Dallas, Texas time) on the date of such Borrowing,
make available for the account of its Lending Office to the Agent at its address
referred to in Section 9.2, or such other location as the Agent may specify by
notice to the Banks, in same day funds, such Bank’s Pro Rata Share of such
Borrowing. After the Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Agent shall make such funds
available to the Borrower at its account with the Agent.

(b)    Conversions and Continuations. Each continuation or Conversion of any
Borrowing under this Section 2.3 shall be made upon the Borrower’s irrevocable
notice to the Agent, which may be given by (x) telephone, or (y) a Notice of
Conversion or Continuation; provided that any telephone notice must be confirmed
immediately by delivery to the Agent of a Notice of Conversion or Continuation.
Each such Notice of Conversion or Continuation must be given to the Agent at the
Agent’s office no later than 10:00 a.m. (Dallas, Texas time) (i) on the date
which is at least three Business Days in advance of the proposed Conversion or
continuation date in the case of a Conversion to or a continuation of a
Borrowing comprised of Eurodollar Rate Advances and (ii) on the Business Day of
the proposed conversion date in the case of a Conversion to a Borrowing
comprised of Base Rate Advances. Each such Notice of Conversion or Continuation
shall be in writing or by telex or telecopier confirmed immediately in writing
specifying the information required therein. Promptly after receipt of a Notice
of Conversion or Continuation under this Section 2.3, the Agent shall provide
each Bank with a copy thereof and, in the case of a Conversion to or a
continuation of a Borrowing comprised of Eurodollar Rate Advances, notify each
Bank of the applicable interest rate under Section 2.8(b).

(c)    Certain Limitations. Notwithstanding anything in clauses (a) and
(b) above:

(i)    at no time shall there be more than twelve Interest Periods applicable to
outstanding Eurodollar Rate Advances;

(ii)    if any Bank shall, at least one Business Day before the date of any
requested Borrowing, Conversion, or continuation, notify the Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or that any central bank or other Governmental
Authority asserts that it is unlawful, for such Bank or its Lending Office to
perform its obligations under this Agreement to make Eurodollar Rate Advances or
to fund or maintain Eurodollar Rate Advances, the right of the Borrower to
select Eurodollar Rate Advances from such Bank shall be suspended until such
Bank shall notify the Agent that the circumstances causing such suspension no
longer exist, and the Advance made by such Bank in respect of such Borrowing,
Conversion, or continuation shall be a Base Rate Advance;

(iii)    if the Agent is unable to determine the Eurodollar Rate for Eurodollar
Rate Advances comprising any requested Borrowing, the right of the Borrower to
select Eurodollar Rate Advances for such Borrowing or for any subsequent
Borrowing shall be

 

36



--------------------------------------------------------------------------------

suspended until the Agent shall notify the Borrower and the Banks that the
circumstances causing such suspension no longer exist, and each Advance
comprising such Borrowing shall be a Base Rate Advance;

(iv)    if the Majority Banks shall, at least one Business Day before the date
of any requested Borrowing, notify the Agent that the Eurodollar Rate for
Eurodollar Rate Advances comprising such Borrowing will not adequately reflect
the cost to such Banks of making or funding their respective Eurodollar Rate
Advances, as the case may be, for such Borrowing, the right of the Borrower to
select Eurodollar Rate Advances for such Borrowing or for any subsequent
Borrowing shall be suspended until the Agent shall notify the Borrower and the
Banks that the circumstances causing such suspension no longer exist, and each
Advance comprising such Borrowing shall be a Base Rate Advance; and

(v)    if the Borrower shall fail to select the duration or continuation of any
Interest Period for any Eurodollar Rate Advances in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.1 and
clause (b) of this Section 2.3, the Agent shall forthwith so notify the Borrower
and the Banks and such Advances shall be made available to the Borrower on the
date of such Borrowing as Base Rate Advances or, if an existing Advance, Convert
into Base Rate Advances.

(d)    Notices Irrevocable. Each Notice of Borrowing and Notice of Conversion or
Continuation shall be irrevocable and binding on the Borrower. In the case of
any Borrowing which the related Notice of Borrowing specifies is to be comprised
of Eurodollar Rate Advances, the Borrower shall indemnify each Bank against any
loss, out-of-pocket cost, or expense incurred by such Bank as a result of any
failure by the Borrower to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III including, without limitation, any loss, cost, or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by such Bank to fund the Advance to be made by such Bank as part of such
Borrowing when such Advance, as a result of such failure, is not made on such
date.

(e)    Agent Reliance. Unless the Agent shall have received notice from a Bank
before the date of any Borrowing that such Bank shall not make available to the
Agent such Bank’s Pro Rata Share of such Borrowing, the Agent may assume that
such Bank has made its Pro Rata Share of such Borrowing available to the Agent
on the date of such Borrowing in accordance with clause (a) of this Section 2.3
and the Agent may, in reliance upon such assumption, make available to the
Borrower on such date a corresponding amount. If and to the extent that such
Bank shall not have so made its Pro Rata Share of such Borrowing available to
the Agent, such Bank and the Borrower severally agree to immediately repay to
the Agent on demand such corresponding amount, together with interest on such
amount, for each day from the date such amount is made available to the Borrower
until the date such amount is repaid to the Agent, at (i) in the case of the
Borrower, the interest rate applicable on such day to Advances comprising such
Borrowing and (ii) in the case of such Bank, the Federal Funds Rate for such
day. If such Bank shall repay to the Agent such corresponding amount and
interest as provided above, such corresponding amount so repaid shall constitute
such Bank’s Advance as part of such Borrowing for purposes of this Agreement
even though not made on the same day as the other Advances comprising such
Borrowing.

 

37



--------------------------------------------------------------------------------

(f)    Bank Obligations Several. The failure of any Bank to make the Advance to
be made by it as part of any Borrowing shall not relieve any other Bank of its
obligation, if any, to make its Advance on the date of such Borrowing. No Bank
shall be responsible for the failure of any other Bank to make the Advance to be
made by such other Bank on the date of any Borrowing.

Section 2.4.    Prepayment of Advances.

(a)    Optional. The Borrower may prepay Advances, after giving by 10:00 a.m.
(Dallas, Texas time) (i) in the case of Eurodollar Rate Advances, at least two
Business Days’ or (ii) in case of Base Rate Advances, same Business Day’s,
irrevocable prior written notice to the Agent, in a form reasonably acceptable
to the Agent, stating the proposed date and aggregate principal amount of such
prepayment; provided, however, that, in the case of a prepayment resulting from
a refinancing of all Advances, the Borrower and Agent may agree to the terms of
such payment in a payoff letter acceptable to Agent. If any such notice is
given, the Borrower shall prepay Advances comprising part of the same Borrowing
in whole or ratably in part in an aggregate principal amount equal to the amount
specified in such notice; provided, however, that each partial prepayment with
respect to: (A) any Borrowing comprised of Base Rate Advances shall be made in
$100,000 multiples and in an aggregate principal amount such that after giving
effect thereto such Borrowing shall have a principal amount outstanding of at
least $500,000 and (B) any Borrowing comprised of Eurodollar Rate Advances shall
be made in $1,000,000 multiples and in an aggregate principal amount such that
after giving effect thereto such Borrowing shall have a principal amount
outstanding of at least $2,000,000. Full prepayments of any Borrowing are
permitted without restriction of amounts.

(b)    Mandatory.

(i)    Borrowing Base Deficiency. Except as provided in Section 2.4(b)(ii)
through (vi) below, if the aggregate outstanding amount of Advances plus the
Letter of Credit Exposure ever exceeds the Borrowing Base (such excess being
referred to herein as the “Borrowing Base Deficiency”), the Borrower shall,
within thirty (30) days after receipt of written notice of such condition from
the Agent elect by written notice to the Agent to take one or more of the
following actions to remedy such Borrowing Base Deficiency:

(A)    prepay Advances and, if the Advances have been repaid in full, Cash
Collateralize the Letter of Credit Exposure, such that the Borrowing Base
Deficiency is cured within ten (10) days after the Borrower’s written election;

(B)    add additional Oil and Gas Properties to the Borrowing Base (and take
such actions as are requested by the Agent to cause such additional Oil and Gas
Properties to become subject to Mortgages, to the extent necessary to cause the
Mortgaged Property Value to equal or exceed 95% of the Aggregate Oil and Gas
Property Value) such that the Borrowing Base Deficiency is cured within thirty
(30) days after the Borrower’s written election; or

 

38



--------------------------------------------------------------------------------

(C)    pay the deficiency in six (6) equal monthly installments in amounts equal
to one-sixth (1/6th) of the amount of the deficiency or such lesser amounts
satisfactory to the Required Banks for the prepayment of Advances (with the
first such installment, if applicable, to be paid no later than the end of such
thirty (30) day period following receipt of notice of the Borrowing Base
Deficiency) and, if the Advances have been repaid in full, Cash Collateralize
the Letter of Credit Exposure such that the Borrowing Base Deficiency is
eliminated within six (6) months of the occurrence of such Borrowing Base
Deficiency.

(ii)    Reduction of Commitments. On the date of each reduction of the aggregate
Commitments pursuant to Section 2.1(b), the Borrower agrees to make a prepayment
in respect of the outstanding amount of the Advances and then Cash Collateralize
the Letter of Credit Exposure to the extent, if any, that the aggregate unpaid
principal amount of all Advances plus the Letter of Credit Exposure exceeds the
Commitments, as so reduced. Any amount paid under the preceding sentence in
respect of Letter of Credit Exposure shall be held as Cash Collateral under
Section 2.15.

(iii)    Asset Sales. The Borrower shall make a prepayment in an aggregate
amount equal to 100% of Net Cash Proceeds, within three days after receipt of
such proceeds, from any sale, lease, transfer, unwinding, termination, novation
or other Disposition (other than Dispositions pursuant to clauses (ii) and
(v) of Section 6.4(b)) of any of the Borrower’s or any of its Subsidiaries’
Borrowing Base Assets occurring from the Effective Date to the Fall 2017
Redetermination Date. If, after giving effect to the sale, lease, transfer,
unwinding, termination, novation or other Disposition of any of the Borrower’s
or any of its Subsidiaries’ Borrowing Base Assets occurring after the Fall 2017
Redetermination Date, a Borrowing Base Deficiency then exists, the Borrower
shall repay the Advances, and then Cash Collateralize the Letter of Credit
Exposure, by an amount equal to the lesser of (A) such Borrowing Base Deficiency
and (B) 100% of the Net Cash Proceeds of such sale, lease, transfer, unwinding,
termination, novation or other Disposition, within three days after receipt of
such proceeds. The provisions of this Section 2.4(b)(iii) shall, for the
avoidance of doubt, not apply to any Net Cash Proceeds of Dispositions that are
distributed pursuant to and in accordance with the Plan of Reorganization.

(iv)    Property, Physical Damage and Other Insurance Proceeds. If any Credit
Party (or Agent as loss payee or assignee) receives any Property Proceeds
arising from a single event or related series of events, whether as one payment
or a series of payments, (A) during the existence of a Default or Event of
Default, then the Borrower shall repay the Advances, and then Cash Collateralize
the Letter of Credit Exposure, by an amount equal to 100% of such Property
Proceeds, upon receipt of such proceeds, and (B) during the existence of a
Borrowing Base Deficiency, then the Borrower shall repay the Advances, and then
Cash Collateralize the Letter of Credit Exposure, by an amount equal to the
lesser of (1) such Borrowing Base Deficiency and (2) 100% of such Property
Proceeds, within three days after receipt of such proceeds.

 

39



--------------------------------------------------------------------------------

(v)    Illegality. If any Bank shall notify the Agent and the Borrower that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or that any central bank or other Governmental
Authority asserts that it is unlawful for such Bank or its Lending Office to
perform its obligations under this Agreement to maintain or make any Advances
whose interest is determined by reference to the Eurodollar Rate hereunder or
any Governmental Authority has imposed material restrictions on the authority of
such Bank to purchase or sell, or to take deposits of, Dollars in the London
interbank market, (i) the Borrower shall, no later than 10:00 a.m. (Dallas,
Texas time) (A) if not prohibited by law, on the last day of the Interest Period
for each outstanding Eurodollar Rate Advance made by such Bank or (B) if
required by such notice, on the second Business Day following its receipt of
such notice prepay all of the Eurodollar Rate Advances made by such Bank then
outstanding, (ii) such Bank shall simultaneously make a Base Rate Advance (the
interest rate on such Base Rate Advance of such Bank shall, if necessary to
avoid such illegality, be determined by the Agent without reference to the
Eurodollar Rate component of the Base Rate) to the Borrower on such date in an
amount equal to the aggregate principal amount of the Eurodollar Rate Advances
prepaid to such Bank, and (iii) the right of the Borrower to select Eurodollar
Rate Advances from such Bank for any subsequent Borrowing shall be suspended
until such Bank giving notice referred to above shall notify the Agent that the
circumstances causing such suspension no longer exist.

(vi)    Excess Cash. If at any time after the Effective Date, the aggregate
amount of Liquid Assets exceeds $50,000,000, the Borrower shall, on the next
Business Day, prepay the Advances, and then Cash Collateralize the Letter of
Credit Exposure, without a corresponding reduction to the aggregate Commitments
or the Borrowing Base, in an amount equal to the lesser of (A) such excess and
(B) the amount required to reduce the outstanding balance of Advances to $0 and
Cash Collateralize 103% of the Letter of Credit Exposure. For the avoidance of
doubt, in determining the amount of Liquid Assets for purposes of this Section
2.4(b)(vi), the Borrower shall not deduct or subtract any future payments or
outstanding checks from the amount of Liquid Assets.

(c)    No Additional Right; Ratable Prepayment; Interest and Breakage. The
Borrower shall have no right to prepay any principal amount of any Advance
except as provided in this Section 2.4, and all notices given pursuant to this
Section 2.4 shall be irrevocable and binding upon the Borrower. Each payment of
any Advance pursuant to this Section 2.4 shall be made in a manner such that all
Advances comprising part of the same Borrowing are paid in whole or ratably in
part. Each prepayment pursuant to this Section 2.4 shall be accompanied by
accrued interest on the amount prepaid to the date of such prepayment and
amounts, if any, required to be paid pursuant to Section 2.11 as a result of
such prepayment being made on such date.

Section 2.5.    Repayment of Advances. The Borrower shall repay to the Agent for
the ratable benefit of the Banks the outstanding principal amount of each
Advance on the Maturity Date.

 

40



--------------------------------------------------------------------------------

Section 2.6.    Letters of Credit.

(a)    Commitment. From time to time from the Effective Date until the Maturity
Date, at the request of the Borrower, the Issuing Bank shall, on the terms and
conditions hereinafter set forth, issue, increase, or extend the Expiration Date
of Letters of Credit for the account of the Borrower on any Business Day;

(i)    provided that no Letter of Credit shall be issued, increased, or
extended:

(A)    unless such issuance, increase, extension or conversion would not cause
the Letter of Credit Exposure to exceed the lesser of (x) the aggregate
Commitments less the aggregate outstanding principal amount of all Advances or
(y) the Borrowing Base (provided that the “Borrowing Base” solely for purposes
of this Section 2.6(a)(i)(A) from the Effective Date to the Fall 2017
Redetermination Date shall be $150,000,000) less the aggregate outstanding
principal amount of all Advances;

(B)    unless such Letter of Credit has an Expiration Date not later than the
earlier of (1) 12 months after the date of issuance thereof (or, if extendable
beyond such period, unless such Letter of Credit is cancelable upon at least 30
days’ notice given by the Issuing Bank to the beneficiary of such Letter of
Credit) or (2) five days prior to the Maturity Date;

(C)    unless such Letter of Credit Documents are in form and substance
acceptable to the Issuing Bank in its sole discretion;

(D)    unless such Letter of Credit is a standby letter of credit not supporting
the repayment of indebtedness for borrowed money of any Person; and

(E)    unless the Borrower has delivered to the Issuing Bank a completed and
executed Letter of Credit Application; and

(ii)    provided further that the Issuing Bank shall not be under any obligation
to issue any Letter of Credit if:

(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
such Letter of Credit, or any Legal Requirement applicable to the Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost, or expense which was not applicable on the
Effective Date and which the Issuing Bank in good faith deems material to it;

 

41



--------------------------------------------------------------------------------

(B)    the issuance of such Letter of Credit would violate one or more policies
of the Issuing Bank; or

(C)    any Bank is at that time a Defaulting Bank, unless the Issuing Bank has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the Issuing Bank (in its sole discretion) with the Borrower or
such Bank to eliminate the Issuing Bank’s actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(iv)) with respect to the Defaulting Bank
arising from either the Letter of Credit then proposed to be issued or that
Letter of Credit and all other Letter of Credit Exposure as to which the Issuing
Bank has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

As of the Effective Date, the Existing Letters of Credit shall be deemed
“Letters of Credit” hereunder and shall be subject to the terms and provisions
set forth herein.

(b)    Participations. Upon the date of the issuance or increase of a Letter of
Credit or the conversion of an Existing Letter of Credit to a Letter of Credit,
the Issuing Bank shall be deemed to have sold to each other Bank and each other
Bank shall have been deemed to have purchased from the Issuing Bank a
participation in the related Letter of Credit Obligations equal to such Bank’s
Pro Rata Share at such date and such sale and purchase shall otherwise be in
accordance with the terms of this Agreement. The Issuing Bank shall promptly
notify each such participant Bank by telex, telephone, or telecopy of each
Letter of Credit issued, increased, or extended or converted and the actual
dollar amount of such Bank’s participation in such Letter of Credit.

(c)    Issuing. Each Letter of Credit shall be issued, increased, or extended
pursuant to a Letter of Credit Application (or by telephone notice promptly
confirmed in writing by a Letter of Credit Application), given not later than
10:00 a.m. (Dallas, Texas time) on the fifth Business Day before the date of the
proposed issuance, increase, or extension of the Letter of Credit, and the Agent
shall give to each Bank prompt notice thereof by telex, telephone, or telecopy.
Each Letter of Credit Application shall be given by telecopier or telex,
confirmed immediately in writing, specifying the information required therein.
After the Agent’s receipt of such Letter of Credit Application and upon
fulfillment of the applicable conditions set forth in Article III, the Agent
shall issue, increase, or extend such Letter of Credit for the account of the
Borrower. Each Letter of Credit Application shall be irrevocable and binding on
the Borrower.

(d)    Reimbursement. The Borrower hereby agrees to pay on demand to the Issuing
Bank an amount equal to any amount paid by the Issuing Bank under any Letter of
Credit. In the event the Issuing Bank makes a payment pursuant to a request for
draw presented under a Letter of Credit and such payment is not promptly
reimbursed by the Borrower upon demand, the Issuing Bank shall give the Agent
notice of the Borrower’s failure to make such reimbursement and the Agent shall
promptly notify each Bank of the amount necessary to reimburse the Issuing Bank.
Upon such notice from the Agent, each Bank shall promptly reimburse the Issuing
Bank

 

42



--------------------------------------------------------------------------------

for such Bank’s Pro Rata Share of such amount (and the Agent may make available
Cash Collateral provided for this purpose), and such reimbursement shall be
deemed for all purposes of this Agreement to be an Advance to the Borrower
transferred at the Borrower’s request to the Issuing Bank. If such reimbursement
is not made by any Bank to the Issuing Bank on the same day on which the Agent
notifies such Bank to make reimbursement to the Issuing Bank hereunder, such
Bank shall pay interest on its Pro Rata Share thereof to the Issuing Bank at a
rate per annum equal to the Federal Funds Rate. The Borrower hereby
unconditionally and irrevocably authorizes, empowers, and directs the Agent and
the Banks to record and otherwise treat such reimbursements to the Issuing Bank
as Base Rate Advances under a Borrowing requested by the Borrower to reimburse
the Issuing Bank which have been transferred to the Issuing Bank at the
Borrower’s request.

(e)    Obligations Unconditional. The obligations of the Borrower under this
Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including, without limitation, the following
circumstances:

(i)    any lack of validity or enforceability of any Letter of Credit Documents;

(ii)    any amendment or waiver of, or any consent to departure from, any Letter
of Credit Documents;

(iii)    the existence of any claim, setoff, defense, or other right which the
Borrower may have at any time against any beneficiary or transferee of such
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), the Issuing Bank, or any other person or entity,
whether in connection with this Agreement, the transactions contemplated in this
Agreement or in any Letter of Credit Documents, or any unrelated transaction;

(iv)    any statement or any other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid, or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect to the extent
the Issuing Bank would not be liable therefor pursuant to the following
clause (f) of this Section 2.6; or

(v)    payment by the Issuing Bank under such Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit;

provided, however, that nothing contained in this clause (e) shall be deemed to
constitute a waiver of any remedies of the Borrower in connection with the
Letters of Credit or the Borrower’s rights under Section 2.6(f) below.

(f)    Liability of Issuing Bank. The Borrower assumes all risks of the acts or
omissions of any beneficiary or transferee of any Letter of Credit with respect
to its use of such Letter of Credit. Neither the Issuing Bank nor any of its
officers or directors shall be liable or responsible for:

(i)    the use which may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith;

 

43



--------------------------------------------------------------------------------

(ii)    the validity, sufficiency, or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent, or forged;

(iii)    payment by the Issuing Bank against presentation of documents which do
not comply with the terms of a Letter of Credit, including failure of any
documents to bear any reference or adequate reference to the relevant Letter of
Credit; or

(iv)    any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit (INCLUDING THE ISSUING BANK’S OWN NEGLIGENCE),

except that the Borrower shall have a claim against the Issuing Bank, and the
Issuing Bank shall be liable to the Borrower, to the extent of any direct, as
opposed to consequential, damages suffered by the Borrower which the Borrower
proves were caused by (A) the Issuing Bank’s willful misconduct or gross
negligence in determining whether documents presented under a Letter of Credit
comply with the terms of such Letter of Credit or (B) the Issuing Bank’s willful
failure to make lawful payment under any Letter of Credit after the presentation
to it of a draft and certificate strictly complying with the terms and
conditions of such Letter of Credit. In furtherance and not in limitation of the
foregoing, the Issuing Bank may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary.

Section 2.7.    Fees.

(a)    Commitment Fees.

(i)    Subject to Section 2.16(a)(iii), the Borrower agrees to pay to the Agent
for the account of each Bank a commitment fee per annum equal to the Applicable
Margin for commitment fees in effect from time to time on the average daily
amount by which such Bank’s Pro Rata Share of the Borrowing Base exceeds the sum
of such Bank’s outstanding Advances and such Bank’s Pro Rata Share of the Letter
of Credit Exposure, from the Effective Date until the Maturity Date.

(ii)    The commitment fees shall be due and payable quarterly in arrears on the
last day of each March, June, September, and December during the term of this
Agreement and on the Maturity Date.

(b)    Agent and Arranger Fees. The Borrower agrees to pay to Bank of America as
Agent and Arranger for its own account the arrangement fee and the annual
administrative agent fees described in the Fee Letter.

(c)    Bank Fees. The Borrower agrees to pay to the Agent for the benefit of the
Banks on the Effective Date, the amendment fee described in the Fee Letter and
any fees agreed to between the Borrower and the Banks in writing.

 

44



--------------------------------------------------------------------------------

(d)    Letter of Credit Fees.

(i)    The Borrower agrees to pay (A) to the Agent for the pro rata benefit of
the Banks a per annum fee for each Letter of Credit issued hereunder equal to
the Applicable Margin for Eurodollar Advances on the face amount of such Letter
of Credit, but with a minimum annual fee of $1,000 on each Letter of Credit
(collectively, the “Letter of Credit Fees”); provided, however, any Letter of
Credit Fees otherwise payable for the account of a Defaulting Bank with respect
to any Letter of Credit as to which such Defaulting Bank has not provided Cash
Collateral satisfactory to the Issuing Bank pursuant to this Section 2.7 shall
be payable, to the maximum extent permitted by applicable Legal Requirements, to
the other Banks in accordance with the upward adjustments in their respective
Pro Rata Share allocable to such Letter of Credit pursuant to
Section 2.16(a)(iv), with the balance of such fee, if any, payable to the
Issuing Bank for its own account and (B) to the Agent for the benefit of the
Issuing Bank a fronting fee for each Letter of Credit equal to 0.125 % per annum
of the face amount of such Letter of Credit, but with a minimum annual fee of
$1,000 on each Letter of Credit. Each such fee with respect to a Letter of
Credit shall be payable quarterly in arrears for the period such Letter of
Credit is outstanding, and on the Maturity Date.

(ii)    The Borrower agrees to pay to the Issuing Bank for its own account the
customary issuance, presentation, amendment, and other processing fees, and
other standard costs and charges, of the Issuing Bank relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

Section 2.8.    Interest. The Borrower shall pay interest on the unpaid
principal amount of each Advance made by each Bank from the date of such Advance
until such principal amount shall be paid in full, at the following rates per
annum:

(a)    Base Rate Advances. If such Advance is a Base Rate Advance, a rate per
annum equal at all times to the Base Rate in effect from time to time plus the
Applicable Margin in effect from time to time, payable in arrears on the last
day of March, June, September, and December and on the date such Base Rate
Advance shall be paid in full; provided that any amount of principal which is
not paid when due (whether at stated maturity, by acceleration, or otherwise)
shall bear interest from the date on which such amount is due until such amount
is paid in full, payable on demand, at a rate per annum equal at all times to
the Base Rate in effect from time to time plus the Applicable Margin plus 2.00%
per annum.

(b)    Eurodollar Rate Advances. If such Advance is a Eurodollar Rate Advance, a
rate per annum equal at all times during the Interest Period for such Advance to
the Eurodollar Rate for such Interest Period plus the Applicable Margin in
effect from time to time, payable on the last day of such Interest Period, and,
in the case of Interest Periods that are longer than three months, every three
months and on the last day of such Interest Period; provided that any amount of
principal which is not paid when due (whether at stated maturity, by
acceleration, or otherwise) shall bear interest from the date on which such
amount is due until such amount is paid in full, payable on demand, at a rate
per annum equal to (i) until the end of the relevant Interest Period, the
Eurodollar Rate in effect from time to time plus the Applicable Margin plus
2.00% per annum and (ii) thereafter, the Base Rate in effect from time to time
plus the Applicable Margin plus 2.00% per annum.

 

45



--------------------------------------------------------------------------------

(c)    Additional Interest on Eurodollar Rate Advances. The Borrower shall pay
to each Bank, so long as any such Bank shall be required under regulations of
the Federal Reserve Board to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities, additional interest
on the unpaid principal amount of each Eurodollar Rate Advance of such Bank,
from the effective date of such Advance until such principal amount is paid in
full, at an interest rate per annum equal at all times to the remainder obtained
by subtracting (i) the Eurodollar Rate for the Interest Period for such Advance
from (ii) the rate obtained by dividing such Eurodollar Rate by a percentage
equal to 100% minus the Eurodollar Rate Reserve Percentage of such Bank for such
Interest Period, payable on each date on which interest is payable on such
Advance. Such additional interest payable to any Bank shall be determined by
such Bank and notified to the Borrower through the Agent (such notice to include
the calculation of such additional interest, which calculation shall be
conclusive in the absence of manifest error).

(d)    Usury.

(i)    If, with respect to any Bank, the effective rate of interest contracted
for under the Credit Documents, including the stated rates of interest and fees
contracted for hereunder and any other amounts contracted for under the Credit
Documents which are deemed to be interest, at any time exceeds the maximum
lawful rate that may be contracted for, charged, taken, received or reserved
(the “Maximum Rate”) by such Bank in accordance with applicable Legal
Requirements, then the outstanding principal amount of the loans made by such
Bank hereunder shall bear interest at a rate which would make the effective rate
of interest for such Bank under the Credit Documents equal the Maximum Rate
until the difference between the amounts which would have been due at the stated
rates and the amounts which were due at the Maximum Rate (the “Lost Interest”)
has been recaptured by such Bank.

(ii)    If, when the loans made hereunder are repaid in full, the Lost Interest
has not been fully recaptured by such Bank pursuant to the preceding clause (i)
of this Section 2.8(d), then, to the extent permitted by law, for the loans made
hereunder by such Bank the interest rates charged under Section 2.8 hereunder
shall be retroactively increased such that the effective rate of interest under
the Credit Documents was at the Maximum Rate since the effectiveness of this
Agreement to the extent necessary to recapture the Lost Interest not recaptured
pursuant to the preceding sentence and, to the extent allowed by law, the
Borrower shall pay to such Bank the amount of the Lost Interest remaining to be
recaptured by such Bank.

(iii)    In calculating all sums paid or agreed to be paid to any Bank by the
Borrower for the use, forbearance, or detention of money under the Credit
Documents, such amounts shall, to the extent permitted by applicable law, be
amortized, prorated, allocated, and spread in equal parts throughout the term of
the Credit Documents.

 

46



--------------------------------------------------------------------------------

(iv)    Notwithstanding the foregoing or any other term in this Agreement and
the Credit Documents to the contrary, it is the intention of each Bank and the
Borrower to conform strictly to any applicable usury laws. Accordingly, if any
Bank contracts for, charges, or receives any consideration which constitutes
interest in excess of the Maximum Rate, then (A) the provisions of this
Section 2.8 shall control, and (B) any such excess shall be canceled
automatically and, if previously paid, shall at such Bank’s option be applied to
the outstanding amount of the loans made hereunder by such Bank or be refunded
to the Borrower.

Section 2.9.    Payments and Computations.

(a)    Payment Procedures. The Borrower shall make each payment under this
Agreement and under the Notes not later than 10:00 a.m. (Dallas, Texas time) on
the day when due in Dollars to the Agent at 901 Main Street, 14th Floor, Dallas,
Texas 75202 (or such other location as the Agent shall designate in writing to
the Borrower), in same day funds. The Agent shall promptly thereafter cause to
be distributed like funds relating to the payment of principal, interest or fees
ratably (other than amounts payable solely to the Agent, the Issuing Bank, or a
specific Bank pursuant to Section 2.7, 2.8(c), 2.11, 2.12, 2.13, 8.12, or 9.7,
but after taking into account payments effected pursuant to Section 9.4) to the
Banks for the account of their respective Lending Offices, and like funds
relating to the payment of any other amount payable to any Bank or the Issuing
Bank to such Bank for the account of its Lending Office, in each case to be
applied in accordance with the terms of this Agreement.

(b)    Computations. All computations of interest based on the Base Rate shall
be made by the Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of interest based on the Eurodollar Rate and the
Federal Funds Rate and of fees shall be made by the Agent, on the basis of a
year of 360 days, in each case for the actual number of days (including the
first day, but excluding the last day) occurring in the period for which such
interest or fees are payable. Each determination by the Agent of an interest
rate or fee shall be conclusive and binding for all purposes, absent manifest
error.

(c)    Non-Business Day Payments. Whenever any payment shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of Eurodollar Rate Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.

(d)    Agent Reliance. Unless the Agent shall have received written notice from
the Borrower prior to the date on which any payment is due to the Banks that the
Borrower shall not make such payment in full, the Agent may assume that the
Borrower has made such payment in full to the Agent on such date and the Agent
may, in reliance upon such assumption, cause to be distributed to each Bank on
such date an amount equal to the amount then due such Bank. If and to the extent
the Borrower shall not have so made such payment in full to the Agent, each Bank
shall repay to the Agent forthwith on demand such amount distributed to such
Bank, together with interest, for each day from the date such amount is
distributed to such Bank until the date such Bank repays such amount to the
Agent, at the Federal Funds Rate for such day.

 

47



--------------------------------------------------------------------------------

Section 2.10.    Sharing of Payments, Etc. If any Bank shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations due and payable to such Bank hereunder and under the other
Credit Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Bank at
such time to (ii) the aggregate amount of the Obligations due and payable to all
Banks hereunder and under the other Credit Documents at such time) of payments
on account of the Obligations due and payable to all Banks hereunder and under
the other Credit Documents at such time obtained by all the Banks at such time
or (b) Obligations owing (but not due and payable) to such Bank hereunder and
under the other Credit Documents at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing (but
not due and payable) to such Bank at such time to (ii) the aggregate amount of
the Obligations owing (but not due and payable) to all Banks hereunder and under
the other Credit Parties at such time) of payment on account of the Obligations
owing (but not due and payable) to all Banks hereunder and under the other
Credit Documents at such time obtained by all of the Banks at such time then the
Bank receiving such greater proportion shall (a) notify the Agent of such fact,
and (b) purchase (for cash at face value) participations in the Advances and
subparticipations in Letter of Credit Obligations of the other Banks, or make
such other adjustments (including, if acceptable to the Agent in its sole
discretion, assignments of Advances in lieu of participations) as shall be
equitable, so that the benefit of all such payments shall be shared by the Banks
ratably in accordance with the aggregate amount of Obligations then due and
payable to the Banks or owing (but not due and payable) to the Banks, as the
case may be, provided that:

(a)    if any such participations (or assignments) or subparticipations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations (or assignments) or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

(b)    the provisions of this Section 2.10 shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Bank), (y) the application
of Cash Collateral provided for in Section 2.15, or (z) any payment obtained by
a Bank as consideration for the assignment of or sale of a participation in any
of its Advances or subparticipations in Letter of Credit Obligations to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section 2.10 shall
apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Bank acquiring a participation
(or taking an assignment) pursuant to the foregoing arrangements may exercise
against the Borrower rights of setoff and counterclaim with respect to such
participation as fully as if such Bank were a direct creditor of the Borrower in
the amount of such participation.

Section 2.11.    Compensation for Losses. Upon demand of any Bank (with a copy
to the Agent) from time to time, the Borrower shall promptly compensate such
Bank for and hold such Bank harmless from any loss, cost or expense incurred by
it as a result of:

(a)    any continuation, conversion, payment or prepayment of any Advance other
than a Base Rate Advance on a day other than the last day of the Interest Period
for such Advance (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

48



--------------------------------------------------------------------------------

(b)    any failure by the Borrower (for a reason other than the failure of such
Bank to make an Advance) to prepay, borrow, continue or convert any Advance
other than a Base Rate Advance on the date or in the amount notified by the
Borrower; or

(c)    any assignment of a Eurodollar Rate Advance on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 9.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Advance or from fees payable to terminate
the deposits from which such funds were obtained. The Borrower shall also pay
any customary administrative fees charged by such Bank in connection with the
foregoing.

For purposes of calculating amounts payable by the Borrower to the Banks under
this Section 2.11, each Bank shall be deemed to have funded each Eurodollar Rate
Advance made by it at the Eurodollar Rate for such Advance by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Advance
was in fact so funded.

Section 2.12.    Increased Costs.

(a)    Advances Determined by Reference to Eurodollar Rate. If any Change in Law
shall (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Bank (except the Eurodollar Rate Reserve Percentage) or the Issuing Bank;
(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or (iii) impose on any Bank or the
Issuing Bank or the London interbank market any other condition, cost or expense
(other than Taxes) affecting this Agreement or Advances made by such Bank or any
Letter of Credit or participation therein; and the result of any of the
foregoing shall be to increase the cost to such Bank or such other Recipient of
making, converting to, continuing or maintaining any Advance or of maintaining
its obligation to make any such Advance, or to increase the cost to such Bank,
the Issuing Bank or such other Recipient of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Bank, the Issuing Bank or other Recipient
hereunder (whether of principal, interest or any other amount) then, upon
request of such Bank, the Issuing Bank or other Recipient, the Borrower will pay
to such Bank, the Issuing Bank or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Bank, the Issuing Bank or
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered

 

49



--------------------------------------------------------------------------------

(b)    Capital Adequacy. If any Bank or the Issuing Bank determines in good
faith that any Change in Law affecting such Bank or the Issuing Bank or any
lending office of such Bank or such Bank’s or the Issuing Bank’s holding
company, if any, regarding capital or liquidity requirements, has or would have
the effect of reducing the rate of return on such Bank’s or the Issuing Bank’s
capital or on the capital of such Bank’s or the Issuing Bank’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Bank or the
Advances made by, or participations in Letters of Credit held by, such Bank, or
the Letters of Credit issued by the Issuing Bank, to a level below that which
such Bank or the Issuing Bank or such Bank’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Bank’s or the Issuing Bank’s policies and the policies of
such Bank’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Bank or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Bank or the Issuing Bank or such Bank’s or the Issuing Bank’s
holding company for any such reduction suffered.

(c)    Letters of Credit. If any change in any law or regulation or in the
interpretation thereof after the date hereof by any court or administrative or
Governmental Authority charged with the administration thereof shall either
(i) impose, modify, or deem applicable any reserve, special deposit, or similar
requirement against letters of credit issued by, or assets held by, or deposits
in or for the account of, the Issuing Bank or (ii) impose on the Issuing Bank
any other condition regarding the provisions of this Agreement relating to the
Letters of Credit or any Letter of Credit Obligations (including increased
reserve or similar requirements), and the result of any event referred to in the
preceding clause (i) or (ii) shall be to increase the cost to the Issuing Bank
of issuing or maintaining any Letter of Credit (which increase in cost shall be
determined by the Issuing Bank’s reasonable allocation of the aggregate of such
cost increases resulting from such event), then, upon demand by the Issuing
Bank, the Borrower shall pay to the Issuing Bank, from time to time as specified
by the Issuing Bank, additional amounts which shall be sufficient to compensate
the Issuing Bank for such increased cost. A certificate as to such increased
cost incurred by the Issuing Bank, as a result of any event mentioned in
clause (i) or (ii) above, and detailing the calculation of such increased costs
submitted by the Issuing Bank to the Borrower, shall be conclusive and binding
for all purposes, absent manifest error.

(d)    Delay in Requests. Failure or delay on the part of any Bank or the
Issuing Bank to demand compensation pursuant to this Section 2.12 shall not
constitute a waiver of such Bank’s or the Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Bank or the Issuing Bank pursuant to this Section 2.12 for any increased costs
incurred or reductions suffered more than 180 days prior to the date that such
Bank or the Issuing Bank, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions, and of such
Bank’s or the Issuing Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof).

Section 2.13.    Taxes.

(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. Any and all payments by or on account of any obligation of the Credit
Parties under any Credit

 

50



--------------------------------------------------------------------------------

Document shall be made without deduction or withholding for any Taxes, except as
required by applicable Legal Requirements. If Legal Requirements (as determined
in the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with such Legal
Requirements and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Credit Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.13) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of clause (a) of this Section 2.13 above, the Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
Legal Requirements or at the option of the Agent timely reimburse it for the
payment of, any Other Taxes.

(c)    Tax Indemnifications.

(i)    Without limiting the provisions of clause (a) or (b) of this Section 2.13
above, the Borrower shall, and does hereby, indemnify the Agent, each Bank and
the Issuing Bank, and shall make payment in respect thereof within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.13) withheld or deducted by the Borrower or the Agent or
paid by the Agent, such Bank or the Issuing Bank, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. The Borrower shall also, and
does hereby, indemnify the Agent, and shall make payment in respect thereof
within 10 days after demand therefor, for any amount which a Bank or the Issuing
Bank for any reason fails to pay to the Agent as required by clause (ii) of this
Section 2.13(c), net of any amounts the Agent has received as a set off against
such Bank or Issuing Bank pursuant to clause (ii) of this Section 2.13(c);
provided that such indemnity shall not be available to the extent that such
payment is determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of the Agent; and provided further that, if the Borrower is required
to directly indemnify the Agent pursuant to this sentence, the Agent shall take
all steps reasonably requested by the Borrower in order to ensure that the
Borrower is subrogated to the Agent’s right to collect from the applicable Bank
or Issuing Bank. Prior to seeking indemnity from the Borrower under the
immediately preceding sentence, the Agent shall make demand upon the applicable
Bank or Issuing Bank for such amounts owed and shall use commercially reasonable
efforts to exercise any then available set off rights against such Bank or
Issuing Bank to satisfy such amounts owed. A certificate as to the amount of any
such payment or liability delivered to the Borrower by a Bank or the Issuing
Bank (with a copy to the Agent), or by the Agent on its own behalf or on behalf
of a Bank or the Issuing Bank, shall be conclusive absent manifest error.
Notwithstanding anything to the contrary herein, the Borrower shall not be

 

51



--------------------------------------------------------------------------------

required to compensate the Agent, any Bank or the Issuing Bank pursuant to this
Section 2.13 for any Indemnified Taxes unless such Agent, Bank or Issuing Bank
requests compensation from the Borrower no later than 180 days after the earlier
of (i) the date on which the relevant Governmental Authority makes written
demand upon such Agent, Bank or Issuing Bank for payment of such Indemnified
Taxes, and (ii) the date on which such Agent, Bank or Issuing Bank has made
payment of such Indemnified Taxes (except that, if the circumstances giving rise
to such Indemnified Taxes are retroactive in effect, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof).

(ii)    Without limiting the provisions of clause (a) or (b) of this
Section 2.13 above, each Bank and the Issuing Bank shall, and does hereby,
indemnify the Borrower and the Agent, and shall make payment in respect thereof
within 30 days after demand therefor, against any and all Taxes and any and all
related losses, claims, liabilities, penalties, interest and expenses (including
the fees, charges and disbursements of any counsel for the Borrower or the
Agent) incurred by or asserted against the Borrower or the Agent by any
Governmental Authority as a result of the failure by such Bank or the Issuing
Bank, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Bank or the Issuing Bank, as the case may be, to the Borrower or the Agent
pursuant to clause (e) of this Section 2.13. A certificate as to the amount of
any such payment or liability delivered to a Bank or the Issuing Bank by the
Borrower or the Agent shall be conclusive absent manifest error. Each Bank and
the Issuing Bank hereby authorizes the Agent to set off and apply any and all
amounts at any time owing to such Bank or the Issuing Bank, as the case may be,
under this Agreement or any other Credit Document against any amount due to the
Agent under this clause (ii). The agreements in this clause (ii) shall survive
the resignation and/or replacement of the Agent, any assignment of rights by, or
the replacement of, a Bank or the Issuing Bank, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

(d)    Evidence of Payments. Upon request by the Borrower or the Agent, as the
case may be, after any payment of Taxes by the Borrower or by the Agent to a
Governmental Authority as provided in this Section 2.13, the Borrower shall
deliver to the Agent or the Agent shall deliver to the Borrower, as the case may
be, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by Legal
Requirements to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Agent, as the case may be.

(e)    Status of Banks; Tax Documentation.

(i)    Any Bank that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to the Borrower and the Agent, at the time or times reasonably requested
by the Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Bank, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation

 

52



--------------------------------------------------------------------------------

prescribed by applicable law or reasonably requested by the Borrower or the
Agent as will enable the Borrower or the Agent to determine whether or not such
Bank is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.13(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Bank’s reasonable judgment such completion,
execution or submission would subject such Bank to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Bank.

(ii)    Without limiting the generality of the foregoing,

(A)    any Bank that is a U.S. Person shall deliver to the Borrower and the
Agent executed originals of Internal Revenue Service Form W-9 (or applicable
successor form) or such other documentation or information prescribed by
applicable Legal Requirements or reasonably requested by the Borrower or the
Agent as will enable the Borrower or the Agent, as the case may be, to determine
whether or not such Bank is subject to backup withholding or information
reporting requirements;

(B)    each Foreign Bank that is entitled under the Code or any applicable
treaty to an exemption from or reduction of U.S. withholding Tax with respect to
payments hereunder or under any other Credit Document shall deliver to the
Borrower and the Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Bank becomes a Bank
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Agent, but only if such Foreign Bank is legally entitled to do
so), whichever of the following is applicable:

(I.)    in the case of a Foreign Bank claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E (or applicable successor form) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Credit Document, IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable successor
form) establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty;

(II.)    executed originals of Internal Revenue Service Form W-8ECI (or
applicable successor form),

(III.)    in the case of a Foreign Bank claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that such

 

53



--------------------------------------------------------------------------------

Foreign Bank is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E
(or applicable successor form); or

(IV.)    to the extent a Foreign Bank is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E (or applicable successor forms), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit K-2 or Exhibit K-3, IRS
Form W-9 (or applicable successor form), and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Bank is
a partnership and one or more direct or indirect partners of such Foreign Bank
are claiming the portfolio interest exemption, such Foreign Bank may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit K-4 on
behalf of each such direct and indirect partner;

(C)    executed originals of any other form prescribed by applicable Legal
Requirements as a basis for claiming exemption from or a reduction in United
States Federal withholding Tax together with such supplementary documentation as
may be prescribed by applicable Legal Requirements to permit the Borrower or the
Agent to determine the withholding or deduction required to be made.

(D)    if a payment made to a Recipient under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Recipient were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower or the Agent (as applicable) at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Agent such documentation prescribed by applicable Legal
Requirement (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Agent as may be necessary for the Borrower and the Agent to comply with their
obligations under FATCA and to determine that such Recipient has complied with
such Bank’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the Effective Date.

(iii)    Each Recipient agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the Agent
in writing of its legal inability to do so.

 

54



--------------------------------------------------------------------------------

(f)    Treatment of Certain Refunds. Unless required by applicable Legal
Requirements, at no time shall the Agent have any obligation to file for or
otherwise pursue on behalf of a Bank or the Issuing Bank, or have any obligation
to pay to any Bank or the Issuing Bank, any refund of Taxes withheld or deducted
from funds paid for the account of such Bank or the Issuing Bank, as the case
may be. If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.13 (including by the payment of additional amounts
pursuant to this Section 2.13), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 2.13 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this clause (f) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this clause (f), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this clause (f) the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This clause (f) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(g)    Survival. Each party’s obligations under this Section 2.13 shall survive
the resignation or replacement of the Agent or any assignment of rights by, or
the replacement of, a Bank or the Issuing Bank, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

(h)    Defined Terms. For purposes of this Section 2.13, the term “Bank”
includes any Issuing Bank and the term “Legal Requirements” includes FATCA.

Section 2.14.    Inability to Determine Rates. If in connection with any request
for Eurodollar Rate Advances or a conversion to or continuation thereof (a) the
Agent determines that (i) Dollar deposits are not being offered to banks in the
London interbank Eurodollar market for the applicable amount and Interest Period
of such Eurodollar Rate Advances, or (ii) adequate and reasonable means do not
exist for determining the Eurodollar Rate for any requested Interest Period with
respect to such proposed Eurodollar Rate Advance or in connection with an
existing or proposed Base Rate Advance (in each case with respect to
clause (a) (i) above, “Impacted Advances”), or (b) the Agent or the Majority
Banks determine that for any reason the Eurodollar Rate for any requested
Interest Period with respect to such proposed Eurodollar Rate Advance does not
adequately and fairly reflect the cost to such Banks of funding such Advance,
the Agent will promptly so notify the Borrower and each Bank. Thereafter,
(x) the obligation of the Banks to make Eurodollar Rate Advances, or effect any
conversion thereto or continuation thereof, shall be suspended, and (y) in the
event of a determination described in the preceding sentence with respect to the
Eurodollar Rate component of the Base Rate, the utilization of the Eurodollar

 

55



--------------------------------------------------------------------------------

Rate component in determining the Base Rate shall be suspended, in each case
until the Agent (upon the instruction of the Majority Banks) revokes such
notice. Upon receipt of such notice, the Borrower may revoke, without premium or
penalty, any pending request for an Advance of, conversion to or continuation of
Eurodollar Rate Advances or, failing that, will be deemed to have converted such
request into a request for Advances bearing interest based upon the Base Rate in
the amount specified therein.

Notwithstanding the foregoing, if the Agent has made the determination described
in clause (a) (i) of this Section 2.14, the Agent, in consultation with the
Borrower and the affected Banks, may establish an alternative interest rate for
the Impacted Advances, in which case, such alternative rate of interest shall
apply with respect to the Impacted Advances until (1) the Agent revokes the
notice delivered with respect to the Impacted Advances under clause (a) of the
first sentence of this Section 2.14, (2) the Agent or the Majority Banks notify
the Agent and the Borrower that such alternative interest rate does not
adequately and fairly reflect the cost to such Banks of funding the Impacted
Advances, or (3) any Bank determines that any Legal Requirement has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Bank or its applicable Lending Office to make, maintain or fund
Advances whose interest is determined by reference to such alternative rate of
interest or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Bank to do any of the foregoing and provides the Agent and the Borrower
written notice thereof.

Section 2.15.    Cash Collateral.

(a)    Certain Credit Support Events. If (i) the Issuing Bank has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in a Reimbursement Obligation, (ii) as of the Letter of Credit
Expiration Date, any Letter of Credit Exposure for any reason remains
outstanding, (iii) the Borrower shall be required to provide Cash Collateral
pursuant to Section 7.2(b) or 7.3(b), or (iv) there shall exist a Defaulting
Bank, the Borrower shall immediately (in the case of clause (iii) above or
within one Business Day (in all other cases) following any request by the Agent
or Issuing Bank (with a copy to the Agent)) provide Cash Collateral in an amount
not less than the applicable Minimum Collateral Amount (determined in the case
of Cash Collateral provided pursuant to clause (iv) above, after giving effect
to Section 2.16(a)(iv) and any Cash Collateral provided by such Defaulting
Bank). If at any time the Agent determines that any funds held as Cash
Collateral are subject to any right or claim of any Person other than the Agent
or that the total amount of such funds is less than the aggregate amount of all
Letter of Credit Obligations, the Borrower will, forthwith upon demand by the
Agent, pay to the Agent, as additional funds to be deposited as Cash Collateral,
an amount equal to the excess of (x) such aggregate amount of Letter of Credit
Obligations over (y) the total amount of funds, if any, then held as Cash
Collateral that the Agent determines to be free and clear of any such right and
claim. Upon the drawing of any Letter of Credit for which funds are on deposit
as Cash Collateral, such funds shall be applied, to the extent permitted under
applicable Legal Requirements, to reimburse the Issuing Bank.

(b)    Grant of Security Interest. If the Borrower is required to deposit funds
in the Cash Collateral Account pursuant to Sections 2.4(b), 2.6, 2.15, 2.16,
7.2(b), or 7.3(b), then the Borrower and the Agent shall establish the Cash
Collateral Account and the Borrower shall

 

56



--------------------------------------------------------------------------------

execute any documents and agreements, including the Agent’s standard form
assignment of deposit accounts, that the Agent requests in connection therewith
to establish the Cash Collateral Account and grant the Agent a first priority
perfected security interest in such account and the funds therein. The Borrower,
and to the extent provided by any Defaulting Bank, such Defaulting Bank, hereby
grants to (and subjects to the control of) the Agent, for the benefit of the
Issuing Bank, and agrees to maintain, a first priority security interest in all
such cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to clause (c) of this Section 2.15 below. If at any time the Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Agent and the Issuing Bank as herein provided (other than
Permitted Liens), or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Agent, pay or provide to the Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency. Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in one or
more Cash Collateral Accounts. The Borrower shall pay on demand therefor from
time to time all customary account opening, activity and other administrative
fees and charges in connection with the maintenance and disbursement of Cash
Collateral.

(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of Sections 2.4(b), 2.6, 2.15(a),
2.16, 7.2(b), or 7.3(b) in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific Letter of Credit Exposure,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Bank, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.

(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Bank status of the applicable Bank (or, as appropriate, its assignee
following compliance with Section 9.6(b)(vi))) or (ii) the Agent’s good faith
determination that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of a Credit Party shall not
be released during the continuance of a Default or Event of Default (and
following application as provided in this Section 2.15 may be otherwise applied
in accordance with Section 7.7), and (y) the Person providing Cash Collateral
and the Issuing Bank, may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.

Section 2.16.    Defaulting Banks.

(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Bank becomes a Defaulting Bank, then, until such time as such
Bank is no longer a Defaulting Bank, to the extent permitted by applicable Legal
Requirements:

(i)    Waivers and Amendments. Such Defaulting Bank’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.1, and in the definitions of “Majority
Banks” and “Required Banks”.

 

57



--------------------------------------------------------------------------------

(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Bank
(whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise) or received by the Agent from a Defaulting Bank pursuant to
Section 7.4 shall be applied at such time or times as may be determined by the
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Bank to the Agent hereunder; second, to the payment on a pro rata basis of any
amounts owing by such Defaulting Bank to the Issuing Bank hereunder; third, to
Cash Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Bank in accordance with Section 2.15; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Advance in respect of which such Defaulting Bank has failed to fund its
portion thereof as required by this Agreement, as determined by the Agent;
fifth, if so determined by the Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Bank’s
potential future funding obligations with respect to Advances under this
Agreement and (y) Cash Collateralize the Issuing Banks’ future Fronting Exposure
with respect to such Defaulting Bank with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.15; sixth, to the
payment of any amounts owing to the Banks, the Issuing Bank as a result of any
judgment of a court of competent jurisdiction obtained by any Bank or the
Issuing Bank against such Defaulting Bank as a result of such Defaulting Bank’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Bank as a result of such Defaulting Bank’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Bank or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Advances or
Reimbursement Obligations in respect of which such Defaulting Bank has not fully
funded its appropriate share, and (y) such Advances were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 3.2 were satisfied or waived, such payment shall be applied solely to
pay the Advances of, and Letter of Credit Obligations owed to, all
Non-Defaulting Banks on a pro rata basis prior to being applied to the payment
of any Advances of, or Letter of Credit Obligations owed to, such Defaulting
Bank until such time as all Advances and funded and unfunded participations in
Letter of Credit Obligations are held by the Banks pro rata in accordance with
the Commitments without giving effect to Section 2.16(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Bank that are
applied (or held) to pay amounts owed by a Defaulting Bank or to post Cash
Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Bank, and each Bank irrevocably consents hereto.

(iii)    Certain Fees.

(A)    No Defaulting Bank shall be entitled to receive any commitment fee
pursuant to Section 2.7(a) for any period during which that Bank is a

 

58



--------------------------------------------------------------------------------

Defaulting Bank (and the Borrower shall not be required to pay any such
commitment fee that otherwise would have been required to have been paid to that
Defaulting Bank).

(B)     Each Defaulting Bank shall be entitled to receive Letter of Credit Fees
for any period during which that Bank is a Defaulting Bank only to the extent
allocable to its Pro Rata Share of the stated amount of Letters of Credit for
which it has provided Cash Collateral pursuant to Section 2.15.

(C)    With respect to any fee payable under Section 2.7(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Bank pursuant to clause (B)
above, the Borrower shall (x) pay to each Non-Defaulting Bank that portion of
any such fee otherwise payable to such Defaulting Bank with respect to such
Defaulting Bank’s participation in Letter of Credit Obligations that has been
reallocated to such Non-Defaulting Bank pursuant to clause (iv) below, (y) pay
to the Issuing Bank the amount of any such Letter of Credit Fee otherwise
payable to such Defaulting Bank to the extent allocable to the Issuing Bank’s
Fronting Exposure to such Defaulting Bank, and (z) not be required to pay the
remaining amount of any such Letter of Credit Fee.

(iv)    Reallocation of Pro Rata Shares to Reduce Fronting Exposure. All or any
part of such Defaulting Bank’s participation in Letter of Credit Obligations
shall be reallocated among the Non-Defaulting Banks in accordance with their
respective Pro Rata Shares (calculated without regard to such Defaulting Bank’s
Commitment) but only to the extent that (x) the conditions set forth in
Section 3.2 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Agent at such time, the Borrower
shall be deemed to have represented and warranted that such conditions are
satisfied at such time), and (y) such reallocation does not cause the aggregate
outstanding Advances and Letter of Credit Exposure held by any Non-Defaulting
Bank to exceed such Non-Defaulting Bank’s Commitment. Subject to Section 9.20,
no reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Bank arising from that Bank having
become a Defaulting Bank, including any claim of a Non-Defaulting Bank as a
result of such Non-Defaulting Bank’s increased exposure following such
reallocation.

(v)    Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, Cash
Collateralize the Issuing Bank’s Fronting Exposure in accordance with the
procedures set forth in Section 2.15.

(b)    Defaulting Bank Cure. If the Borrower, the Agent and the Issuing Bank
agree in writing that a Bank is no longer a Defaulting Bank, the Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Bank will, to the extent
applicable, purchase at par that portion of outstanding Advances of the other
Banks or take such other actions as the Agent may determine to be necessary to
cause the Advances and funded and unfunded participations in Letters of Credit
to be held pro rata by the Banks in

 

59



--------------------------------------------------------------------------------

accordance with their Pro Rata Share (without giving effect to
Section 2.16(a)(iv)), whereupon such Bank will cease to be a Defaulting Bank;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Bank was a
Defaulting Bank; and provided further that, except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Bank to Bank will constitute a waiver or release of any claim of any party
hereunder arising from that Bank’s having been a Defaulting Bank.

Section 2.17.    Mitigation Obligations; Replacement of Banks.

(a)    Designation of a Different Lending Office. Each Bank may make any Advance
through any Lending Office, provided that the exercise of this option shall not
affect the obligation of the Borrower to repay the Advance in accordance with
the terms of this Agreement. If any Bank or the Issuing Bank requests
compensation under Section 2.12, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Bank, the Issuing Bank or any Governmental
Authority for the account of any Bank or the Issuing Bank pursuant to
Section 2.13 or if any Bank gives a notice pursuant to Section 2.4(b)(v), then
such Bank or the Issuing Bank shall (at the request of the Borrower) use
reasonable efforts to designate a different Lending Office for funding or
booking its Advances hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Bank or the Issuing Bank, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 2.12 or 2.13, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 2.4(b)(v),
as applicable, and (ii) in each case, would not subject such Bank or the Issuing
Bank, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Bank or the Issuing Bank, as the case may
be. The Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Bank or the Issuing Bank in connection with any such designation or
assignment.

(b)    Replacement of Banks. If any Bank requests compensation under
Section 2.12, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Bank or any Governmental Authority for the account of
any Bank pursuant to Section 2.13 and, in each case, such Bank has declined or
is unable to designate a different Lending Office in accordance with
Section 2.17(a), or if any Bank is a Defaulting Bank or a Non-Consenting Bank,
then the Borrower may replace such Bank in accordance with Section 9.13. (so
long as, in the case of a replacement of a Non-Consenting Bank, after giving
effect to such replacement and any other replacements effected substantially
simultaneously therewith, all of the Banks have approved the relevant consent,
waiver, amendment or Borrowing Base increase).

 

60



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS OF LENDING

Section 3.1.    Initial Conditions Precedent to Borrowings

This Agreement shall become effective on the date the following conditions
precedent are met:

(a)    Documentation. On or before the day on which the initial Borrowing is
made or the initial Letters of Credit are issued, the Agent shall have received
the following duly executed by all the parties thereto, in form and substance
satisfactory to the Agent and the Banks, and, where applicable, in sufficient
copies for each Bank:

(i)    this Agreement, the Notes, the Guaranty by Stone Offshore, the Security
Agreement, the Intercreditor Agreement, the Consents, the Control Agreements,
and the Mortgages to the extent required to comply with Section 5.12;

(ii)    proper financing statements in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions that the Agent may deem necessary
or desirable in order to perfect the Liens created under the Security Documents;

(iii)    a favorable opinion of Latham & Watkins LLP, counsel to the Credit
Parties, dated as of the Effective Date, covering such matters as any Bank
through the Agent may reasonably request;

(iv)    a favorable opinion of Liskow & Lewis, Louisiana counsel to the Borrower
covering the Louisiana-law Mortgages and such other matters as any Bank through
the Agent may reasonably request;

(v)    Reserved;

(vi)    a certificate of the Secretary or an Assistant Secretary of the Borrower
and each Guarantor certifying as of the Effective Date (A) certificates of good
standing and existence or qualification to do business for each of the Borrower
and each Guarantor from its jurisdiction of organization and each jurisdiction
where it is required to be qualified to do business, (B) the certificate of
incorporation, formation, or partnership of each of the Borrower and each
Guarantor, (C) the bylaws, limited liability company agreement, or partnership
agreement of each of the Borrower and each Guarantor, (D) the resolutions of the
board of directors (or similar governing body) of the Borrower and each
Guarantor authorizing this Agreement and related transactions, and (E) the
incumbency and signatures of the officers of the Borrower and each Guarantor
authorized to execute this Agreement and related documents;

(vii)    a certificate of a Responsible Officer of Borrower stating that, as of
the Effective Date, (A) the representations and warranties contained in this
Agreement and the other Credit Documents are true and correct in all material
respects, (B) no Default or Event of Default exists, and (C) all conditions set
forth in this Section 3.1 and in Section 3.2 have been satisfied (assuming
satisfaction by the Agent and the Banks where such satisfaction is specified in
such conditions);

(viii)    Insurance Certificates from the Borrower’s and Guarantors’ insurance
providers setting forth the insurance maintained by Borrower and Guarantors,
showing that insurance meeting the requirements of Section 5.2 is in full force
and effect and that

 

61



--------------------------------------------------------------------------------

all premiums due with respect thereto have been paid, showing Agent as loss
payee with respect to all such property or physical damage policies and as
additional insured with respect to all such liability policies, and stating that
such insurer will provide Agent with at least 30 days’ advance notice of
cancellation of any such policy for any reason other than for cancellation due
to non-payment of the premium which shall require the insurer to provide Agent
with at least 10 days’ advance notice;

(ix)    such Uniform Commercial Code Lien search reports as Agent shall require,
conducted in such jurisdictions and reflecting such names as Agent shall
request; and

(x)    such other documents, governmental certificates, agreements, and Lien
searches as the Agent or any Bank may reasonably request.

(b)    Payment of Fees. On the Effective Date, the Borrower shall have paid
(i) the fees required by Section 2.7(b) and (c), (ii) all costs and expenses
which have been invoiced and are payable pursuant to Section 9.4, and (iii) all
fees payable to the Arranger and Agent pursuant to any written agreement between
Borrower and the Arranger or the Agent.

(c)    Financial Statements. The Agent shall have reviewed and be satisfied with
(i) the Financial Statements and (ii) projections for the fiscal years ending
2017, 2018 and 2019, including balance sheets and income and cash flow
statements.

(d)    No Material Litigation. The absence of any action, suit, investigation or
proceeding pending or threatened as of the Effective Date in any court or before
any arbitrator or Governmental Authority that (i) could reasonably be expected
to cause a Material Adverse Change, except as set forth on Schedule 4.7 or
(ii) purports to adversely affect any transaction contemplated hereby or the
ability of the Borrower and the Guarantors to perform their respective
obligations under the Credit Documents.

(e)    Engineering Reports. The Agent shall have received Oil and Gas Reserve
Reports for the Oil and Gas Properties included in the Borrowing Base.

(f)    Environmental Condition. The Agent shall be reasonably satisfied with the
environmental condition of the Borrower’s and its Subsidiaries’ Oil and Gas
Properties.

(g)    Title. The Borrower shall have delivered to the Agent title reports (or
title opinions) regarding that portion of the Borrowing Base Assets representing
not less than 95% of the Aggregate Oil and Gas Property Value of the Borrower
and its Restricted Subsidiaries as set forth in the most recently delivered Oil
and Gas Reserve Report delivered prior to the Effective Date, and such title
reports or opinions shall reflect that the Borrower and its Subsidiaries have
good and marketable title to all such Borrowing Base Assets, free and clear of
all Liens, except for Permitted Liens.

(h)    Confirmation Order. The Bankruptcy Court shall have entered the final
Confirmation Order, the Confirmation Order shall not be subject to any stay, and
all conditions to the Effective Date (as defined in the Plan of Reorganization)
of the Plan of Reorganization (other than the effectiveness of this Agreement)
shall have been satisfied or waived.

 

62



--------------------------------------------------------------------------------

(i)    Equity Interests. The Borrower shall have used commercially reasonable
efforts to obtain the necessary consents for Equity Interests of SP 49 Pipeline,
LLC, held by Stone Offshore to constitute Pledged Securities (as defined in the
Security Agreement).

(j)    [Reserved.]

(k)    Other Matters. All matters related to this Agreement, the other Credit
Documents, and Borrower or any Guarantor shall be acceptable to Agent and each
Bank in their sole discretion, and Borrower shall have delivered to Agent and
each Bank such evidence as they shall request to substantiate any matters
related to this Agreement, the other Credit Documents, and Borrower or any
Guarantor as Agent or any Bank shall request.

Without limiting the generality of the provisions of the last paragraph of
Section 8.3, for purposes of determining compliance with the conditions
specified in this Section 3.1, each Bank that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Bank unless the Agent shall have received
notice from such Bank prior to the proposed Effective Date specifying its
objection thereto.

Section 3.2.    Conditions Precedent to All Borrowings. The obligation of each
Bank to make an Advance on the occasion of each Borrowing (other than a
continuation pursuant to Section 2.3(b) or a Conversion pursuant to
Section 2.3(b)) and of the Issuing Bank to issue, increase, or extend any Letter
of Credit shall be subject to the further conditions precedent that on the date
of such Borrowing or the issuance, increase, or extension of such Letter of
Credit:

(a)    the Agent shall have timely received a Notice of Borrowing or Letter of
Credit Application, as applicable;

(b)    the following statements shall be true (and each of the giving of the
applicable Notice of Borrowing or Letter of Credit Application and the
acceptance by the Borrower of the proceeds of such Borrowing or the issuance,
increase, or extension of such Letter of Credit shall constitute a
representation and warranty by the Borrower that, on the date of such Borrowing,
or the issuance, increase, or extension of such Letter of Credit, such
statements are true):

(i)    the representations and warranties contained in Article IV and the other
Credit Documents are true and correct in all material respects (except to the
extent such representations and warranties are already qualified as to
materiality, in which case such representations and warranties shall be true and
correct in all respects) on and as of the date of such Borrowing or the date of
the issuance, increase, or extension of such Letter of Credit, before and after
giving effect to such Borrowing or to the issuance, increase, or extension of
such Letter of Credit and to the application of the proceeds from such
Borrowing, as though made on and as of such date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date;

(ii)    no Default has occurred and is continuing or would result from such
Borrowing or from the application of the proceeds therefrom or from the
issuance, increase, or extension of such Letter of Credit; and

 

63



--------------------------------------------------------------------------------

(iii)    the funding of such Borrowing or issuance of such Letter of Credit and
all other Borrowings to be made or Letters of Credit to be issued on the same
day under this Agreement, shall not cause the aggregate outstanding amount of
Advances plus the Letter of Credit Exposure to exceed the lesser of (A) the
Borrowing Base (provided that the “Borrowing Base” solely for purposes of this
Section 3.2(b)(iii) from the Effective Date to the Fall 2017 Redetermination
Date shall be $150,000,000) and (B) the aggregate Commitments.

Each Notice of Borrowing or Letter of Credit Application submitted by the
Borrower shall be deemed to be a representation and warranty that the conditions
specified in this Section 3.2(b) have been satisfied on and as of the date of
the applicable Advance or issuance of Letter of Credit.    

(c)    At any time after the Effective Date, immediately after giving effect to
such requested Advance, the aggregate amount of Liquid Assets shall not exceed
$25,000,000.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants as follows:

Section 4.1.    Corporate Existence; Subsidiaries. The Borrower is a corporation
duly organized, validly existing, and in good standing under the laws of
Delaware and in good standing and qualified to do business in each jurisdiction
where a failure to be qualified could reasonably be expected to cause a Material
Adverse Change. Each Guarantor is a corporation, limited liability company, or
limited partnership duly organized, validly existing, and in good standing under
the laws of its jurisdiction of formation and in good standing and qualified to
do business in each jurisdiction where a failure to be qualified could
reasonably be expected to cause a Material Adverse Change. Each Subsidiary of
the Borrower (other than Excluded Subsidiaries) has complied with the
requirements of Section 5.9. Schedule 4.1 lists each Subsidiary of the Borrower
as of the Effective Date, its jurisdiction and type of organization, the owners
of the Equity Interests in such Subsidiary, and indicates whether such
Subsidiary is an Excluded Subsidiary.

Section 4.2.    Corporate Power; Authorization; No Violation.

(a)    The execution, delivery, and performance by the Borrower of this
Agreement, the Notes, and the other Credit Documents to which it is a party and
by the Guarantors of the Guaranties and the consummation of the transactions
contemplated hereby and thereby (i) are within the Borrower’s and the
Guarantors’ corporate, limited liability, or limited partnership powers,
(ii) have been duly authorized by all necessary corporate, limited liability, or
limited partnership action, (iii) do not contravene (A) the Borrower’s or any
Guarantor’s certificate or articles of incorporation or formation, by-laws,
limited liability company agreement or other governing documents or (B) any
applicable law or any material Contractual Requirement binding on the Borrower
or any Guarantor, and (iv) will not result in or require the creation or
imposition of any Lien (other than Permitted Liens).

 

64



--------------------------------------------------------------------------------

(b)    At the time of each Borrowing, such Borrowing and the use of the proceeds
of such Borrowing (i) will be within the Borrower’s corporate powers, (ii) will
have been duly authorized by all necessary corporate action on the part of the
Borrower, (iii) will not contravene (A) the Borrower’s certificate of
incorporation or by-laws or (B) any applicable law or any material Contractual
Requirement binding on the Borrower, and (iv) will not result in or require the
creation or imposition of any Lien (other than Permitted Liens).

Section 4.3.    Authorization and Approvals. No authorization or approval or
other action by, and no notice to or filing with, any Governmental Authority or
third party is required for the due execution, delivery, and performance by the
Borrower of this Agreement, the Notes, or the other Credit Documents to which
the Borrower is a party or by each Guarantor of its Guaranty or the consummation
of the transactions contemplated thereby, except for (a) those that have already
been obtained or made, (b) routine consents, authorizations, filings and notices
required to be made in the ordinary course of business, (c) the filing of UCC-1
or UCC-3 financing statements in the appropriate filing offices and (d) filings
required pursuant to Section 5.9 in connection with new Subsidiaries or
Section 5.12 and Section 5.13 in connection with the mortgaging of additional
Oil and Gas Properties. At the time of each Borrowing, no authorization or
approval or other action by, and no notice to or filing with, any Governmental
Authority or third party (in each case, which has not been obtained) will be
required for such Borrowing or the use of the proceeds of such Borrowing.

Section 4.4.    Enforceable Obligations. This Agreement, the Notes, and the
other Credit Documents to which the Borrower is a party have been duly executed
and delivered by the Borrower, and the Guaranties and the other Credit Documents
to which any Guarantor is a party have been duly executed and delivered by such
Guarantor. Each Credit Document is the legal, valid, and binding obligation of
the Borrower and each Guarantor which is a party to it enforceable against the
Borrower and each such Guarantor in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, or similar law affecting creditors’ rights generally
and by general principles of equity.

Section 4.5.    Financial Statements; Solvency. The Financial Statements, copies
of which have been furnished to each Bank, fairly present in all material
respects the consolidated financial condition of the Borrower and its Restricted
Subsidiaries, as at such date and the consolidated results of the operations of
the Borrower and its Restricted Subsidiaries, for the fiscal year ended on such
date, and such consolidated balance sheets and consolidated statements of
operations, cash flow, and stockholders’ equity were prepared in accordance with
GAAP (or in compliance with the regulations promulgated by the SEC), subject, in
the case of unaudited Financial Statements, to the absence of footnotes and to
normal year-end audit adjustments. Since the Effective Date, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to cause a Material Adverse Change. As of (x) the
Effective Date, after giving effect to the consummation of the transactions
occurring on the Effective Date (including the execution and delivery of this
Agreement, the making of any Advance on the Effective Date and the use of
proceeds of such Advance) and (y) the date of each Borrowing or each issuance,
increase, or extension any Letter of Credit (after giving effect to such
Borrowing, issuance, increase or extension), the Borrower on a consolidated
basis with its Restricted Subsidiaries is Solvent.

 

65



--------------------------------------------------------------------------------

Section 4.6.    True and Complete Disclosure. All factual information (excluding
estimates, projections, pro forma financial information and information of a
general economic or industry nature) heretofore or contemporaneously furnished
by or on behalf of the Borrower or any of its Restricted Subsidiaries in writing
to any Bank or the Agent for purposes of or in connection with this Agreement,
any other Credit Document or any transaction contemplated hereby or thereby (as
modified or supplemented by other information so furnished) is (when taken as a
whole) true and correct in all material respects and does not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements contained therein not misleading, in light of the
circumstances under which they were made. With respect to financial projections
and pro forma financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time of preparation and when delivered to the Agent or the
Banks; it being understood that such projections may vary from actual results
and that such variances may be material and that, with respect to Oil and Gas
Reserve Reports, projections concerning volumes attributable to the Oil and Gas
Properties and production and cost estimates contained in each Oil and Gas
Reserve Report are necessarily based upon professional opinions, estimates and
projections and that the Borrower and the Subsidiaries do not warrant that such
opinions, estimates and projections will ultimately prove to be accurate.

Section 4.7.    Litigation. Set forth on Schedule 4.7 is an accurate description
of all of the Borrower’s and its Restricted Subsidiaries’ pending litigation
existing on the Effective Date which could reasonably be expected to cause a
Material Adverse Change. There is no pending or, to the knowledge of the
Borrower, threatened action, proceeding, or investigation affecting the Borrower
or any of its Restricted Subsidiaries before any court, Governmental Authority
or arbitrator, which (a) could reasonably be expected to cause a Material
Adverse Change, except as set forth on Schedule 4.7, or (b) purports to affect
the legality, validity, binding effect, or enforceability of this Agreement, any
Note, or any other Credit Document.

Section 4.8.    Use of Proceeds. All Advances and Letters of Credit shall be
used (a) to pay costs and expenses related to the credit facility evidenced by
this Agreement and (b) for working capital, Capital Expenditures, and general
corporate purposes of the Borrower and its Subsidiaries (including without
limitation to finance acquisitions of Oil and Gas Properties and other Permitted
Acquisitions). The Borrower is not engaged in the business of extending credit
for the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U). No proceeds of any Advance will be used to purchase or carry any
margin stock in violation of Regulation U or X.

Section 4.9.    Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

Section 4.10.    Taxes. Proper and accurate (in all material respects) federal,
state, local, and foreign tax returns, reports and statements required to be
filed (after giving effect to any extension granted in the time of filing) by or
on behalf of the Borrower, its Subsidiaries, or any member of the Controlled
Group (hereafter collectively called the “Tax Group”) have been duly filed on a
timely basis or appropriate extensions have been obtained with appropriate
governmental agencies in all jurisdictions in which such returns, reports, and
statements are

 

66



--------------------------------------------------------------------------------

required to be filed, except where the failure to so file would not be
reasonably expected to cause a Material Adverse Change; and all taxes (which are
material in amount) and other material impositions due and payable have been
timely paid prior to the date on which any fine, penalty, interest, late charge,
or loss may be added thereto for non-payment thereof, except where contested in
good faith by appropriate proceedings. The reserves for accrued taxes reflected
in the financial statements delivered to the Banks under this Agreement are
adequate in the aggregate for the payment of all unpaid taxes, whether or not
disputed, for the period ended as of the date thereof and for any period prior
thereto, and for which the Tax Group may be liable in its own right, as
withholding agent or as a transferee of the assets of, or successor to, any
Person, except for such taxes or reserves therefor, the failure to pay or
provide for which does not and could not reasonably be expected to cause a
Material Adverse Change. Timely payment of all material sales and use taxes
required by applicable law has been made by the Borrower and all other members
of the Tax Group.

Section 4.11.    ERISA Compliance.

(a)    Except where such failure could not reasonably be expected to cause a
Material Adverse Change, each Plan is in compliance in all material respects
with the applicable provisions of ERISA, the Code and other applicable Federal
or state laws. Except where such failure or event could not reasonably be
expected to cause a Material Adverse Change, (i) each Pension Plan that is
intended to be a qualified plan under Section 401(a) of the Code has received a
favorable determination or opinion letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service and (ii) to the best knowledge of the Borrower, nothing has
occurred that would prevent or cause the loss of such tax-qualified status.

(b)    There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Change. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Change.

(c)    In all cases, except where such event or failure, either individually or
in the aggregate, could not reasonably be expected to cause a Material Adverse
Change: (i) no ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Borrower
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no

 

67



--------------------------------------------------------------------------------

premium payments which have become due that are unpaid; (v) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.

Section 4.12.    Condition of Property; Casualties. The material Properties used
or to be used in the continuing operations of the Borrower and each of its
Restricted Subsidiaries are in all material respects in good repair, working
order and condition. Except as could not reasonably be expected to cause a
Material Adverse Change, since the date of the Financial Statements, neither the
business nor the material Properties of the Borrower and each of its Restricted
Subsidiaries, taken as a whole, has been materially and adversely affected as a
result of any fire, explosion, earthquake, flood, drought, windstorm, accident,
strike or other labor disturbance, embargo, requisition or taking of property or
cancellation of contracts, permits, or concessions by a Governmental Authority,
riot, activities of armed forces, or acts of God or of any public enemy.

Section 4.13.    No Burdensome Restrictions; No Defaults. Neither the Borrower
nor any of its Restricted Subsidiaries is a party to any indenture, loan, or
credit agreement or any lease or other agreement or instrument or subject to any
charter or corporate restriction or provision of applicable law or governmental
regulation which could reasonably be expected to cause a Material Adverse
Change. The Borrower and the Guarantors are not in default under or with respect
to any contract, agreement, lease, or other instrument to which the Borrower or
any Guarantor is a party and which could reasonably be expected to cause a
Material Adverse Change. No Default has occurred and is continuing.

Section 4.14.    Environmental Condition.

(a)    Permits, Etc. Except as set forth on Schedule 4.14(a), the Borrower and
its Subsidiaries (i) have obtained all Environmental Permits material to the
ownership and operation of their respective Properties and the conduct of their
respective businesses; (ii) have been and are in compliance in all material
respects with all terms and conditions of such Environmental Permits and with
all other applicable Environmental Laws; (iii) have not received written notice
of any material unresolved violation or material alleged violation of any
Environmental Law or Environmental Permit; and (iv) are not subject to any
actual or contingent Environmental Claim, which could reasonably be expected to
cause a Material Adverse Change.

(b)    Certain Liabilities. Except as set forth on Schedule 4.14(b), none of the
present or, to the Borrower’s actual knowledge, previously owned or operated
Property of the Borrower or of any of its present or former Subsidiaries,
wherever located, (i) has been placed on or proposed to be placed on the
National Priorities List, the Comprehensive Environmental Response Compensation
Liability Information System list, or their state or local analogues, or have
been otherwise investigated, designated, listed, or identified as a potential
site for any material removal, remediation, cleanup, closure, restoration,
reclamation, or other response activity under any Environmental Laws; (ii) is
subject to a Lien, arising under or in connection with any Environmental Laws,
that attaches to any revenues or to any Property owned or

 

68



--------------------------------------------------------------------------------

operated by the Borrower or any of its Subsidiaries, wherever located, which
could reasonably be expected to cause a Material Adverse Change; or (iii) has
been the site of any Release of Hazardous Substances or Hazardous Wastes from
present or past operations that has resulted in any condition at the site, or,
to the Borrower’s actual knowledge, at any third-party site, that could
reasonably be expected to result in the imposition of any Response, notice, or
investigatory obligations on the Borrower or any of its Subsidiaries under
applicable Environmental Law that could reasonably be expected to cause a
Material Adverse Change.

(c)    Certain Actions. Without limiting the foregoing, except for matters that
could not reasonably be expected to result in a Material Adverse Change: (i) all
necessary notices have been properly filed, and no further action is required
under current Environmental Law as to each Response or other restoration or
remedial project undertaken by the Borrower, or its present or former
Subsidiaries on any of their presently or, to the Borrower’s actual knowledge,
formerly owned or operated Property (ii) there are no current liabilities of the
Borrower and its Restricted Subsidiaries arising under any Environmental Laws,
and (iii) to the Borrower’s actual knowledge, there are no facts or
circumstances that could reasonably be expected to result in the imposition of
any liabilities, costs or obligations on the Borrower or its Restricted
Subsidiaries in connection with any Environmental Laws.

Section 4.15.    Permits, Licenses, Etc.; Compliance with Legal Requirements.
Except for Environmental Permits, which are addressed in Section 4.14(a), the
Borrower and its Restricted Subsidiaries possess (a) all permits and licenses
which are material to the conduct of its business and (b) except where the
failure to possess the same could not reasonably be expected to result in a
Material Adverse Change, all patents, patent rights or patent licenses,
trademarks, trademark rights, trade names rights and copyrights necessary for
the conduct of its business. The Borrower and its Subsidiaries manage and
operate their business in accordance with all applicable Legal Requirements and
good industry practices, except where the failure to do so could not reasonably
be expected to result in a Material Adverse Change.

Section 4.16.    Gas Contracts. Neither the Borrower nor any of its Restricted
Subsidiaries, as of the date hereof, (a) is obligated in any material respect by
virtue of any prepayment made under any contract containing a “take-or-pay” or
“prepayment” provision or under any similar agreement to deliver Hydrocarbons
produced from or allocated to any of the Borrower’s consolidated Oil and Gas
Properties at some future date without receiving full payment therefor at the
time of delivery or (b) has produced gas, in any material amount, subject to,
and none of the Borrower’s consolidated Oil and Gas Properties is subject to,
balancing rights of third parties or subject to balancing duties under
governmental requirements, except as to such matters for which the Borrower or
its relevant Restricted Subsidiary has established monetary reserves adequate in
amount in accordance with GAAP to satisfy such obligations.

Section 4.17.    Title to Properties, Liens, Leases, Etc.

(a)    Except as is being cured pursuant to Section 5.13, the Borrower and/or
its applicable Restricted Subsidiaries (i) have good and marketable title to all
Borrowing Base Assets, free and clear of all Liens, except for Permitted Liens,
and (ii) have good and marketable title to all material assets reflected in the
financial statements most recently delivered pursuant to Section 5.6(a) or
Section 5.6(b), free and clear of all Liens, except for Permitted Liens.

 

69



--------------------------------------------------------------------------------

(b)    On the Effective Date, (i) the Mortgages are effective to create in favor
of the Agent, for the ratable benefit of the Secured Parties, an Acceptable
Security Interest on all of the Credit Parties’ right, title and interest in and
to the Mortgaged Property thereunder and the proceeds thereof, and when the
Mortgages are filed in the offices specified on Schedule 4.17(b)(i), the
Mortgages shall constitute an Acceptable Security Interest in, all right, title
and interest of the Credit Parties in such Mortgaged Property and the proceeds
thereof and (ii) the Security Agreement, upon execution and delivery thereof by
the parties thereto, will create in favor of the Agent, for the ratable benefit
of the Secured Parties, an Acceptable Security Interest in the Collateral
described therein and the proceeds thereof and when financing statements in
appropriate form are filed in the offices specified on Schedule 4.17(b)(ii), the
Lien created under the Security Agreement will constitute an Acceptable Security
Interest in, all right, title and interest of the Credit Parties in such
Collateral to the extent that such Lien can be perfected by the filing of a
financing statement.

(c)    All leases and agreements for the conduct of business of the Credit
Parties are valid and subsisting, in full force and effect, and there exists no
default or event of default or circumstance which with the giving of notice or
lapse of time or both would give rise to a default under any such leases or
agreements, in each case except which could not reasonably be expected to cause
a Material Adverse Change.

(d)    No Credit Party is a party to any agreement or arrangement (other than as
permitted under Section 6.3), or subject to any order, judgment, writ or decree,
which either restricts or purports to restrict its ability to grant Liens to
secure the Obligations against their respective assets or Properties.

Section 4.18.    Mineral Interests.

(a)    Except for Permitted Liens, all Borrowing Base Assets are valid,
subsisting, and in full force and effect, and all rentals, royalties, and other
amounts due and payable in respect thereof have been duly paid.

(b)    Without regard to any consent or non-consent provisions of any joint
operating agreement covering the Borrower’s or any Guarantor’s Proved Mineral
Interests, and except for Permitted Liens, the Borrower’s and each Guarantor’s
share of (i) the costs for each Borrowing Base Asset is not greater than the
decimal fraction set forth in the most recently delivered Oil and Gas Reserve
Report, before and after payout, as the case may be, and described therein by
the respective designations “working interests”, “WI”, “gross working interest”,
“GWI”, or similar terms, and (ii) production from, allocated to, or attributed
to each such Borrowing Base Asset is not less than the decimal fraction set
forth in such Oil and Gas Reserve Report, before and after payout, as the case
may be, and described therein by the designations “net revenue interest,” “NRI,”
or similar terms.

(c)    Each well drilled in respect of proved producing reserves described in
the most recently delivered Oil and Gas Reserve Report (i) is capable of, and
was, as of the date of such Oil & Gas Reserve Report, producing Hydrocarbons in
commercial quantities, and Borrower and each Guarantor (as applicable) is
currently receiving payments for its share of production, with no funds in
respect of any thereof being presently held in suspense, other than any such
funds

 

70



--------------------------------------------------------------------------------

being held in suspense pending delivery of appropriate division orders and
(ii) to Borrower’s knowledge, has been drilled, bottomed, completed, and
operated in compliance in all material respects with applicable Legal
Requirements and no such well which is currently producing Hydrocarbons is
subject to any penalty in production by reason of such well having produced in
excess of its allowable production.

Section 4.19.    Sanctions. Neither the Borrower, nor any of its Subsidiaries,
nor any director, officer, employee, agent, affiliate or representative thereof,
is an individual or entity that is, or is owned or controlled by any individual
or entity that is (i) currently the subject or target of any Sanctions or
(ii) located, organized or resident in a Designated Jurisdiction.

Section 4.20.    Anti-Corruption Laws. The Borrower and its Subsidiaries have
conducted their businesses in compliance with applicable Anti-Corruption Laws
and have instituted and maintained policies and procedures designed to promote
and achieve compliance with such laws.

Section 4.21.    No EEA Financial Institution. None of the Credit Parties is an
EEA Financial Institution.

ARTICLE V

AFFIRMATIVE COVENANTS

The Borrower agrees to comply with the following covenants.

Section 5.1.    Compliance with Laws, Etc. The Borrower shall comply, and cause
each of its Restricted Subsidiaries to comply, with all Legal Requirements
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Change. Without limiting the generality and coverage of the
foregoing, the Borrower shall comply, and shall cause each of its Restricted
Subsidiaries to comply with all Environmental Laws and all laws, regulations, or
directives with respect to equal employment opportunity and employee safety in
all jurisdictions in which the Borrower, or any of its Restricted Subsidiaries
do business, except where the failure to do so could not reasonably be expected
to result in a Material Adverse Change; provided, however, that this Section 5.1
shall not prevent the Borrower, or any of its Restricted Subsidiaries from, in
good faith and with reasonable diligence, contesting the validity or application
of any such laws or regulations by appropriate legal proceedings.

Section 5.2.    Maintenance of Insurance.

(a)    Required Insurance Coverage. The Borrower will maintain, and will cause
each Restricted Subsidiary to maintain, property and physical damage insurance
on selected real and personal property on an all risks basis (including the
perils of flood and quake on a sub-limited basis), covering the repair and
replacement cost of all such selected property. Borrower will also maintain
commercial general liability and excess liability insurance and
products/completed operations liability coverage. Each of the policies described
in this clause (a) shall be of the kinds and in the amounts customarily carried
or maintained by Persons of established reputation engaged in similar businesses
and owning similar properties in the same general areas in which the Borrower or
such Restricted Subsidiary operates; provided that the Borrower may self-insure
against wind damage if deemed appropriate by the Borrower. All such insurance
(other than

 

71



--------------------------------------------------------------------------------

permitted self-insurance) shall be provided by insurers having a minimum A.M.
Best policyholders rating of A-, VII. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, bring or keep any article on any business
location of the Borrower or any of its Restricted Subsidiaries, or cause or
allow any condition to exist, if the presence of such article or the occurrence
of such condition would reasonably cause the invalidation of any insurance
required by this Section 5.2, or would otherwise be prohibited by the terms
thereof.

(b)    Loss Payee; Additional Insured.

(i)    On Effective Date, and at all times thereafter, the Borrower will cause
the Agent to be named as (A) an additional insured on each liability policy
required to be maintained pursuant to this Section 5.2, and (B) loss payee
(which shall include, as applicable, identification as mortgagee) on each
property and physical damage policy required to be maintained pursuant to this
Section 5.2 for any Property Proceeds in excess of $5,000,000 arising from a
single event or related series of events.

(ii)    If (A) the Agent receives Property Proceeds in its capacity as loss
payee, (B) no Default or Event of Default exists at such time, and (C) such
Property Proceeds are not required to be applied as a prepayment under the terms
of this Agreement, the Agent will remit such Property Proceeds to the Borrower
within 15 days after receipt thereof.

(iii)    The Agent shall, promptly after the Effective Date, deliver, to the
Borrower’s insurance broker for delivery to each insurer that provides a
property or physical damage policy on which the Agent is listed as loss payee, a
revocable notice that such insurer may pay any Property Proceeds arising from a
single event or related series of events that occurred prior to the Effective
Date directly to the Borrower; provided that (A) such notice may be revoked by
the Agent at any time when a Default or Event of Default exists or any such
Property Proceeds would be required to be applied as a prepayment under the
terms of this Agreement, and (B) any Property Proceeds payable under such policy
after receipt by the insurer of written notice of such revocation shall be paid
directly to the Agent. If such Default or Event of Default is cured or waived,
the foregoing arrangement may be restored with respect to future Property
Proceeds.

(iv)    All loss payee and additional insured endorsements must be in form and
substance reasonably acceptable to the Agent.

(c)    Evidence of Insurance Coverage. The Borrower will deliver to the Agent on
the Effective Date, an Insurance Certificate from the Borrower’s insurance
broker in effect on such date showing the amount of coverage under all such
policies as of such date, showing the endorsements required above, and showing
waivers of all rights of subrogation against all loss payees and additional
insureds. Each such Insurance Certificate will also indicate that each
additional insured and loss payee will be given at least 30 days’ written notice
of the cancellation, termination, reduction in amount or material change in
coverage to any part of any applicable policy; provided that for cancellation of
the policy due to non-payment of the premium, only 10 days’ advance written
notice shall be required. Annually, on or prior to the 60th day after the
renewal or effectiveness thereof, the Borrower shall provide Insurance

 

72



--------------------------------------------------------------------------------

Certificates for each of its insurance policies and such additional information
as to the applicable policies as is reasonably requested by any Bank. The
Borrower will deliver to the Agent, (i) within 15 days after receipt of notice
from any insurer, a copy of any notice of cancellation or material change in
coverage from that existing under the applicable policy immediately prior to
such notice, (ii) no later than 30 days after any cancellation or nonrenewal of
any insurance policy by the applicable insurer, notice thereof, unless such
policy has been renewed or replaced with a substantially similar policy, and
(iii) notice of any cancellation or nonrenewal of any insurance policy by the
Borrower no later than 30 days thereafter.

Section 5.3.    Preservation of Corporate Existence, Etc. The Borrower shall
preserve and maintain, and cause each of its Restricted Subsidiaries to preserve
and maintain, its corporate existence, rights, franchises, and privileges in the
jurisdiction of its incorporation, and qualify and remain qualified, and cause
each such Restricted Subsidiary to qualify and remain qualified, as a foreign
corporation in each jurisdiction in which qualification is necessary or
desirable in view of its business and operations or the ownership of its
properties, except, in each case, where failure to qualify or preserve and
maintain its rights and franchises could not reasonably be expected to cause a
Material Adverse Change; provided, however, that nothing herein contained shall
prevent any transaction permitted by Section 6.4.

Section 5.4.    Payment of Taxes. The Borrower shall, and shall cause each
Restricted Subsidiary to, pay, discharge, or otherwise satisfy all material Tax
liabilities of the Borrower and its Restricted Subsidiaries before the same
shall become delinquent, except where the validity or amount thereof is being
contested in good faith by appropriate proceedings and the Borrower or
applicable Restricted Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP (or in the case of a Foreign
Subsidiary, the comparable accounting principles in the relevant jurisdiction).

Section 5.5.    Visitation Rights. At any reasonable time and from time to time,
upon reasonable notice, the Borrower shall, and shall cause its Restricted
Subsidiaries to, permit the Agent or any of its agents or representatives
thereof, to (a) examine and make copies of and abstracts from the records and
books of account of, and visit and inspect at its reasonable discretion the
properties of, the Borrower and any such Restricted Subsidiary, and (b) discuss
the affairs, finances and accounts of the Borrower and any such Restricted
Subsidiary with any of their respective officers or directors; provided,
however, that the Agent or the Bank for whose benefit such inspection and
visitation is made assumes sole responsibility for the condition of any property
of the Borrower or its Restricted Subsidiaries so visited and inspected, the
access and egress thereto (including, but not limited to wharves, docks, and
helicopter landing areas), and any vice or defect therein or thereon, and
assumes all responsibility for and hereby releases and indemnifies the Borrower,
its Affiliates, and their officers, directors, employees, and agents against any
claim for damage or injury to or by the Agent or such Bank (or the
representatives thereof) or to the Borrower’s or its Subsidiaries’ Property
which may be occasioned by such inspection and visitation of the Borrower’s or
its Subsidiaries’ Property.

Section 5.6.    Reporting Requirements. The Borrower shall furnish to the Agent:

(a)    Annual Financials. As soon as available and in any event not later than
90 days after the end of each fiscal year of the Borrower, (i) a copy of the
annual audit report for such

 

73



--------------------------------------------------------------------------------

year for the Borrower and its Subsidiaries, including therein the consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such fiscal
year and consolidated statements of operations, cash flows, and stockholders’
equity of the Borrower and its Subsidiaries for such fiscal year, in each case
certified by Ernst & Young LLP or other independent certified public accountants
of national standing, and including any management letters delivered by such
accountants to the Borrower in connection with such audit, (ii) the capital
budget for the Borrower and its Subsidiaries established by the board of
directors of the Borrower for the next fiscal year, in reasonable detail by
geographical area and type of expenditure, and (iii) a Compliance Certificate
executed by the Chief Financial Officer or Chief Accounting Officer of the
Borrower;

(b)    Quarterly Financials. As soon as available and in any event not later
than 50 days after the end of each of the first three quarters of each fiscal
year of the Borrower (or, if earlier, 5 days after the date required to be filed
with the SEC (without giving effect to any extension permitted by the SEC)), (i)
the unaudited consolidated balance sheet of Borrower and its Subsidiaries as of
the end of such quarter and the consolidated statements of operations and cash
flows of the Borrower and its Subsidiaries for the period commencing at the end
of the previous year and ending with the end of such quarter, all in reasonable
detail and duly certified with respect to such consolidated statements (subject
to year-end audit adjustments) by the Chief Financial Officer or Chief
Accounting Officer of the Borrower as having been prepared in accordance with
GAAP (or in compliance with the regulations promulgated by the SEC), and (ii) a
Compliance Certificate executed by the Chief Financial Officer or Chief
Accounting Officer of the Borrower;

(c)    Oil and Gas Reserve Reports.

(i)    As soon as available but in any event on or before March 31 of each year,
an engineering report in form and substance meeting the requirements of the SEC
for financial reporting purposes, certified by Netherland, Sewell & Associates
Inc. or such other firm or firms of independent consulting petroleum engineers
reasonably acceptable to the Agent as fairly setting forth (A) the proved and
producing, shut in, behind pipe, and undeveloped oil and gas reserves
(separately classified as such) attributable to the Borrower’s and its
Restricted Subsidiaries’ consolidated Oil and Gas Properties as of December 31
of the previous year, (B) the aggregate present value, determined on the basis
of stated pricing assumptions, of the future net income with respect to such Oil
and Gas Properties, discounted at a stated per annum discount rate, and
(C) projections of the annual rate of production, gross income, and net income
with respect to such Oil and Gas Properties.

(ii)    As soon as available but in any event on or before September 30 of each
year, an internal engineering report in form and substance reasonably
satisfactory to the Agent, certified by a Responsible Officer of the Borrower,
to such Responsible Officer’s actual knowledge without investigation and not in
such Responsible Officer’s individual capacity, as fairly setting forth (A) the
proved and producing, shut in, behind pipe, and undeveloped oil and gas reserves
(separately classified as such) attributable to the Borrower’s and its
Restricted Subsidiaries’ consolidated Oil and Gas Properties as of June 30 of
such year, (B) the aggregate present value, determined on the basis of stated

 

74



--------------------------------------------------------------------------------

pricing assumptions, of the future net income with respect to such Oil and Gas
Properties, discounted at a stated per annum discount rate, and (C) projections
of the annual rate of production, gross income, and net income with respect to
such Oil and Gas Properties.

(iii)    Each engineering report delivered pursuant to Section 5.6(c)(i), (ii)
or (iv) shall be accompanied by a certificate, executed by a Responsible Officer
of the Borrower in the form of Exhibit I attached hereto, which (A) sets forth
the Mortgaged Property Value, as set forth in such Oil and Gas Reserve Report,
(B) either (y) demonstrates and certifies that such Mortgaged Property Value
equals or exceeds 95% of the Aggregate Oil and Gas Property Value as set forth
in such Oil and Gas Reserve Report or (z) demonstrates and certifies the amount
by which such Mortgaged Property Value is less than 95% of such Aggregate Oil
and Gas Property Value and agrees that the Borrower shall take all actions
required under Section 5.12 hereof within the period required by such
Section 5.12, and (C) certifies a true, correct and complete schedule of all
Swap Contracts of the Credit Parties, specifying the type of Swap Contract,
pricing arrangements, volume, expiration, counterparty, and such other
information as may be reasonably requested by the Agent.

(iv)    (A) At least 10 days prior to the consummation of any Disposition,
whether or not in the ordinary course of business, by the Borrower or any
Guarantor of any Mortgaged Property for which the value of the future net income
attributed thereto in the most recently delivered Oil and Gas Reserve Report
(individually or on a cumulative basis with all sales of Mortgaged Properties
consummated since the date of such Oil and Gas Reserve Report) comprised in
excess of five percent (5%) of the Mortgaged Property Value as set forth in such
report, (B) at least 10 days prior to the consummation of any acquisition by the
Borrower or any Guarantor of any Oil and Gas Property for which the value of the
future net income attributed thereto in the engineering reports obtained in
connection with such acquisition (individually or on a cumulative basis with all
acquisitions of Oil and Gas Properties consummated since the date of such
report) comprises in excess of 5% of the Oil and Gas Property Value as set forth
in the Oil and Gas Reserve Report most recently delivered under this Agreement,
and (C) no later than 10 days following the written request of the Agent
(provided that, so long as no Event of Default exists, the Agent shall not make
more than two such requests in any calendar year, the Borrower shall provide
(y) an updated internal Oil and Gas Reserve Report, current as of the end of the
month then most recently ended for which production data is available and in
form and substance reasonably satisfactory to the Agent, setting forth the
information required by Section 5.6(c)(ii) for internal Oil and Gas Reserve
Reports and (z) a certificate as required by Section 5.6(c)(iii) which, in the
case of any Disposition of any Mortgaged Property or acquisition of any Oil and
Gas Property shall make the required calculation giving pro forma effect to such
transaction (including, in the case of any Disposition of any Mortgaged
Property, the inclusion of any additional Oil and Gas Properties mortgaged by
the Borrower or the Guarantors prior to or concurrently with such Disposition)).

(v)    The Agent and the Banks acknowledge that the Oil and Gas Reserve Reports
contain certain proprietary information including geological and geophysical
data, maps, models, and interpretations necessary for determining the Borrowing
Base

 

75



--------------------------------------------------------------------------------

and the creditworthiness of the Borrower and the Guarantors. The Agent and the
Banks agree to maintain the confidentiality of such information except (A) as
required by applicable law and (B) that the Agent and the Banks may share such
information with Eligible Assignees who are potential transferees of their
interests under this Agreement pursuant to Section 9.6 if such Eligible
Assignees agree to maintain the confidentiality of such information pursuant to
Section 9.18.

(d)    Defaults. As soon as possible and in any event within five (5) days after
the occurrence of each Default known to a Responsible Officer of the Borrower or
any of its Restricted Subsidiaries which is continuing on the date of such
statement, a statement of a Responsible Officer of the Borrower setting forth
the details of such Default and the actions which the Borrower has taken and
proposes to take with respect thereto;

(e)    Securities Law Filings. Except as provided in clauses (a) and (b) above,
promptly and in any event within fifteen (15) days after the sending or filing
thereof, copies of all proxy material, reports and other information which the
Borrower or any of its Restricted Subsidiaries sends to or files with the SEC or
sends to any shareholder of the Borrower;

(f)    ERISA Events. As soon as possible and in any event within ten Business
Days after the occurrence of each ERISA Event known to a Responsible Officer of
the Borrower or any of its Restricted Subsidiaries which is continuing on the
date of such statement, a statement of a Responsible Officer of the Borrower
setting forth the details of such ERISA Event and the actions which the Borrower
has taken and proposes to take with respect thereto;

(g)    Other ERISA Notices. Promptly and in any event within ten Business Days
after receipt thereof by the Borrower or any ERISA Affiliate from a
Multiemployer Plan sponsor, a copy of each notice received by the Borrower or
any ERISA Affiliate concerning the imposition or amount of withdrawal liability
pursuant to Section 4202 of ERISA;

(h)    Environmental Notices. Promptly upon the receipt thereof by the Borrower
or any of its Restricted Subsidiaries, a copy of any form of notice,
investigation, summons or citation received from the EPA, or any other
Governmental Authority, concerning (i) violations or alleged violations of
Environmental Laws, which seeks to impose liability on the Borrower or any of
its Restricted Subsidiaries or in relation to their respective Oil and Gas
Properties in excess of $2,500,000, (ii) any action or omission on the part of
the Borrower or any of its present or former Restricted Subsidiaries in
connection with Hazardous Waste or a Release of Hazardous Substances which could
reasonably result in the imposition of liability on the Borrower or any of its
Restricted Subsidiaries or in relation to their respective Oil and Gas
Properties in excess of $5,000,000, including without limitation any notice of
potential responsibility under CERCLA or (iii) concerning the filing of a Lien
upon, against or in connection with the Borrower, its present or former
Subsidiaries, or any of their leased or owned Property, wherever located,
pursuant to Environmental Laws;

(i)    Other Governmental Notices. Promptly and in any event within five
Business Days after receipt thereof by the Borrower or any Restricted
Subsidiary, a copy of (i) any notice, summons, citation, or proceeding seeking
to modify in any material respect, revoke, or suspend any material contract,
license, permit, or agreement with any Governmental Authority (including
material Environmental Permits) and (ii) any other material notice from any
Governmental Authority;

 

76



--------------------------------------------------------------------------------

(j)    Material Changes. Prompt written notice of any condition or event of
which the Borrower has knowledge, which condition or event has resulted or may
reasonably be expected to result in a Material Adverse Change;

(k)    Disputes, Etc. Prompt written notice of any claims, proceedings, or
disputes, or to the knowledge of the Borrower threatened, or affecting the
Borrower, or any of its Restricted Subsidiaries which could reasonably be
expected to cause a Material Adverse Change, or any material labor controversy
of which the Borrower or any of its Subsidiaries has knowledge resulting in or
reasonably considered to be likely to result in a strike against the Borrower or
any of its Restricted Subsidiaries;

(l)    Liquidity. During the period from the Effective Date to the Fall 2017
Redetermination Date, on or prior to the second Business Day of each calendar
week, a calculation of Liquidity as of the last Business Day of the preceding
calendar week;

(m)    Cash Flow Forecast. During the period from the Effective Date to the
Fall 2017 Redetermination Date, a rolling 13-week cash flow forecast in form and
detail reasonably satisfactory to the Agent, first delivered no later than
March 7, 2017, for the 13-week period beginning March 12, 2017, and updated on a
monthly basis thereafter;

(n)    Lease Operating Statements. As soon as available, and in any event within
sixty (60) days after the end of each fiscal quarter (provided that the
outstanding amount of Advances as of the end of such quarter exceeds $25,000,000
in the aggregate), a report describing by lease or unit the gross volume of
production and sales attributable to production during such quarter from the Oil
and Gas Properties described in the most recent Oil and Gas Reserve Report and
describing the related severance taxes, other taxes, and leasehold operating
expenses attributable thereto and incurred during such quarter; and

(o)    Other Information. Promptly, such other information respecting the
business or Properties, or the condition or operations, financial or otherwise,
of the Borrower, or any of its Restricted Subsidiaries, as any Bank through the
Agent may from time to time reasonably requests.

Documents required to be delivered pursuant to this Section 5.6 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which such documents are posted by, or on behalf of,
the Borrower (y) on the Borrower’s internet website or another internet or
intranet website to which each Bank and the Agent have access (whether a
commercial, third-party website or whether sponsored by the Agent) or (z) on the
website of the SEC; provided that the Borrower shall deliver paper copies of
such documents to the Agent or any Bank upon its written request, until a
written request to cease delivering paper copies is given by the Agent or such
Bank. The Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Bank for delivery, and each Bank shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

77



--------------------------------------------------------------------------------

Section 5.7.    Designation of Public Information. The Borrower hereby
acknowledges that (a) Agent and/or the Arranger will make available to the Banks
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
Syndtrak or another similar electronic system (the “Platform”) and (b) certain
of the Banks (each, a “Public Bank”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Banks shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Agent, the
Arranger, the Issuing Bank and the Banks to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws;
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor”; and (z) the
Agent and the Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor”. Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC”
unless and until the Agent (1) has been notified in writing by any Bank that it
is a Public Bank or has received notice through the Platform that any Bank is a
Public Bank and (2) has given notice to the Borrower that any Bank is a Public
Bank.

Section 5.8.    Maintenance of Property. Borrower shall, and shall cause each of
its Subsidiaries to, (a) maintain their material Properties used or to be used
in the continuing operations of the Borrower and its Subsidiaries in all
material respects in good repair, working order, and condition and (b) abstain
from committing and from knowingly or willfully permitting the commission of,
waste or other injury, destruction, or loss of natural resources, or the
occurrence of pollution, contamination, or any other condition in, on or about
the owned or operated property involving the Environment that could reasonably
be expected to result in Response activities the costs of which could be
reasonably expected to result in a Material Adverse Change.

Section 5.9.    New Subsidiaries. Prior to the creation or acquisition of any
Subsidiary (other than an Excluded Subsidiary) after the Effective Date or if an
existing Excluded Subsidiary ceases to be an Excluded Subsidiary after the
Effective Date, the Borrower shall give written notice of such new Subsidiary to
the Agent. Within 15 days after such creation or acquisition or such
Subsidiary’s no longer being an Excluded Subsidiary, the Borrower shall cause
(a) such Subsidiary to execute and deliver to the Agent a Guaranty (or joinder
to an existing Guaranty) with such changes as the Agent may reasonably request,
(b) such Subsidiary to execute and deliver to the Agent a Security Agreement (or
joinder to an existing Security Agreement) with such changes as the Agent may
reasonably request, (c) such Subsidiary to execute and deliver a joinder to the
Intercreditor Agreement, (d) if such Subsidiary holds Oil and Gas Properties,
and if the Mortgaged Property Value as set forth in the certificate of such
value

 

78



--------------------------------------------------------------------------------

delivered in connection with the most recently delivered Oil and Gas Reserve
Report is less than 95% of the Aggregate Oil and Gas Property Value (after
giving effect to such new Subsidiary’s Oil and Gas Properties), such Subsidiary
to execute and deliver to the Agent a Mortgage or Mortgages granting an
Acceptable Security Interest in such Oil and Gas Properties, (e) each equity
holder of such Subsidiary to execute and deliver a supplement or joinder to its
Security Agreement evidencing its pledge of the equity of such Subsidiary
(unless the Equity Interests of such Subsidiary are Excluded Equity Interests),
(f) such Subsidiary and such equity holders to deliver to the Agent evidence of
corporate authority to enter into such documentation as the Agent may reasonably
request, including, without limitation, if requested by Agent, a legal opinion
regarding the enforceability of such documentation and (g) such Subsidiary and
such equity holders deliver to the Agent such other documentation, or authorize
Agent to take such other action, as is reasonably requested by Agent.

Section 5.10.    Maintenance of Books and Records. The Borrower shall, and shall
cause its Restricted Subsidiaries to, (a) maintain proper books of record and
account, in which full, true, and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or such Restricted Subsidiary,
as the case may be, and (b) maintain such books of record and account in
material conformity with all applicable requirements of any Governmental
Authority having regulatory jurisdiction over the Borrower or such Restricted
Subsidiary, as the case may be.

Section 5.11.    Use of Proceeds. The Borrower shall, and shall cause its
Subsidiaries to, use all Advances and Letters of Credit (a) to pay costs and
expenses related to the credit facility evidenced by this Agreement and (b) for
working capital, Capital Expenditures, and general corporate purposes of the
Borrower and its Subsidiaries (including without limitation to finance
acquisitions of Oil and Gas Properties and other Permitted Acquisitions).

Section 5.12.    Agreement to Mortgage; Further Assurances.

(a)    If any certificate delivered pursuant to Section 5.6(c)(iii) or
(iv) demonstrates that the Mortgaged Property Value as set forth in the related
Oil and Gas Reserve Report is less than 95% of the Aggregate Oil and Gas
Property Value as set forth in such report, the Borrower shall, or shall cause
the Guarantors to (i) promptly, but in any event within 60 days of the delivery
of such certificate, grant to the Agent an Acceptable Security Interest in
(A) additional Oil and Gas Properties of the Borrower or the Guarantors as
necessary to cause the Mortgaged Property Value to equal or exceed 95% of the
Aggregate Oil and Gas Property Value, together with all related equipment and
(B) the Borrower’s and the Guarantors’ contracts related to such additional
Mortgaged Properties (unless the granting of a security interest in any such
contract requires the consent of the applicable counterparty, in which case the
Borrower or applicable Guarantor shall grant such security interest upon receipt
of such consent), and (ii) promptly, but in any event within 90 days of the
delivery of such certificate (A) perform such title review, title reports
(provided that no title opinions shall be required), and title clean-up as are
reasonably requested by the Agent with respect to such additional Mortgaged
Properties, (B) use commercially reasonable efforts to obtain consents from
contract counterparties with respect to each such additional Mortgaged Contract
that is material to (y) the Credit Parties’ business or financial condition or
(z) the operation and ownership of the additional Mortgaged Property to which it
relates (including without limitation production, transportation, and marketing
of oil and

 

79



--------------------------------------------------------------------------------

gas produced therefrom), in each case, to the extent such material Mortgaged
Contract prohibits or restricts assignment of the applicable Credit Party’s
rights thereunder to the Agent, unless otherwise agreed by Agent and the
Majority Banks, and (C) take such other actions, approve such other filings,
provide such opinions of counsel, and execute and deliver such other documents
as are reasonably requested by the Agent in connection with the foregoing.

(b)    The Credit Parties shall from time to time execute and deliver, or cause
to be executed and delivered, such additional instruments, certificates or
documents, and take such actions, as the Agent may reasonably request for the
purposes of implementing or effectuating the provisions of this Agreement and
the other Credit Documents, or of more fully perfecting or renewing the rights
of the Agent and the Banks with respect to the Collateral (or with respect to
any additions thereto or replacements or proceeds thereof or with respect to any
other property or assets hereafter acquired by any Credit Party which may be
part of the Collateral) pursuant hereto or thereto, including without limitation
using commercially reasonable efforts to obtain consents from contract
counterparties with respect to any future Mortgaged Contract that is material to
(i) the Credit Parties’ business or financial condition or (ii) the operation
and ownership of the Mortgaged Property to which it relates (including without
limitation production, transportation, and marketing of oil and gas produced
therefrom), in each case, to the extent such material Mortgaged Contract
prohibits or restricts assignment of the applicable Credit Party’s rights
thereunder to the Agent, unless otherwise agreed by Agent and the Majority
Banks. Upon the exercise by the Agent or any Bank of any power, right, privilege
or remedy pursuant to this Agreement or the other Credit Documents which
requires any consent, approval, recording, qualification or authorization of any
Governmental Authority, each Credit Party will execute and deliver, or will
cause the execution and delivery of, all applications, certifications,
instruments and other documents and papers that the Agent or such Bank may be
required to obtain from the Borrower or any of its Subsidiaries for such
governmental consent, approval, recording, qualification or authorization.

Section 5.13.    Title Information and Cure.

(a)    Within 60 days after the delivery to the Agent and the Banks of each Oil
and Gas Reserve Report required by Section 5.6, the Borrower shall deliver title
information (provided that no title opinions shall be required) in form and
substance reasonably acceptable to the Agent covering enough of the Oil and Gas
Properties evaluated by such Oil and Gas Reserve Report that were not included
in the immediately preceding Oil and Gas Reserve Report, so that the Agent shall
have received, together with title information previously delivered to the
Agent, reasonably satisfactory title information on at least 95% of the
Aggregate Oil and Gas Property Value.

(b)    Within 60 days after notice from the Agent that title defects or
exceptions (including defects or exceptions as to priority, but excluding
Permitted Liens) exist with respect to any Oil and Gas Properties such that the
Agent no longer has reasonably satisfactory title information on at least 95% of
the Aggregate Oil and Gas Property Value, then the Borrower shall do one or a
combination of the following so that the Agent shall have received, together
with title information previously delivered to the Agent, satisfactory title
information on at least 95% of the Aggregate Oil and Gas Property Value:
(i) cure any such title defects or exceptions, (ii) substitute acceptable Oil
and Gas Properties having an equivalent or greater value with no title defects
or exceptions other than Permitted Liens or (iii) deliver title information
(provided that no title opinions shall be required) in form and substance
acceptable to the Agent.

 

80



--------------------------------------------------------------------------------

(c)    If the Borrower is unable to cure any title defect requested by Agent to
be cured within the 60-day period referred to in clause (b) above or the
Borrower does not comply with the requirements to provide acceptable title
information covering 95% of the Aggregate Oil and Gas Property Value in
accordance with clause (b) above, such failure shall not be an Event of Default,
but instead the Agent shall have the right to exercise the following remedy in
its sole discretion from time to time while such condition persists, and any
failure to so exercise this remedy at any such time shall not be a waiver as to
future exercise of the remedy by Agent or the Banks. To the extent that the
Agent is not satisfied with title to any Mortgaged Property after the 60-day
period has elapsed, such unacceptable Mortgaged Property shall not count towards
the 95% requirement, and the Agent may send a notice to the Borrower and the
Banks that the then outstanding Borrowing Base shall be reduced by 50% of the
value given to such unacceptable Mortgaged Property in the most recently
delivered Oil and Gas Reserve Report.

Section 5.14.    [Reserved.]

Section 5.15.    Anti-Corruption Laws. The Borrower shall, and shall cause each
of its Subsidiaries to, conduct its business in compliance with applicable
Anti-Corruption Laws and maintain policies and procedures designed to promote
and achieve compliance with such laws.

Section 5.16.    ARO Account. The Borrower shall satisfy fixed, liquidated and
undisputed costs and expenses arising from plugging and abandonment liabilities
and asset retirement obligations as such costs and expenses become due and
payable solely from funds on deposit in the ARO Account, dollar-for-dollar,
until the ARO Account shall be a zero-dollar-account. The Borrower shall not use
funds on deposit in the ARO Account for any purpose other than satisfying fixed,
liquidated and undisputed costs and expenses arising from plugging and
abandonment liabilities and asset retirement obligations; provided, however,
that if an Event of Default shall have occurred and be continuing, funds on
deposit in the ARO Account may be applied to pay outstanding Obligations
hereunder.

Section 5.17.    Swap Agreements. Subject in each case to Section 6.18, the
Borrower shall (i) within thirty (30) days following the Effective Date, enter
into Swap Contracts with Approved Counterparties for notional volumes which,
when aggregated with other commodity Swap Contracts then in effect, equal or
exceed 25% of Forecasted PDP Reserve Production for the calendar year ending
December 31, 2017, and (ii) within one hundred twenty (120) days following the
Effective Date, enter into Swap Contracts with Approved Counterparties for
notional volumes which, when aggregated with other commodity Swap Contracts then
in effect, equal or exceed 50% of Forecasted PDP Reserve Production for the
period of two (2) years ending December 31, 2018.

Section 5.18.    Post-Closing Obligations. Within thirty (30) days of the
Effective Date (or such longer period of time as the Agent may agree in its
reasonable discretion), but in any event within sixty (60) days of the Effective
Date, and with respect to certain Oil and Gas Properties that are located on the
outer continental shelf and that might be deemed by the Borrower (in
consultation with the Agent) to be adjacent to any or all of the counties of
Mobile

 

81



--------------------------------------------------------------------------------

and Baldwin in the State of Alabama and the counties of Hancock, Harrison and
Jackson in the State of Mississippi, the Borrower shall or shall cause the
Guarantors to (i) enter into a Mortgage or Mortgages to be filed in such Alabama
and Mississippi counties, as appropriate, and (ii) provide such opinions of
counsel as are reasonably requested by the Agent in connection with the
foregoing.

ARTICLE VI

NEGATIVE COVENANTS

The Borrower agrees to comply with the following covenants.

Section 6.1.    Liens. The Borrower shall not create, assume, incur, or suffer
to exist, or permit any of its Restricted Subsidiaries to create, assume, incur,
or suffer to exist, any Lien on or in respect of any of its Property whether now
owned or hereafter acquired, except that the Borrower and its Subsidiaries may
create, incur, assume, or suffer to exist:

(a)    Liens securing the Obligations;

(b)    Liens specified in the attached Schedule 6.1 on the Property owned by the
Borrower and its Restricted Subsidiaries which is specified therein securing
only the obligations disclosed to be secured by such Liens therein;

(c)    Liens securing Debt permitted under Section 6.2(c) and Section 6.2(h);
provided that (i) in respect of Debt permitted under Section 6.2(c) each such
Lien encumbers only the Property acquired, leased, repaired, replaced,
constructed, expanded or improved in connection with the creation of any such
Debt, (ii) in respect of Debt permitted under Section 6.2(h) (x) each such Lien
encumbers only the insurance policy being financed and the proceeds thereof and
(y) the aggregate amount of outstanding obligations secured by all such Liens
does not exceed $15,000,000 in the aggregate at any time, and (iii) no such Lien
encumbers Borrowing Base Assets;

(d)    Liens for taxes, assessments, or other governmental charges or levies
that (i) are not yet due or (ii) provided foreclosure, distraint, sale, or other
similar proceedings shall not have been initiated, are being contested in good
faith by appropriate proceedings, and for which such reserve as may be required
by GAAP shall have been made;

(e)    Liens in favor of vendors, carriers, warehousemen, repairmen, mechanics,
workmen, materialmen, construction, or similar Liens arising by operation of law
in the ordinary course of business in respect of obligations that (i) are not
overdue for a period of more than 30 days or (ii) are being contested in good
faith by appropriate proceedings and for which such reserves as may be required
by GAAP shall have been made;

(f)    Liens to operators and non-operators under joint operating agreements
arising in the ordinary course of the business of the Borrower or the relevant
Subsidiary to secure amounts owing, which amounts are not yet due or are being
contested in good faith by appropriate proceedings, if such reserve as may be
required by GAAP shall have been made therefor;

 

82



--------------------------------------------------------------------------------

(g)    (i) Easements, rights-of-way, restrictive covenants on real property, and
other similar encumbrances, none of which interfere with the ordinary conduct of
the business of Borrower or the relevant Subsidiary or materially detract from
the value or use of the Property to which they apply, and (ii) Immaterial Title
Deficiencies;

(h)    Liens (including the right of set-off and similar rights and remedies)
created in the ordinary course of business in favor of banks and other financial
institutions over credit balances of, or attaching to, any bank accounts,
commodity trading accounts or other brokerage accounts of the Borrower and the
Restricted Subsidiaries held at such banks or financial institutions, as the
case may be;

(i)    Liens of record under terms and provisions of the leases, unit
agreements, assignments, and other transfer of title documents in the chain of
title under which the Borrower or the relevant Subsidiary acquired the Property,
which have been disclosed to the Agent;

(j)    Liens to secure plugging and abandonment obligations;

(k)    Liens on any amounts held by a trustee under any indenture or other debt
agreement issued in escrow pursuant to customary escrow arrangements pending the
release thereof, or under any indenture or other debt agreement pursuant to
customary discharge, redemption or defeasance provisions;

(l)    Liens on cash or securities pledged to secure performance to the seller
of any Property to be acquired in an Investment pursuant to Section 6.6 to be
applied against the purchase price for such Investment or representing a cash
earnest money deposit or advance for any such potential Investment;

(m)    Liens to secure the performance of bids, trade contracts and leases
(other than Debt), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

(n)    Liens arising from precautionary Uniform Commercial Code financing
statement or similar filings made in respect of operating leases entered into by
the Borrower or any of its Restricted Subsidiaries in the ordinary course of
business;

(o)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(p)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 7.1(f);

(q)    Liens securing obligations not to exceed $5,000,000 in the aggregate at
any time;

(r)    Liens to secure the Debt permitted under Section 6.2(l), provided that
such Liens shall at all times be subject to the terms of the Intercreditor
Agreement; and

 

83



--------------------------------------------------------------------------------

(s)    Liens or deposits in the ordinary course of business (i) in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) securing liability for reimbursement or indemnification
obligations of insurance carriers providing property, casualty or liability
insurance to the Borrower or any of its Restricted Subsidiaries.

Section 6.2.    Debt. The Borrower shall not, and shall not permit any of its
Restricted Subsidiaries to, create, assume, suffer to exist, or in any manner
become or be liable in respect of, any Debt except:

(a)    the Obligations;

(b)    Debt of the Borrower and its Restricted Subsidiaries disclosed in the
attached Schedule 6.2 and any extensions, contemporaneous rearrangements,
modifications, renewal, and refinancings thereof which do not increase the
then-outstanding principal amount thereof or the interest rate charged thereon
above a market rate of interest or shorten the maturity thereof;

(c)    Debt (including Capital Leases and purchase money obligations) incurred
to finance (concurrently with or within 90 days after) the acquisition,
construction or improvement of any fixed or capital assets and any Acquired Debt
assumed in connection with Permitted Acquisitions in an aggregate amount under
this clause (c) not to exceed $15,000,000;

(d)    Debt for borrowed money owed by: (i) any Restricted Subsidiary of the
Borrower to the Borrower or to any other Credit Party; (ii) the Borrower to any
other Credit Party; or (iii) any Restricted Subsidiary of the Borrower that is
not a Guarantor to any other Restricted Subsidiary; provided that, in each case,
any such Debt over $1,000,000 owed to a Credit Party is evidenced by a
promissory note that is pledged and delivered to the Agent;

(e)    Debt in the form of obligations for the deferred purchase price of
property or services incurred in the ordinary course of business which are not
yet due and payable or are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP have been
established;

(f)    any guarantee of any other Debt permitted to be incurred hereunder;

(g)    Debt in respect of letters of credit, bank or completion guarantees,
surety, performance, warranty, bid, appeal or other bonds or guarantees and
similar instruments, in each case to the extent (x) required by applicable Legal
Requirements or any third Person and (y) provided in the ordinary course of
business in connection with the operation of the Oil and Gas Properties;

(h)    Debt incurred to finance insurance premiums;

(i)    endorsements of negotiable instruments for collection in the ordinary
course of business and cash management obligations (including unsecured credit
card programs) incurred in the ordinary course of business;

(j)    [Reserved.]

 

84



--------------------------------------------------------------------------------

(k)    provided that no Default or Event of Default has occurred and is
continuing at the time of incurrence, other Debt in an aggregate principal
amount not to exceed $10,000,000 at any time outstanding; and

(l)    Debt evidenced by the Second Lien Note Documents in an aggregate
outstanding amount not to exceed the Second Lien Debt Amount.

Section 6.3.    Agreements Restricting Liens and Distributions. The Borrower
shall not, nor shall it permit any of its Restricted Subsidiaries to, enter into
any agreement (other than a Credit Document, Second Lien Note Documents and Swap
Contracts), which (a) except with respect to specific Property encumbered to
secure payment of Debt related to such Property, imposes restrictions upon the
creation or assumption of any Lien upon its Properties, revenues or assets,
whether now owned or hereafter acquired, in favor of the Agent and the Banks or
(b) limits Restricted Payments by, or any advance by, any of the Borrower’s
Restricted Subsidiaries to the Borrower; provided that (i) no Second Lien Note
Document or Swap Contract shall limit the creation or existence of any Lien
securing the Obligations, or contain limitations on Restricted Payments made by
any Restricted Subsidiary to the Borrower or any other Restricted Subsidiary
that are more restrictive than the limitations in Section 6.5 of this Agreement
and (ii) no Swap Contract shall limit the creation or assumption of a Lien in
favor of the Agent and the Banks except to the extent that such Lien would apply
to cash margin posted to secure such Swap Contract.

Section 6.4.    Merger or Consolidation; Dispositions. The Borrower shall not,
and shall not permit any of its Restricted Subsidiaries to:

(a)    merge or consolidate with or into any other Person, except that:

(i)    any Subsidiary may merge or consolidate with (A) the Borrower; provided
that the Borrower shall be the continuing or surviving Person or (B) any one or
more other Subsidiaries; provided that (x) when any Restricted Subsidiary is
merging with any other Subsidiary, the continuing or surviving Person shall be a
Restricted Subsidiary and (y) when any Guarantor is merging with any other
Subsidiary, (1) the continuing or surviving Person shall be, or substantially
concurrently therewith become, a Guarantor or (2) the transaction must be
permitted as an Investment under Section 6.6; and

(ii)    the Borrower and any Restricted Subsidiary may merge or consolidate with
any other Person that is not a Subsidiary in a transaction in which the Borrower
or the Restricted Subsidiary, as applicable, is the surviving or continuing
Person in connection with an Investment permitted under Section 6.6.

(b)    sell, lease, transfer, or otherwise dispose of any of its Property, or an
equity interest in a Restricted Subsidiary, (including pursuant to a Farm-Out
Agreement, participation, or other agreement that would reduce the Borrower’s or
such Restricted Subsidiary’s interest in any Property but excluding, for the
avoidance of doubt, issuances of Equity Interests by (1) the Borrower, (2) any
Subsidiary of a Credit Party to a Credit Party or (3) any Restricted Subsidiary

 

85



--------------------------------------------------------------------------------

that is not a Guarantor to any other Restricted Subsidiary) (each of the
foregoing, a “Disposition”), except:

(i)    any Subsidiary may Dispose of all or substantially all of its Property
(upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary; provided that (A) if the transferor in such a transaction is a
Restricted Subsidiary, then the transferee must either be the Borrower or
another Restricted Subsidiary and (B) if the transferor is a Credit Party, then
(1) the transferee must either be the Borrower or be a Guarantor or
substantially concurrently with such Disposition become a Guarantor or (2) the
Disposition must be permitted as Investment under Section 6.6;

(ii)    Dispositions of Hydrocarbons and other inventory in the ordinary course
of business;

(iii)    (A) Dispositions of (1) Oil and Gas Properties to which no proved
reserves are attributable and (2) Oil and Gas Properties that are not Borrowing
Base Assets and other assets not included in the Borrowing Base and (B) Farm-Out
Agreements with respect to undeveloped acreage to which no proved reserves are
attributable and assignments in connection with such Farm-Out Agreements;
provided that each such Disposition must be made for not less than Fair Market
Value;

(iv)    Dispositions of (A) equipment, vehicles and immaterial assets (other
than accounts receivable or Borrowing Base Assets) that are no longer necessary
for the business of the Borrower or such Subsidiary or is replaced within a
reasonable time period by equipment, vehicles and other assets of at least
comparable value and use and (B) Liquid Investments;

(v)    the Borrower and the Restricted Subsidiaries may Dispose of property or
assets to the Borrower or to another Subsidiary; provided that (A) if the
transferor in such a transaction is a Restricted Subsidiary, then the transferee
must either be the Borrower or another Restricted Subsidiary (unless such
Disposition is otherwise permitted under Section 6.4(b) or Section 6.6) and
(B) if the transferor is a Credit Party, then (1) the transferee must either be
the Borrower or be a Guarantor or substantially concurrently with such
Disposition become a Guarantor or (2) the Disposition must be otherwise
permitted as a Disposition under Section 6.4(b) or an Investment under
Section 6.6;

(vi)    Dispositions (directly or indirectly), whether or not in the ordinary
course of business, of Borrowing Base Assets or any interest therein or the
Equity Interests of any Person owning Borrowing Base Assets (and including the
unwinding of any Swap Contract and Dispositions in connection with net profits
interests, operating agreements, Farm-In Agreements, joint exploration and
development agreements customary in the oil and gas industry for the purpose of
developing such Borrowing Base Assets), including Mortgaged Properties, of which
the Borrower has provided the Agent ten days’ advance notice; provided that
(y) such proposed Dispositions will not cause a Borrowing Base Deficiency, after
giving effect to any reduction of the Borrowing Base that would be required
under Section 2.2(e) in connection with such Disposition and (z) in the case of
any Disposition (directly or indirectly) of a Mortgaged Property, at the time of
such Disposition the Mortgaged Property Value is not less than 95% of the
Aggregate Oil and Gas Property Value, as set forth in the Oil and Gas Reserve
Report most recently delivered pursuant to Section 5.6(c), after giving effect
to (1) any reduction of such

 

86



--------------------------------------------------------------------------------

present value (which shall be the present value given to such assets in such
most recent Oil and Gas Reserve Report, including the applicable stated discount
utilized therein, in connection with such Disposition) on a cumulative basis
with all direct or indirect sales of Mortgaged Properties since the date of such
report and (2) the aggregate present value, as set forth in such Oil and Gas
Reserve Report and discounted at the applicable rate stated in such Oil and Gas
Reserve Report, of any additional Oil and Gas Properties mortgaged by the
Borrower or the Guarantors in accordance with the requirements of Section 5.12
prior to or concurrently with such Disposition (on a cumulative basis with all
mortgages of additional Oil and Gas Properties since the date of such report).

Section 6.5.    Dividends, Distributions, Redemptions and Amendments.

(a)    The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, make or pay any Restricted Payment other than the following:

(i)    Restricted Payments from a Subsidiary of the Borrower (A) ratably with
respect to the holders of their Equity Interests or (B) in any manner to a
Credit Party;

(ii)    The Borrower and each of its Restricted Subsidiaries may purchase,
redeem or otherwise acquire Equity Interests issued by it with the proceeds
received from the substantially concurrent issue of new shares of its common
stock or other Equity Interests;

(iii)    The Borrower and each of its Restricted Subsidiaries may make
Restricted Payments to, directly or indirectly, purchase the Equity Interests of
the Borrower from present or former officers, directors, consultants, agents or
employees (or their estates, trusts, family members or former spouses) of the
Borrower or any Restricted Subsidiary upon the death, disability, retirement, or
termination of the applicable officer, director, consultant, agent or employee,
provided that the aggregate amount of payments pursuant to this
Section 6.5(a)(iii) shall not exceed (A) $1,000,000 in any calendar year and
(B) $2,500,000 in the aggregate;

(iv)    Non-cash repurchases of Equity Interests of the Borrower deemed to occur
upon exercise of stock options or warrants or the settlement or vesting of other
equity awards if such Equity Interests represent a portion of the exercise price
of such options or warrants or similar equity incentive awards; and

(v)    The Borrower may make Restricted Payments to allow the Borrower to make
cash payments in lieu of the issuance of fractional shares in connection with
the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of the Borrower.

(b)    The Borrower will not, and will not permit any Restricted Subsidiary to
call, make or offer to make any optional or voluntary Redemption of or otherwise
optionally or voluntarily Redeem (whether in whole or in part) the Second Lien
Notes; provided that the Borrower may optionally Redeem such Debt by converting
or exchanging such Second Lien Notes into Equity Interests of the Borrower.

 

87



--------------------------------------------------------------------------------

Section 6.6.    Investments. The Borrower shall not, and shall not permit any of
its Restricted Subsidiaries to, make or permit to exist any loans, advances, or
capital contributions to, guarantees, credit support, or other support of or
liability for the financial or performance obligations of, or make any
investment in, or purchase or commit to purchase any stock or other securities
or evidences of Debt of or Equity Interests in any Person (each, an
“Investment”), except:

(a)    Liquid Investments;

(b)    Investments outstanding on the date hereof and listed on Schedule 6.6;

(c)    trade and customer accounts receivable which are for goods furnished or
services rendered in the ordinary course of business and are payable in
accordance with customary trade terms;

(d)    Investments (i) by the Borrower or any Restricted Subsidiary in any
Credit Party and (ii) by any Restricted Subsidiary that is not a Guarantor in
any other Restricted Subsidiary;

(e)    [Reserved.];

(f)    [Reserved.];

(g)    Farm-Out Agreements, Farm-In Agreements, development venture agreements,
joint operating agreements, area of mutual interest agreements, limited
partnerships, investments in gathering systems or pipelines, and similar
transactions, in each case related to oil and gas exploration and production
businesses and in the ordinary course of business;

(h)    other Investments, valued at their Fair Market Value at the time each
such Investment is made, in an aggregate amount not to exceed $15,000,000;

(i)    loans or advances to employees, officers or directors in the ordinary
course of business of the Borrower or any of its Subsidiaries, in each case only
as permitted by applicable law, including Section 402 of the Sarbanes Oxley Act
of 2002, but in any event not to exceed $1,000,000 in the aggregate at any time;

(j)    Investments in stock, obligations or securities received in settlement of
debts arising from investments permitted under this Section 6.6 owing to the
Borrower or any Subsidiary as a result of a bankruptcy or other insolvency
proceeding of the obligor in respect of such debts or upon the enforcement of
any Lien in favor of the Borrower or any of its Subsidiaries; and

(k)    Investments made with proceeds of the substantially concurrent issuance
of common Capital Stock of the Borrower so long as the Specified Covenant Test
is satisfied with respect to such Investment.

Section 6.7.    Prohibition on Speculative Hedging. The Borrower shall not, and
shall not permit any of its Subsidiaries to, purchase, assume, or hold a
speculative position in any commodities market or futures market. Subject to
Sections 5.17 and 6.18, Borrower may continue its current production hedging
program policy, including swaps, puts, and collars, to reduce price risk on
quantities less than its total production.

 

88



--------------------------------------------------------------------------------

Section 6.8.    Affiliate Transactions. Except as expressly permitted elsewhere
in this Agreement or otherwise approved in writing by the Agent, and except as
described in Schedule 6.8, the Borrower shall not, and shall not permit any of
its Restricted Subsidiaries to, make, directly or indirectly: (a) any Investment
in any Affiliate (other than a Restricted Subsidiary or a Person who will become
a Restricted Subsidiary as a result of such Investment); (b) any Disposition of
any Property to any such Affiliate or any purchase or acquisition of assets from
any such Affiliate (other than a Restricted Subsidiary); or (c) any arrangement
or other transaction directly or indirectly with or for the benefit of any such
Affiliate (other than a Restricted Subsidiary or a Person who will become a
Restricted Subsidiary as a result of such transaction) (including without
limitation guaranties and assumptions of obligations of an Affiliate), unless in
any such case such transactions are upon fair and reasonable terms no less
favorable to it than it would obtain in a comparable arm’s-length transaction
with a Person not an Affiliate; provided that the foregoing shall not apply to
any amendments to the transactions set forth on Schedule 6.8 or arrangement
similar thereto to the extent such an amendment or arrangement is not adverse,
taken as a whole, to the Banks in any material respect (as determined by the
Borrower in good faith).

Section 6.9.    Compliance with ERISA. The Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to, (a) terminate, or permit any ERISA
Affiliate to terminate, any Pension Plan so as to result in any material (in the
opinion of the Majority Banks) liability of the Borrower or any ERISA Affiliate
to the PBGC or (b) permit to exist any occurrence of any Reportable Event, or
any other event or condition, which presents a material (in the opinion of the
Majority Banks) risk of such a termination by the PBGC of any Plan.

Section 6.10.    Maintenance of Ownership of Subsidiaries. Except as permitted
by Section 6.4, the Borrower shall not, and shall not permit any of its
Restricted Subsidiaries to, Dispose of any shares of Capital Stock of any of the
Borrower’s Restricted Subsidiaries or permit any Restricted Subsidiary to issue,
sell, or otherwise dispose of any shares of its Capital Stock or the Capital
Stock of any of the Borrower’s Restricted Subsidiaries.

Section 6.11.     Sale-and-Leaseback. The Borrower shall not, nor shall it
permit any of its Restricted Subsidiaries to, sell or transfer to a Person
(other than the Borrower or a Subsidiary of the Borrower) any property, whether
now owned or hereafter acquired, if at the time or thereafter the Borrower or a
Subsidiary of the Borrower shall lease as lessee such property or any part
thereof or other property which the Borrower or a Subsidiary of the Borrower
intends to use for substantially the same purpose as the property sold or
transferred except such transactions (x) incident to transactions permitted by
Section 6.4(b), and (y) from which arise lease obligations and other rental
obligations not exceeding $3,000,000 during any fiscal year of the Borrower.

Section 6.12.    Change of Business. The Borrower shall not, nor shall it permit
any of its Restricted Subsidiaries to, materially change the character of their
business as an independent oil and gas exploration and production company and
business substantially related thereto.

 

89



--------------------------------------------------------------------------------

Section 6.13.    Financial Performance Tests.

(a)    Consolidated Funded Leverage Ratio.

Consolidated Funded Leverage Ratio: The Borrower will not permit the
Consolidated Funded Leverage Ratio as of the last day of a Test Period to exceed
the corresponding maximum Consolidated Funded Leverage Ratio set forth below
next to such Test Period:

 

Test Period

   Maximum Consolidated Funded
Leverage Ratio

Test Period ending March 31, 2017

   2.75 to 1.00

Test Period ending June 30, 2017

   2.50 to 1.00

Test Period ending September 30, 2017

   3.00 to 1.00

Test Period ending December 31, 2017

   2.75 to 1.00

Test Period ending March 31, 2018

   2.50 to 1.00

Test Period ending June 30, 2018

   2.50 to 1.00

Test Period ending September 30, 2018

   2.50 to 1.00

Test Period ending December 31, 2018

   2.50 to 1.00

Test Period ending March 31, 2019

   2.75 to 1.00

Test Period ending June 30, 2019

   3.00 to 1.00

Test Period ending September 30, 2019

   3.50 to 1.00

Test Period ending December 31, 2019

   3.50 to 1.00

Test Period ending March 31, 2020

   3.00 to 1.00

Test Period ending June 30, 2020

   2.75 to 1.00

Test Period ending September 30, 2020

   2.75 to 1.00

Test Period ending December 31, 2020

   2.50 to 1.00

Test Period ending March 31, 2021

   2.50 to 1.00

(b)    Interest Coverage Ratio: The Borrower shall not permit the ratio, as of
the last day of any fiscal quarter of the Borrower (commencing with the fiscal
quarter ended March 31, 2017), of (a) EBITDA for the most recent Test Period to
(b) Net Interest Expense for the most recent Test Period, to be less than 2.75
to 1.00.

 

90



--------------------------------------------------------------------------------

(c)    Liquidity: At all times, the Borrower shall not permit Liquidity to be
less than the Dollar value of twenty percent (20%) of the Borrowing Base then in
effect.

Section 6.14.    Subordinated Debt. The Borrower (a) shall not violate the
subordination terms governing any Debt which is by its terms subordinated to the
Obligations and (b) shall not amend the subordination terms governing any such
Debt in any manner adverse to the Banks without prior written consent of the
Majority Banks.

Section 6.15.    Sanctions. The Borrower shall not directly or indirectly, use
the proceeds of any Advance or issuance of a Letter of Credit, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund any activities of or
business with any individual or entity, or in any Designated Jurisdiction, that,
at the time of such funding, is the subject of Sanctions, or in any other manner
that will result in a violation by any individual or entity (including any
individual or entity participating in the transaction, whether as Bank,
Arranger, Agent, Issuing Bank, or otherwise) of Sanctions.

Section 6.16.    Anti-Corruption Laws. Directly or indirectly use the proceeds
of any Advance or Letter of Credit for any purpose which would breach the
Anti-Corruption Laws.

Section 6.17.    Acceptable Cash Arrangements. At all times, the Borrower shall
not, and shall not permit any of its Restricted Subsidiaries to, deposit or
maintain funds in excess of $500,000 in a manner that is not subject to
Acceptable Cash Arrangements other than deposit accounts used solely (a) to pay
payroll, employee wage and benefit payments, payroll taxes or other taxes,
(b) for escrow or trust purposes, (c) for royalty suspense amounts or other
third party funds or (d) as a zero balance account.

Section 6.18.    Swap Contracts.

(a)    In connection with the performance of obligations under Section 5.17
hereof, Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, enter into any commodity Swap Contract (i) with any Person
other than an Approved Counterparty and (ii) for notional volumes which, when
aggregated with other commodity Specified Swap Contracts then in effect (other
than basis differential swaps on volumes already hedged pursuant to other Swap
Contracts), exceed, as of the date such Swap Contract is executed, 75% of
Forecasted PDP Reserve Production for the period of two (2) years commencing
with the first full month after the date such Swap Contract trade or transaction
is created.

(b)    In no event shall any Swap Contract with an Approved Counterparty that is
not a Hedge Bank contain any requirement, agreement or covenant for the Borrower
or any Restricted Subsidiary to post collateral, credit support (including in
the form of letters of credit) or margin to secure their obligations under such
Swap Contract or to cover market exposures. For the avoidance of doubt, any
Approved Counterparty that is not a Hedge Bank shall not constitute a Secured
Party hereunder.

 

91



--------------------------------------------------------------------------------

ARTICLE VII

REMEDIES

Section 7.1.    Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under any Credit Document:

(a)    Payment. The Borrower shall fail to pay (i) any principal of any Advance
or any reimbursement obligation in respect of any Letter of Credit Obligation
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise, or (ii) any
interest on any Advance or any fee or any other amount (other than an amount
referred to in clause (i) above) payable under any Credit Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five Business Days.

(b)    Representation and Warranties. Any representation or warranty made or
deemed to be made (i) by the Borrower in this Agreement or in any other Credit
Document, (ii) by the Borrower (or any of its officers) in connection with this
Agreement or any other Credit Document, or (iii) by any Subsidiary of the
Borrower in any Credit Document shall prove to have been incorrect in any
material respect when made or deemed to be made;

(c)    Covenant Breaches.

(i)    The Borrower shall fail to perform or observe any covenant contained in
Section 5.2, 5.3, 5.5, 5.6 (except for clauses (h), (i) and (n) thereof), 5.9,
5.11, 5.12, 5.13, 5.15, 5.16, 5.17, 5.18 or Article VI of this Agreement,

(ii)    any Guarantor shall fail to perform or observe any covenant contained in
its Guaranty, or

(iii)    any Credit Party shall fail to perform or observe any other term or
covenant set forth in this Agreement or in any other Credit Document which is
not covered by clause (i) or (ii) above, or any other provision of this
Section 7.1, if such failure shall remain unremedied for thirty (30) days after
the earlier of written notice of such default shall have been given to such
Person by the Agent or any Bank or such Person’s actual knowledge of such
default;

(d)    Cross-Defaults. (i) The Borrower or any of its Restricted Subsidiaries
shall fail to pay any principal of or premium or interest on its Material
Obligations when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Material Obligations; (ii) any
other event shall occur or condition shall exist under any agreement or
instrument relating to Material Obligations, and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Material Obligations; or (iii) any
Material Obligations shall be declared to be due and payable, or required to be
prepaid (other than by a regularly scheduled required prepayment), prior to the
stated maturity thereof; provided that this clause (d) shall not apply to

 

92



--------------------------------------------------------------------------------

(y) secured Debt that becomes due as a result of the voluntary sale or transfer
of the property or assets securing such Debt, if such sale or transfer is
permitted hereunder and under the documents providing for such Debt and
(z) termination events or similar events occurring under any Swap Contract that
constitutes Material Obligations (it being understood that this clause (d) will
apply to any failure to make any payment required as a result of any such
termination or similar event);

(e)    Insolvency. The Borrower or any of its Restricted Subsidiaries shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
the Borrower or any of its Restricted Subsidiaries seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against the
Borrower or any such Restricted Subsidiary, either such proceeding shall remain
undismissed for a period of 60 days or any of the actions sought in such
proceeding shall occur; or the Borrower or any of its Restricted Subsidiaries
shall take any corporate action to authorize any of the actions set forth above
in this clause (e);

(f)    Judgments. Any judgment or order for the payment of money in excess of
$10,000,000 (not fully covered by insurance) shall be rendered against the
Borrower or any of its Restricted Subsidiaries and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there shall be any period of 30 consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect;

(g)    ERISA Events. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $10,000,000,
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $10,000,000;

(h)    Plan Withdrawals. The Borrower or any ERISA Affiliate as employer under a
Multiemployer Plan shall have made a complete or partial withdrawal from such
Multiemployer Plan and the plan sponsor of such Multiemployer Plan shall have
notified such withdrawing employer that such employer has incurred a withdrawal
liability in an annual amount exceeding $10,000,000;

(i)    Borrowing Base. Any failure to cure any Borrowing Base Deficiency in
accordance with Section 2.4, including any failure to make payments to cure the
Borrowing Base Deficiency within the time period specified by and in accordance
with Section 2.4(b);

 

93



--------------------------------------------------------------------------------

(j)    Credit Documents; Security Interests. Any provision of any Credit
Document shall for any reason cease to be valid and binding on the applicable
Credit Parties or any such Credit Party or any Credit Party shall so state in
writing. Any Security Document shall for any reason (other than as permitted
pursuant to the terms thereof or hereof) cease to create a valid and perfected
lien on and security interest in any material portion of the Collateral or any
Credit Party shall so state in writing; or

(k)    Change of Control. (i) As a result of one or more transactions (other
than the transactions contemplated by the Plan of Reorganization) after the
Effective Date, any “person” or “group” of persons, other than a Permitted
Holder, shall have “beneficial ownership” of more than forty-five percent (45%)
of the outstanding common stock of the Borrower (within the meaning of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended, and
the applicable rules and regulations thereunder), provided that the
relationships among the officers and directors of the Borrower and among the
respective shareholders of the Borrower on the Effective Date shall not be
deemed to constitute all or any combination of them as a “group”; (ii) during
any period of twelve (12) consecutive months, beginning with and after the
Effective Date, individuals who at the beginning of such twelve-month period
were directors of the Borrower or who were nominated for election by a majority
of the persons who were directors of the Borrower at the beginning of such
period cease for any reason to constitute a majority of the board of directors
of the Borrower at any time during such period; (iii) any event or circumstance
that constitutes a “Change of Control” as defined in the Second Lien Note
Indenture shall occur; or (iv) with respect to any Material Obligation, the
occurrence of any event or circumstance that constitutes a change of control
resulting in a default or event of default or results in a redemption, repayment
or repurchase obligation.

(l)    Confirmation Order; Plan of Reorganization. In each case without the
prior written consent of the Agent (with the consent of the Required Banks),
(i) the Confirmation Order shall be reversed, vacated, stayed, subject to
appeal, amended, supplemented, or otherwise modified or (ii) the Plan of
Reorganization shall be revoked, withdrawn, amended, supplemented, or otherwise
modified.

Section 7.2.    Optional Acceleration of Maturity. If any Event of Default
(other than an Event of Default pursuant to clause (e) of Section 7.1) shall
have occurred and be continuing, then, and in any such event,

(a)    the Agent (i) shall at the request, or may with the consent, of the
Majority Banks, by notice to the Borrower, declare the obligation of each Bank
and the Issuing Bank to make extensions of credit hereunder, including making
Advances and issuing Letters of Credit, to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Majority Banks, by notice to the Borrower, declare all
principal, interest, fees, reimbursements, indemnifications, and all other
amounts payable under this Agreement, the Notes, and the other Credit Documents
to be forthwith due and payable, whereupon all such amounts shall become and be
forthwith due and payable in full, without notice of intent to demand, demand,
presentment for payment, notice of nonpayment, protest, notice of protest,
grace, notice of dishonor, notice of intent to accelerate, notice of
acceleration, and all other notices, all of which are hereby expressly waived by
the Borrower;

 

94



--------------------------------------------------------------------------------

(b)    the Borrower shall, on demand of the Agent at the request or with the
consent of the Majority Banks, deposit with the Agent into the Cash Collateral
Account an amount of cash equal to the Letter of Credit Exposure as security for
the Obligations; and

(c)    the Agent shall at the request of, or may with the consent of, the
Majority Banks proceed to enforce its rights and remedies under the Guaranties
and any other Credit Document for the ratable benefit of the Banks by
appropriate proceedings.

Section 7.3.    Automatic Acceleration of Maturity. If any Event of Default
pursuant to clause (e) of Section 7.1 shall occur,

(a)    (i) the obligation of each Bank and the Issuing Bank to make extensions
of credit hereunder, including making Advances and issuing Letters of Credit,
shall terminate, and (ii) all principal, interest, fees, reimbursements,
indemnifications, and all other amounts payable under this Agreement, the Notes,
and the other Credit Documents shall become and be forthwith due and payable in
full, without notice of intent to demand, demand, presentment for payment,
notice of nonpayment, protest, notice of protest, grace, notice of dishonor,
notice of intent to accelerate, notice of acceleration, and all other notices,
all of which are hereby expressly waived by the Borrower;

(b)    the Borrower shall deposit with the Agent into the Cash Collateral
Account an amount of cash equal to the outstanding Letter of Credit Exposure as
security for the Obligations; and

(c)    the Agent shall at the request of, or may with the consent of, the
Majority Banks proceed to enforce its rights and remedies under the Guaranties
and any other Credit Document for the ratable benefit of the Banks by
appropriate proceedings.

Section 7.4.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Bank, the Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in whatever currency) at any
time owing, by such Bank, the Issuing Bank or any such Affiliate, to or for the
credit or the account of the Borrower or any other Credit Party against any and
all of the obligations of the Borrower or such Credit Party now or hereafter
existing under this Agreement or any other Credit Document to such Bank or the
Issuing Bank or their respective Affiliates, irrespective of whether or not such
Bank, Issuing Bank or Affiliate shall have made any demand under this Agreement
or any other Credit Document and although such obligations of the Borrower or
such Credit Party may be contingent or unmatured or are owed to a branch, office
or Affiliate of such Bank or the Issuing Bank different from the branch, office
or Affiliate holding such deposit or obligated on such indebtedness; provided
that in the event that any Defaulting Bank shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the Agent
for further application in accordance with the provisions of Section 2.16 and,
pending such payment, shall be segregated by such Defaulting Bank from its other
funds and deemed held in trust for the benefit of the Agent, the Issuing Bank,
and the Banks, and (y) the Defaulting Bank shall provide promptly to the Agent a
statement describing in reasonable detail the Obligations owing to such

 

95



--------------------------------------------------------------------------------

Defaulting Bank as to which it exercised such right of setoff. The rights of
each Bank, the Issuing Bank and their respective Affiliates under this
Section 7.4 are in addition to other rights and remedies (including other rights
of setoff) that such Bank, the Issuing Bank or their respective Affiliates may
have. Each Bank and the Issuing Bank agrees to notify the Borrower and the Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

The Agent, the Issuing Bank and each Bank agrees to promptly notify the Borrower
and the Agent promptly after any such setoff and application, provided that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of the Agent, the Issuing Bank and each Bank under this
Section 7.4 are in addition to any other rights and remedies (including, without
limitation, other rights of setoff) which the Agent, the Issuing Bank or such
Bank may have.

Section 7.5.    Actions Under Credit Documents. Following an Event of Default,
the Agent shall at the request, or may with the consent, of the Majority Banks,
take any and all actions permitted under the other Credit Documents, including
enforcing its rights under the Guaranties for the ratable benefit of the Banks.

Section 7.6.    Non-exclusivity of Remedies. No remedy conferred upon the Agent
is intended to be exclusive of any other remedy, and each remedy shall be
cumulative of all other remedies existing by contract, at law, in equity, by
statute or otherwise.

Section 7.7.    Application of Funds. After the exercise of remedies provided
for above (or after the Advances have automatically become immediately due and
payable and the Letter of Credit Obligations have automatically been required to
be Cash Collateralized as set forth in Section 7.3), any amounts received on
account of the Obligations shall, subject to the provisions of Sections 2.15 and
2.16, be applied by the Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent) payable to the Agent in its capacity as
such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Letter of Credit
Fees, and Obligations with respect to Specified Swap Contracts and Specified
Cash Management Agreements) payable to the Banks and the Issuing Bank (including
fees, charges and disbursements of counsel to the respective Banks and the
Issuing Bank and amounts payable under Sections 2.11, 2.12, and 2.13), ratably
among them in proportion to the respective amounts described in this
clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Advances and other Obligations
(other than Obligations with respect to Specified Swap Contracts and Specified
Cash Management Agreements), ratably among the Banks and the Issuing Bank in
proportion to the respective amounts described in this clause Third payable to
them;

 

96



--------------------------------------------------------------------------------

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Advances, and Obligations with respect to Specified Swap
Contracts and Specified Cash Management Agreements, ratably among the Banks, the
Issuing Bank, and the holders of Obligations under Specified Swap Contracts and
Specified Cash Management Agreements, in proportion to the respective amounts
described in this clause Fourth held by them;

Fifth, to the Agent for the account of the Issuing Bank, to Cash Collateralize
that portion of Letter of Credit Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Section 2.15; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by the Intercreditor
Agreement or applicable law.

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Credit Parties to preserve the
allocation to Obligations otherwise set forth above in this Section 7.7.

Subject to Section 2.6(d) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Specified Cash
Management Agreements and Specified Swap Contracts shall be excluded from the
application described above if the Agent has not received written notice
thereof, together with such supporting documentation as the Agent may request,
from the applicable Bank or Affiliate of the Bank party to such Specified Cash
Management Agreement or Specified Swap Contract, as the case may be. Each such
Affiliate not a party to the Credit Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Agent pursuant to the terms of
Article VIII hereof for itself and its Affiliates as if a “Bank” party hereto.

ARTICLE VIII

THE AGENT AND THE ISSUING BANK

Section 8.1.    Appointment and Authorization of Agent.

(a)    Each of the Banks (including in its capacity as a potential Hedge Bank
and a potential Cash Management Bank) and the Issuing Bank hereby irrevocably
appoints Bank of America to act on its behalf as the Agent hereunder and under
the other Credit Documents (including, for the avoidance of doubt, the
Intercreditor Agreement) and authorizes the Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Agent by the

 

97



--------------------------------------------------------------------------------

terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. Without limiting the generality of the foregoing, each of
the Banks (including in its capacity as a potential Hedge Bank and a potential
Cash Management Bank) and the Issuing Bank hereby authorize the Agent to execute
the Intercreditor Agreement on their behalf. The provisions of this Article VIII
are solely for the benefit of the Agent, the Banks and the Issuing Bank, and the
Borrower shall not have rights as a third party beneficiary of any of such
provisions except for the Borrower’s consultation rights explicitly set forth in
Section 8.6. It is understood and agreed that the use of the term “agent” herein
or in any other Credit Documents (or any other similar term) with reference to
the Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Legal Requirements.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

(b)    The Agent shall also act as the “collateral agent” under the Credit
Documents (including, for the avoidance of doubt, the Intercreditor Agreement),
and each of the Banks (including in its capacity as a potential Hedge Bank and a
potential Cash Management Bank) and the Issuing Bank hereby irrevocably appoints
and authorizes the Agent to act as the agent of such Bank and the Issuing Bank
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Credit Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Agent pursuant to Section 8.5 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents, or for exercising any rights and remedies
thereunder at the direction of the Agent), shall be entitled to the benefits of
all provisions of this Article VIII (including Section 8.12 and Article IX, as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Credit Documents) as if set forth in full herein with respect
thereto.

(c)    The Issuing Bank shall act on behalf of the Banks with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
Issuing Bank shall have all of the benefits and immunities (i) provided to the
Agent in this Article VIII with respect to any acts taken or omissions suffered
by the Issuing Bank in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article VIII and in the definition of “Agent-Related Person”
included the Issuing Bank with respect to such acts or omissions, and (ii) as
additionally provided herein with respect to the Issuing Bank.

Section 8.2.    Rights as a Bank. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Bank as any other
Bank and may exercise the same as though it were not the Agent and the term
“Bank” or “Banks” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Agent hereunder and without any duty to account therefor to the Banks.

 

98



--------------------------------------------------------------------------------

Section 8.3.    Exculpatory Provisions. Each of the Banks (including in its
capacity as a potential Hedge Bank or Cash Management Bank) and the Issuing Bank
each agrees that the Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Agent:

(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Agent is required
to exercise as directed in writing by the Majority Banks or the Required Banks,
as applicable (or such other number or percentage of the Banks as shall be
expressly provided for herein or in the other Credit Documents), provided that
the Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Agent to liability or that is contrary to
any Credit Document or applicable law, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any Debtor Relief
Law or that may effect a forfeiture, modification or termination of property of
a Defaulting Bank in violation of any Debtor Relief Law; and

(c)    shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

(d)    shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Majority Banks or the Required Banks, as
applicable (or such other number or percentage of the Banks as shall be
necessary, or as the Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Article VII and Section 9.1) or (ii) in the
absence of its own gross negligence or willful misconduct, as determined by a
court of competent jurisdiction by a final and nonappealable judgment. The Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Agent by the Borrower, a Bank or the
Issuing Bank.

(e)    shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Credit Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Credit Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article III or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Agent.

 

99



--------------------------------------------------------------------------------

Section 8.4.    Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of an Advance,
or the issuance, extension, renewal or increase of a Letter of Credit, that by
its terms must be fulfilled to the satisfaction of a Bank or the Issuing Bank,
the Agent may presume that such condition is satisfactory to such Bank or the
Issuing Bank unless the Agent shall have received notice to the contrary from
such Bank or the Issuing Bank prior to the making of such Advance or the
issuance of such Letter of Credit. The Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

Section 8.5.    Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Credit
Document by or through any one or more sub-agents appointed by the Agent. The
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article VIII shall apply to any such sub-agent
and to the Related Parties of the Agent and any such sub-agent, and shall apply
to their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent. The Agent shall
not be responsible for the negligence or misconduct of any sub-agents except to
the extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents.

Section 8.6.    Resignation of Agent.

(a)    The Agent may at any time give notice of its resignation to the Banks,
the Issuing Bank and the Borrower. Upon receipt of any such notice of
resignation, the Majority Banks shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Majority Banks
and shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation, (or such earlier day as shall be agreed by the
Majority Banks) (the “Resignation Effective Date”), then the retiring Agent may
(but shall not be obligated to) on behalf of the Banks and the Issuing Bank,
appoint a successor Agent meeting the qualifications set forth above. Whether or
not a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b)    If the Person serving as Agent is a Defaulting Bank pursuant to
clause (d) of the definition thereof, the Majority Banks may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person remove such Person as Agent and, in consultation with the Borrower,
appoint a successor. If no such successor shall have been so appointed by the
Majority Banks and shall have accepted such appointment within 30 days (or such
earlier day as shall be agreed by the Majority Banks) (the “Removal Effective
Date”), then such removal shall nonetheless become effective in accordance with
such notice on the Removal Effective Date.

 

100



--------------------------------------------------------------------------------

(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder and under the other Credit Documents
(except that in the case of any collateral security held by the Agent on behalf
of the Banks or the Issuing Bank under any of the Credit Documents, the retiring
Agent shall continue to hold such collateral security until such time as a
successor Agent is appointed) and (2) except for any indemnity payments or other
amounts then owed to the retiring or removed Agent, all payments, communications
and determinations provided to be made by, to or through the Agent shall instead
be made by or to each Bank and the Issuing Bank directly, until such time, if
any, as the Majority Banks appoint a successor Agent as provided for above. Upon
the acceptance of a successor’s appointment as Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or removed) Agent (other than as provided in
Section 2.13(g) and other than any rights to indemnity payments or other amounts
owed to the retiring or removed Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Credit Documents (if not already discharged therefrom as provided
above in this Section 8.6). The fees payable by the Borrower to a successor
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Agent’s resignation or removal hereunder and under the other Credit Documents,
the provisions of this Article VIII, Section 9.4 and Section 9.7 shall continue
in effect for the benefit of such retiring or removed Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring or removed Agent was acting as
Agent and (ii) after such resignation or removal for as long as any of them
continues to act in any capacity hereunder or under the other Loan Documents,
including (a) acting as collateral agent or otherwise holding any collateral
security on behalf of any of the Banks and (b) in respect of any actions taken
in connection with transferring the agency to any successor Agent.

(d)    Any resignation or removal by Bank of America as Agent pursuant to this
Section 8.6 shall also constitute its resignation as Issuing Bank. If Bank of
America resigns as an Issuing Bank, it shall retain all the rights, powers,
privileges and duties of the Issuing Bank hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as Issuing
Bank and all Letter of Credit Obligations with respect thereto, including the
right to require the Banks to make Base Rate Advances or fund risk
participations in Reimbursement Obligations pursuant to Section 2.6(d). Upon the
appointment by the Borrower of a successor Issuing Bank hereunder (which
successor shall in all cases be a Bank other than a Defaulting Bank), (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Issuing Bank, (b) the retiring Issuing
Bank shall be discharged from all of their respective duties and obligations
hereunder or under the other Credit Documents, and (c) the successor Issuing
Bank shall issue letters of credit in substitution for the Letters of Credit, if
any, outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

 

101



--------------------------------------------------------------------------------

Section 8.7.    Non-Reliance on Agent and Other Banks. Each Bank and the Issuing
Bank acknowledges that it has, independently and without reliance upon the Agent
or any other Bank or any of their Related Parties and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Bank and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the Agent or
any other Bank or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.

Section 8.8.    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Syndication Agents, Co-Documentation Agents,
Managing Agents, Bookrunners, or Lead Arrangers listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Credit Documents, except in its capacity, as applicable, as the Agent,
a Bank, or the Issuing Bank hereunder.

Section 8.9.    Agent May File Proofs of Claim; Credit Bidding. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Agent (irrespective of whether the
principal of any Advance or Letter of Credit Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Agent shall have made any demand on the Borrower) shall be entitled
and empowered, by intervention in such proceeding or otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Advances, Letter of Credit
Obligations and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Banks, the Issuing Bank and the Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Banks, the
Issuing Bank and the Agent and their respective agents and counsel and all other
amounts due the Banks, the Issuing Bank and the Agent under Sections 2.7 and
9.4) allowed in such judicial proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank and the Issuing Bank to make such payments to the Agent and, in the
event that the Agent shall consent to the making of such payments directly to
the Banks and the Issuing Bank, to pay to the Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the Agent and
its agents and counsel, and any other amounts due the Agent under Sections 2.7
and 9.4.

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Bank or the Issuing Bank any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Bank or the Issuing Bank to authorize the Agent
to vote in respect of the claim of any Bank or the Issuing Bank in any such
proceeding.

 

102



--------------------------------------------------------------------------------

The Secured Parties hereby irrevocably authorize the Agent, at the direction of
the Majority Banks, to credit bid all or any portion of the Obligations
(including accepting some or all of the Collateral in satisfaction of some or
all of the Obligations pursuant to a deed in lieu of foreclosure or otherwise)
and in such manner purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral (a) at any sale thereof conducted
under the provisions of the Bankruptcy Code of the United States, including
under Sections 363, 1123 or 1129 of the Bankruptcy Code of the United States, or
any similar Legal Requirements in any other jurisdictions to which a Credit
Party is subject, and (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Agent (whether by judicial action or otherwise) in accordance with any
applicable Legal Requirement. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid, (i) the Agent shall be authorized to form one or more acquisition vehicles
to make a bid, (ii) the Agent shall be authorized to adopt documents providing
for the governance of the acquisition vehicle or vehicles (provided that any
actions by the Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Majority Banks,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Majority Banks contained in clauses (a)
through (h) of Section 9.1 of this Agreement), (iii) the Agent shall be
authorized to assign the relevant Obligations to any such acquisition vehicle
pro rata by the Banks, as a result of which each of the Banks shall be deemed to
have received a pro rata portion of any Equity Interests and/or debt instruments
issued by such an acquisition vehicle on account of the assignment of the
Obligations to be credit bid, all without the need for any Secured Party or
acquisition vehicle to take any further action, and (iv) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Banks pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

Section 8.10.    Collateral and Guaranty Matters. Without limiting the provision
of Section 8.9, each of the Banks (including in its capacity as a potential
Hedge Bank or a Cash Management Bank) and the Issuing Bank irrevocably authorize
the Agent, at its option and in its discretion,

(a)    to release any Lien on any property granted to or held by the Agent under
any Credit Document (i) upon termination of the Commitments and payment in full
of all Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit, (ii) that is Disposed of as
part of or in connection with any Disposition permitted hereunder or under any
other Credit Document, or (iii) subject to Section 9.1, if approved, authorized
or ratified in writing by the Majority Banks;

 

103



--------------------------------------------------------------------------------

(b)    [Reserved.]

(c)    to subordinate any Lien on any property granted to or held by the Agent
under any Credit Document to the holder of any Lien on such property that is
permitted by Section 6.1(c) securing Debt permitted by Section 6.2(c); and

(d)    to release any Guarantor from its obligations under any Guaranty if such
Person ceases to be a Subsidiary or becomes an Excluded Subsidiary as a result
of a transaction permitted hereunder.

Upon request by the Agent at any time, the Majority Banks will confirm in
writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under any Guaranty pursuant to this Section 8.10.

In each case as specified in this Section 8.10, the Agent will, at the
Borrower’s expense, execute and deliver to the applicable Credit Party such
documents as such Credit Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Security Documents or to subordinate its interest in such item, or to
release such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Credit Documents and this Section 8.10.

The Agent shall not be responsible for or have a duty to ascertain or inquire
into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Agent’s Lien thereon, or any certificate prepared by any Credit Party in
connection therewith, nor shall the Agent be responsible or liable to the Banks
for any failure to monitor or maintain any portion of the Collateral.

Section 8.11.    Specified Cash Management Agreements and Specified Swap
Contracts. No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 8.3, any Guaranty or any Collateral by virtue of the provisions hereof
or of any Guaranty or any Security Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Credit Document or otherwise in respect of the Collateral (including
the release or impairment of any Collateral) other than in its capacity as a
Bank and, in such case, only to the extent expressly provided in the Credit
Documents. Notwithstanding any other provision of this Article VIII to the
contrary, the Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Specified Cash Management Agreements and Specified Swap Contracts
unless the Agent has received written notice of such Obligations, together with
such supporting documentation as the Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be.

Section 8.12.    Indemnification of Agent. Whether or not the transactions
contemplated hereby are consummated, the Banks (including in their capacity as
potential Hedge Banks or Cash Management Banks) shall indemnify upon demand each
Agent-Related Person (to the extent not reimbursed by or on behalf of Borrower
and without limiting the obligation of

 

104



--------------------------------------------------------------------------------

Borrower to do so), pro rata (as determined at the time indemnification is
sought hereunder), and hold harmless each Agent-Related Person from and against
any and all Indemnified Liabilities incurred by it; provided, however, that no
Bank shall be liable for the payment to any Agent-Related Person of any portion
of such Indemnified Liabilities to the extent determined in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Agent-Related Person’s own gross negligence or willful misconduct;
provided, however, that no action taken in accordance with the directions of the
Majority Banks or Required Banks, as applicable, shall be deemed to constitute
gross negligence or willful misconduct for purposes of this Section 8.12.
Without limitation of the foregoing, each Bank shall reimburse the Agent upon
demand for its ratable share (as determined at the time indemnification is
sought hereunder) of any costs or out-of-pocket expenses (including all fees,
expenses, and disbursements of any law firm or other external counsel and,
without duplication, the allocated cost of internal legal services and all
expenses and disbursements of internal counsel) incurred by the Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Credit Document, or any
document contemplated by or referred to herein, to the extent that the Agent is
not reimbursed for such expenses by or on behalf of the Borrower. The
undertaking in this Section 8.12 shall survive termination of the Commitments,
the payment of all other Obligations, and the resignation of the Agent.

ARTICLE IX

MISCELLANEOUS

Section 9.1.    Amendments, Etc. No amendment or waiver of any provision of this
Agreement, the Notes, or any other Credit Document, nor consent to any departure
by the Borrower or any Guarantor therefrom, shall in any event be effective
unless the same shall be in writing and signed by the Majority Banks and the
Borrower, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver, or consent shall:

(a)    extend or increase the Commitment of any Bank without the written consent
of such Bank;

(b)    reduce the principal of, or interest on or rate of interest under, the
Notes or any fees or other amounts payable hereunder or under any other Credit
Document, without the written consent of each Bank directly and adversely
affected thereby;

(c)    postpone any date fixed for any payment (excluding mandatory prepayments)
of principal of, or interest on, the Notes or any fees or other amounts payable
hereunder or extend the Maturity Date without the written consent of each Bank
directly and adversely affected thereby;

(d)    change the percentage of Banks which shall be required for the Banks or
any of them to take any action hereunder or under any other Credit Document
without the written consent of each Bank;

 

105



--------------------------------------------------------------------------------

(e)    amend Section 2.10, Section 7.7, or this Section 9.1 without the written
consent of each Bank;

(f)    amend the definitions of “Majority Banks” or “Required Banks” without the
written consent of each Bank;

(g)    release all or substantially all of the Collateral (other than as
provided in Section 8.10(a)(i) or (ii)) or any Guarantor from its Guaranty
(other than as provided in Section 8.10(d)) in any transaction or series of
related transactions without the consent of each Bank; or

(h)    except with respect to a Defaulting Bank, change any provision which
provides for payment to be distributed to the Banks in accordance with their Pro
Rata Shares without the consent of each Bank;

and provided, further, that no amendment, waiver or consent shall, unless in
writing and signed by the Agent or the Issuing Bank in addition to the Banks
required above to take such action, affect the rights or duties of the Agent or
the Issuing Bank, as the case may be, under this Agreement or any other Credit
Document. Notwithstanding anything to the contrary herein, no Defaulting Bank
shall have any right to approve or disapprove any amendment, waiver, or consent
hereunder, (and any amendment, waiver or consent which by its terms requires the
consent of all Banks or each affected Bank may be effected with the consent of
the applicable Banks other than Defaulting Banks), except that (x) the
Commitment of any Defaulting Bank may not be increased or extended without the
consent of such Bank and (y) any waiver, amendment or modification requiring the
consent of all Banks or each affected Bank that by its terms affects any
Defaulting Bank more adversely than other affected Banks shall require the
consent of such Defaulting Bank. If any Bank refuses to consent to any
amendment, waiver or other modification of any Credit Document requested by the
Borrower that requires the consent of a greater percentage of Banks than the
Majority Banks and such amendment, waiver or other modification is consented to
by the Majority Banks, then the Borrower may replace such Bank in accordance
with the provisions of Section 9.13.

Section 9.2.    Notices, Etc.

(a)    Notices Generally. Except as provided in clause (b) below, all notices
and other communications shall be in writing (including, without limitation,
telecopy or telex) and mailed by certified mail, return receipt requested,
telecopied, telexed, hand delivered, or delivered by a nationally recognized
overnight courier, at the address for the appropriate party specified in Annex 1
or at such other address as shall be designated by such party in a written
notice to the other parties. All such notices and communications shall, when so
mailed, telecopied, telexed, or hand delivered or delivered by a nationally
recognized overnight courier, be effective when received if mailed, when
telecopy transmission is completed, when confirmed by telex answer-back, or when
delivered by such messenger or courier, respectively, except that (i) notices
and communications to the Agent pursuant to Article II or VIII shall not be
effective until received by the Agent, and (ii) notices delivered through
electronic communications pursuant to clause (b) below shall be effective as
provided in such clause (b).

 

106



--------------------------------------------------------------------------------

(b)    Electronic Communications. Notices and other communications to the Banks
hereunder may be delivered or furnished by electronic communication (including
e-mail, FpML messaging, and internet or intranet websites) pursuant to
procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Bank pursuant to Article II if such Bank, as applicable, has
notified the Agent that it is incapable of receiving notices under such Article
II by electronic communication. The Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT-RELATED PERSONS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
AGENT-RELATED PERSONS IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.
In no event shall the Agent-Related Persons have any liability to the Borrower,
any Bank or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Agent’s transmission of Borrower Materials or notices through
the Platform, any other electronic messaging service, or through the internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
Agent; provided, however, that in no event shall any Agent-Related Person have
any liability to the Borrower, any Bank, the Issuing Bank, or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

(d)    Change of Address, Etc. Each of the Borrower, the Agent, and the Issuing
Bank may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Bank may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Agent. In
addition, each Bank agrees to notify the Agent from time to time to

 

107



--------------------------------------------------------------------------------

ensure that the Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Bank. Furthermore, each Public Bank agrees to cause at least one individual
at or on behalf of such Public Bank to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Bank or its delegate, in accordance
with such Public Bank’s compliance procedures and applicable Legal Requirements,
including United States federal and state securities laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

(e)    Reliance by Agent, Issuing Bank, and Banks. The Agent, Issuing Bank and
the Banks shall be entitled to rely and act upon any notices (including
telephonic Notices of Borrowing) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the Agent,
the Issuing Bank, each Bank and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the Agent may be
recorded by the Agent, and each of the parties hereto hereby consents to such
recording.

Section 9.3.    No Waiver; Cumulative Remedies; Enforcement. No failure on the
part of any Bank, the Agent, or the Issuing Bank to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Credit Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided, and provided under each other Credit Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the Agent in
accordance with Sections 7.2, 7.3, 7.5 and 7.6 for the benefit of all the Banks
and the Issuing Bank; provided, however, that the foregoing shall not prohibit
(a) the Agent from exercising on its own behalf the rights and remedies that
inure to its benefit (solely in its capacity as Agent) hereunder and under the
other Credit Documents, (b) the Issuing Bank from exercising the rights and
remedies that inure to its benefit (solely in its capacity as Issuing Bank)
hereunder and under the other Credit Documents, (c) any Bank from exercising
setoff rights in accordance with Section 7.4 (subject to the terms of
Section 2.10), or (d) any Bank from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any Debtor Relief Law; and provided, further, that if
at any time there is no Person acting as Agent hereunder and under

 

108



--------------------------------------------------------------------------------

the other Credit Documents, then (i) the Majority Banks shall have the rights
otherwise ascribed to the Agent pursuant to Sections 7.2, 7.3, 7.5 and 7.6 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.10, any Bank may, with the consent of
the Majority Banks, enforce any rights and remedies available to it and as
authorized by the Majority Banks.

Section 9.4.    Costs and Expenses. The Borrower agrees to pay on demand (a) all
reasonable out-of-pocket costs and expenses of the Agent in connection with the
syndication of the credit facilities provided for herein, the preparation,
execution, delivery, administration, modification, and amendment of this
Agreement, the Notes, the Guaranties, the Security Documents, and the other
Credit Documents including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for the Agent with respect to advising the
Agent as to its rights and responsibilities under this Agreement, and (b) all
out-of-pocket costs and expenses, if any, of the Agent, the Issuing Bank, and
each Bank (including, without limitation, reasonable counsel and financial
advisor fees and expenses of the Agent, the Issuing Bank, and each Bank) in
connection with the enforcement or protection (whether through monitoring,
negotiations, legal proceedings, or otherwise) of their rights in connection
with this Agreement, the Notes, the Guaranties, the Security Documents and the
other Credit Documents. The agreements in this Section 9.4 shall survive the
resignation of the Agent, the replacement of any Bank, the termination of the
Commitments, and the repayment, satisfaction or discharge of all the other
Obligations.

Section 9.5.    Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Agent, and when the Agent shall
have, as to each Bank, either received a counterpart hereof executed by such
Bank or been notified by such Bank that such Bank has executed it and thereafter
shall be binding upon and inure to the benefit of the Borrower, the Agent, the
Issuing Bank, and each Bank and their respective successors and assigns, except
that the Borrower shall not have the right to assign its rights or delegate its
duties under this Agreement or any interest in this Agreement without the prior
written consent of each Bank.

Section 9.6.    Bank Assignments and Participations.

(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Agent and each Bank and no Bank may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of clause (b) of this
Section 9.6, (ii) by way of participation in accordance with the provisions of
clause (d) of this Section 9.6, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of clause (f) of this Section 9.6
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in clause (d) of this Section 9.6 and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agent, the Issuing Bank
and the Banks) any legal or equitable right, remedy or claim under or by reason
of this Agreement.

 

109



--------------------------------------------------------------------------------

(b)    Assignments by Banks. Any Bank may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Advances
(including for purposes of this clause (b), participations in Letter of Credit
Obligations) at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of the
assigning Bank’s Commitment and the Advances at the time owing to it or in the
case of an assignment to a Bank, an Affiliate of a Bank or an Approved Fund, no
minimum amount need be assigned; and

(B)    in any case not described in clause (b)(i)(A) of this Section 9.6, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Advances of the assigning Bank subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000, unless each of the Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met; and provided, further, that such minimum aggregate amount may be
reduced to $3,000,000 in the Agent’s sole discretion in connection with any
assignment to an Eligible Assignee that, substantially concurrently with the
applicable assignment, becomes a Hedge Bank under a Specified Swap Contract.

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Bank’s rights and
obligations under this Agreement with respect to the Advances or the Commitment
assigned;

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (b)(i)(B) of this Section 9.6 and, in
addition:

(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Bank,
an Affiliate of a Bank or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Agent within five (5) Business Days after having
received notice thereof;

 

110



--------------------------------------------------------------------------------

(B)    the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required if such assignment is to a Person that is not a Bank,
an Affiliate of such Bank or an Approved Fund with respect to such Bank; and

(C)    the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee in the amount of $3,500; provided, however, that
the Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Bank, shall deliver to the Agent an Administrative Questionnaire.

(v)    No Assignment to Borrower, Defaulting Bank, Natural Person. No such
assignment shall be made (A) to the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, or (B) to any Defaulting Bank or any of its Subsidiaries, or
any Person who, upon becoming a Bank hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural Person (or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of a natural Person).

(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Bank hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Advances previously requested but not funded by the Defaulting Bank, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Bank to the Agent or any Bank hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Advances and participations in Letters of Credit in accordance with its Pro
Rata Share. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Bank hereunder shall become effective
under applicable Legal Requirements without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Bank for all purposes of this Agreement until such compliance occurs.

(vii)    Subject to acceptance and recording thereof by the Agent pursuant to
clause (c) of this Section 9.6, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the

 

111



--------------------------------------------------------------------------------

rights and obligations of a Bank under this Agreement, and the assigning Bank
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Bank’s rights
and obligations under this Agreement, such Bank shall cease to be a party
hereto) but shall continue to be entitled to the benefits of Sections 2.11,
2.12, 2.13, 9.4, and 9.7 with respect to facts and circumstances occurring prior
to the effective date of such assignment; provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Bank will constitute a waiver or release of any claim of any party
hereunder arising from that Bank’s having been a Defaulting Bank. Upon request,
the Borrower (at its expense) shall execute and deliver a Note to the assignee
Bank. Any assignment or transfer by a Bank of rights or obligations under this
Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Bank of a participation in such
rights and obligations in accordance with clause (d) of this Section 9.6.

(viii)    Any such assignment shall be made subject to the Intercreditor
Agreement to the extent in effect, and the assignee thereunder shall be deemed
to have agreed to be bound by the terms of the Intercreditor Agreement.

(c)    Register. The Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Agent’s Office a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Banks, and the Commitments of, and principal amounts (and stated interest)
of the Advances and Letter of Credit Obligations owing to, each Bank pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Agent and the Banks may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Bank hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Bank as a
Defaulting Bank. The Register shall be available for inspection by the Borrower
and any Bank, at any reasonable time and from time to time upon reasonable prior
notice.

(d)    Participations. Any Bank may at any time, without the consent of, or
notice to, the Borrower or the Agent, sell participations to any Person (other
than a natural Person, or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of a natural Person, a Defaulting
Bank or the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each,
a “Participant”) in all or a portion of such Bank’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Advances (including such Bank’s participations in Letter of Credit Obligations)
owing to it); provided that (i) such Bank’s obligations under this Agreement
shall remain unchanged, (ii) such Bank shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Agent, the Banks and the Issuing Bank shall continue to deal
solely and directly with such Bank in connection with such Bank’s rights and
obligations under this Agreement.

 

112



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Bank sells such a participation
shall provide that such Bank shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Bank will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 9.1 that affects such Participant. Subject to clause (e) of this
Section 9.6, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.11, 2.12, and 2.13 to the same extent as if it were a
Bank and had acquired its interest by assignment pursuant to clause (b) of this
Section 9.6. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 7.4 as though it were a Bank, provided such
Participant agrees to be subject to Section 2.10 as though it were a Bank. Each
Bank that sells a Participation shall, acting solely for this purpose as a
non-fiduciary agent of Borrower (and such agency being solely for tax purposes),
maintain a register (the “Participant Register”) on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Commitments. The entries in the Participant
Register shall be conclusive absent manifest error, and such Bank shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.

(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 2.12 or 2.13 than the applicable
Bank would have been entitled to receive with respect to the participation sold
to such Participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent. A Participant that would be a
Foreign Bank if it were a Bank shall not be entitled to the benefits of
Section 2.13 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.13(e) as though it were a Bank (it being understood the
documentation required under Section 2.13(e) shall be delivered to the selling
Bank).

(f)    Certain Pledges. Any Bank may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Bank, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Bank from any of its obligations
hereunder or substitute any such pledgee or assignee for such Bank as a party
hereto.

(g)    Electronic Execution of Assignments. The words “execution,” “execute,”
“signed,” “signature,” and words of like import in or related to any documents
to be signed in connection with this Agreement and the transactions contemplated
hereby (including without limitation Assignment and Assumptions amendments or
other Notices of Borrowing or Notices of Conversion or Continuation waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar

 

113



--------------------------------------------------------------------------------

state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary, the Agent is under no
obligation to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by the Agent pursuant to procedures approved by it.

(h)    Resignation as Issuing Bank after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time Bank of America assigns all of its
Commitment and Advances pursuant to clause (b) above, Bank of America may, upon
30 days’ notice to the Borrower and the Banks, resign as Issuing Bank. In the
event of any such resignation as Issuing Bank, the Borrower shall be entitled to
appoint from among the Banks a successor Issuing Bank hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Bank of America as Issuing Bank. If Bank of America
resigns as Issuing Bank, it shall retain all the rights, powers, privileges and
duties of the Issuing Bank hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as Issuing Bank and all
Letter of Credit Obligations with respect thereto (including the right to
require the Banks to make Advances or fund risk participations in unreimbursed
amounts pursuant to Section 2.6(d)). Upon the appointment of a successor Issuing
Bank, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank, and (b) the
successor Issuing Bank shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

Section 9.7.    Indemnification. Whether or not the transactions contemplated
hereby are consummated, the Borrower shall indemnify and hold harmless each
Agent-Related Person, each Bank and their respective Affiliates, directors,
officers, employees, counsel, agents and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses,
and disbursements (including all fees, expenses, and disbursements of any law
firm or other external counsel and, without duplication, the allocated cost of
internal legal services and all expenses and disbursements of internal counsel
and including settlement costs) of any kind or nature whatsoever, (excluding,
however, the costs and expenses incurred by the banks, other than the agent, in
connection with the preparation, execution or delivery of this agreement) which
may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with
(a) the execution, delivery, enforcement, performance or administration of any
Credit Document or any other agreement, letter, or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Advance, or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (c) any actual or alleged
presence or release of Hazardous Waste or Hazardous Substances on or from any
property currently or formerly owned or operated by the Borrower or any of its
Subsidiaries, or any liability under Environmental Law related in any way to the
Borrower or any of its Subsidiaries, or (d) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, WHETHER BROUGHT BY THE
BORROWER, ANY OTHER CREDIT

 

114



--------------------------------------------------------------------------------

PARTY OR ANY THIRD PARTY (including any investigation of, preparation for, or
defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the COMPARATIVE,
CONTRIBUTORY, OR SOLE negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements (X) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or (Y) result
from a claim brought by the Borrower or any other Credit Party against an
Indemnitee for breach in bad faith of such indemnitee’s obligations hereunder or
under any other Credit Document, if the Borrower or such Credit Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. No Indemnitee shall be liable
for any damages arising from the use by others of any information or other
materials obtained through Syndtrak or other similar information transmission
systems in connection with this Agreement, nor shall any Indemnitee have any
liability for any indirect or consequential damages relating to this Agreement
or any other Credit Document or arising out of its activities in connection
herewith or therewith (whether before or after the Effective Date). All amounts
due under this Section 9.7 shall be payable within ten Business Days after
demand therefor. The agreements in this Section 9.7 shall survive the
resignation of the Agent, the replacement of any Bank, the termination of the
Commitments, and the repayment, satisfaction or discharge of all the other
Obligations. For the avoidance of doubt, any indemnification relating to Taxes,
other than Taxes resulting from any non-Tax claim, shall be covered by
Sections 2.12 and 2.13 and shall not be covered by this Section 9.7.

Section 9.8.    USA Patriot Act Notice. Each Bank that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Bank)
hereby notifies the Borrower that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Bank or the Agent, as
applicable, to identify the Borrower in accordance with the Act. The Borrower
shall, promptly following a request by the Agent or any Bank, provide all
documentation and other information that the Agent or such Bank requests in
order to comply with its ongoing obligations under applicable “know your
customer” an anti-money laundering rules and regulations, including the Act.

Section 9.9.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Credit
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Agent and the Arranger are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Agent and the Arranger, on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Credit Documents; (ii) (A) the Agent and
the Arranger each is and has been acting solely as a principal and, except as
expressly agreed in

 

115



--------------------------------------------------------------------------------

writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Agent nor the Arranger has any obligation to
the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Credit Documents; and (iii) the Agent and the Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Agent nor the Arranger has any obligation to disclose any of such
interests to the Borrower or its Affiliates. To the fullest extent permitted by
law, the Borrower hereby waives and releases any claims that it may have against
the Agent and the Arranger with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

Section 9.10.    Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

Section 9.11.    Survival of Representations, Etc. All representations and
warranties made hereunder and in any other Credit Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Agent and
each Bank, regardless of any investigation made by the Agent or any Bank or on
their behalf and notwithstanding that the Agent or any Bank may have had notice
or knowledge of any Default at the time of any Advance, and shall continue in
full force and effect as long as any Obligation hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding. All obligations of
the Borrower provided for in Sections 2.11, 2.12, 2.13(c), 9.4, and 9.7 and all
of the obligations of the Banks in Section 8.7 shall survive any termination of
this Agreement and repayment in full of the Obligations.

Section 9.12.    Severability. In case one or more provisions of this Agreement
or the other Credit Documents shall be invalid, illegal or unenforceable,
(a) the legality, validity and enforceability of the remaining provisions of
this Agreement and the other Credit Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 9.12, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Banks shall be limited by
Debtor Relief Laws, as determined in good faith by the Agent or Issuing Bank, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

Section 9.13.    Replacement of Banks. If any Bank requests compensation under
Section 2.12, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Bank or any Governmental Authority for the account of
any Bank pursuant to Section 2.13 and, in each case, such Bank has declined or
is unable to designate a different Lending Office in accordance with
Section 2.17(a), or if any Bank is a Defaulting Bank or a

 

116



--------------------------------------------------------------------------------

Non-Consenting Bank, then the Borrower may, at its sole expense and effort, upon
notice to such Bank and the Agent, require such Bank to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 9.6), all of its interests, rights (other
than its existing rights to payments pursuant to Section 2.12 or Section 2.13)
and obligations under this Agreement and the related Credit Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Bank, if a Bank accepts such assignment); provided that:

(a)    the Borrower shall have paid to the Agent the assignment fee (if any)
specified in Section 9.6;

(b)    such Bank shall have received payment of an amount equal to the
outstanding principal of its Advances and participations in Reimbursement
Obligations, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Credit Documents (including any
amounts under Section 2.11) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

(c)    in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.13, such assignment will result in a reduction in such compensation or
payments thereafter;

(d)    such assignment does not conflict with applicable Legal Requirements; and

(e)    in the case of any assignment resulting from a Bank becoming a
Non-Consenting Bank, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Bank shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Bank or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

Section 9.14.    Keepwell. At the time the Guaranty or the grant of the security
interest under the Credit Documents, in each case, by any Specified Credit
Party, becomes effective with respect to any Swap Obligation, the Borrower
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Credit Party
with respect to such Swap Obligation as may be needed by such Specified Credit
Party from time to time to honor all of its obligations under its Guaranty and
the other Credit Documents in respect of such Swap Obligation (but, in each
case, only up to the maximum amount of such liability that can be hereby
incurred without rendering the Borrower’s obligations and undertakings under
this Article IX voidable under applicable law relating to fraudulent conveyance
or fraudulent transfer, and not for any greater amount). The obligations and
undertakings of the Borrower under this Section 9.14 shall remain in full force
and effect until the Obligations have been indefeasibly paid and performed in
full. The Borrower intends this Section 9.14 to constitute, and this
Section 9.14 shall be deemed to constitute, a guarantee of the obligations of,
and a “keepwell, support, or other agreement” for the benefit of, each Specified
Credit Party for all purposes of the Commodity Exchange Act.

 

117



--------------------------------------------------------------------------------

Section 9.15.    Amendment and Restatement. This Agreement represents an
amendment and restatement of the Existing Credit Agreement. Any indebtedness
under the Existing Credit Agreement continues under this Agreement, and the
execution of this Agreement does not indicate a payment, satisfaction, novation,
or discharge thereof.

Section 9.16.    Governing Law. This Agreement, the Notes and the other Credit
Documents shall be governed by, and construed and enforced in accordance with,
the laws of the State of New York. Unless otherwise expressly agreed by the
Issuing Bank and the Borrower when a Letter of Credit is issued, the rules of
the ISP shall apply to each standby Letter of Credit.

Section 9.17.    Submission to Jurisdiction; Waiver of Punitive Damages; Jury
Trial; Etc.

(a)    SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT ANY RIGHT THAT THE AGENT,
ANY BANK OR THE ISSUING BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AGAINST THE
BORROWER OR ANY OTHER CREDIT PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(b)    WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY ANY LEGAL REQUIREMENT, ANY OBJECTION
THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (a) OF THIS Section 9.17. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(c)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.2. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY ANY LEGAL REQUIREMENT.

 

118



--------------------------------------------------------------------------------

(d)    WAIVER OF PUNITIVE DAMAGES, ETC. EACH PARTY HERETO HEREBY (i) IRREVOCABLY
WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO
CLAIM OR RECOVER IN ANY LITIGATION BASED HEREON, OR DIRECTLY OR INDIRECTLY AT
ANY TIME ARISING OUT OF, UNDER OR IN CONNECTION WITH THE CREDIT DOCUMENTS OR ANY
TRANSACTION CONTEMPLATED THEREBY OR ASSOCIATED THEREWITH, ANY “SPECIAL DAMAGES,”
AS DEFINED BELOW, PROVIDED, HOWEVER, THAT, THIS WAIVER OF SPECIAL DAMAGES SHALL
NOT INCLUDE ANY SPECIAL DAMAGES FOR WHICH ANY OF THE INDEMNITEES MAY BE LIABLE
PURSUANT TO SECTION 9.7; (ii) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iii) ACKNOWLEDGES THAT
IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS AND
THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS Section 9.17. AS USED IN
THIS Section 9.17, “SPECIAL DAMAGES” INCLUDES ALL SPECIAL, CONSEQUENTIAL,
EXEMPLARY, OR PUNITIVE DAMAGES (REGARDLESS OF HOW NAMED), BUT DOES NOT INCLUDE
ANY PAYMENT OR FUNDS WHICH ANY PARTY HERETO HAS EXPRESSLY PROMISED TO PAY OR
DELIVER TO ANY OTHER PARTY HERETO.

(e)    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS Section 9.17.

Section 9.18.    Treatment of Certain Information; Confidentiality.

Each of the Agent, the Banks and the Issuing Bank agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates, its auditors and its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed

 

119



--------------------------------------------------------------------------------

to keep such Information confidential), (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 9.18, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder,
(g) on a confidential basis to (i) any rating agency in connection with rating
the Borrower or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the consent of the
Borrower or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section 9.18 or (y) becomes available
to the Agent, any Bank, the Issuing Bank, or any of their respective Affiliates
on a nonconfidential basis from a source other than the Borrower. In addition,
the Agent and the Banks may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers to the Agents and the
Banks in connection with the administration of this Agreement, the other Credit
Documents, and the Commitments.

For purposes of this Section 9.18, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Agent, any Bank, or the Issuing Bank on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section 9.18 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each of the Agent, the Banks, and the Issuing Bank acknowledges that (i) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (ii) it has developed compliance procedures
regarding the use of material non-public information and (iii) it will handle
such material non-public information in accordance with applicable Legal
Requirements, including United States federal and state securities laws.

Section 9.19.    Integration. THIS WRITTEN AGREEMENT AND THE CREDIT DOCUMENTS,
AS DEFINED IN THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

120



--------------------------------------------------------------------------------

Section 9.20.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Bank that is an EEA
Financial Institution arising under any Credit Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Bank that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

121



--------------------------------------------------------------------------------

EXECUTED as of the date first above written.

 

BORROWER: STONE ENERGY CORPORATION By:  

/s/ David H. Welch

Name:  

David H. Welch

Title:  

Chief Executive Officer and President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

AGENT: BANK OF AMERICA, N.A. By:  

/s/ Mark Hedrick

Name:  

Mark Hedrick

Title:  

Managing Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK AND ISSUING BANK: BANK OF AMERICA, N.A. By:  

/s/ Mark Hedrick

Name:  

Mark Hedrick

Title:  

Managing Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANKS: WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Patrick Greene

Name:  

Patrick Greene

Title:  

Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

NATIXIS By:  

/s/ Brice Le Foyer

Name:  

Brice Le Foyer

Title:  

Director

By:  

/s/ Ajay Prakash

Name:  

Ajay Prakash

Title:  

Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA By:  

/s/ Marc Graham

Name:  

Marc Graham

Title:  

Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION By:  

/s/ Mark Brewster

Name:  

Mark Brewster

Title:  

Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

TORONTO DOMINION (NEW YORK) LLC By:  

/s/ Savo Bozic

Name:  

Savo Bozic

Title:  

Authorized Signatory

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC By:  

/s/ Christopher Aitkin

Name:  

Christopher Aitkin

Title:  

Assistant Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

REGIONS BANK By:  

/s/ Margaret Renou

Name:  

Margaret Renou

Title:  

Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:  

/s/ Nicholas V. Ocepek

Name:  

Nicholas V. Ocepek

Title:  

Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

IBERIABANK By:  

/s/ Stacy Goldstein

Name:  

Stacy Goldstein

Title:  

Senior Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

WHITNEY BANK By:  

/s/ William Jochetz

Name:  

William Jochetz

Title:  

Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION By:  

/s/ Ryo Suzuki

Name:  

Ryo Suzuki

Title:  

Deputy Head of Americas Division, General Manager

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Annex 1

COMMITMENTS;

BORROWER, AND AGENT NOTICE INFORMATION

 

I. Commitments

 

Bank of America, N.A.

   $ 19,200,000  

Wells Fargo Bank, National Association

   $ 18,400,000  

Natixis

   $ 18,400,000  

The Bank of Nova Scotia

   $ 18,400,000  

Capital One, National Association

   $ 18,400,000  

Toronto Dominion (New York) LLC

   $ 18,400,000  

Barclays Bank PLC

   $ 18,400,000  

Regions Bank

   $ 18,400,000  

U.S. Bank National Association

   $ 18,400,000  

IBERIABANK

   $ 12,000,000  

Whitney Bank

   $ 12,000,000  

Sumitomo Mitsui Banking Corporation

   $ 9,600,000  

Total Commitments

   $ 200,000,000  

 

II. Borrower Notice Information

Stone Energy Corporation

625 E. Kaliste Saloom Road

Lafayette, Louisiana 70508

Attn:     Mr. Kenneth H. Beer

Telephone:      337-237-0410

Telecopy:         337-521-9880



--------------------------------------------------------------------------------

III. Agent Notice Information

For Payments and Requests for Credit Extensions

Bank of America, N.A.

901 Main Street

Mail Code: TX1-492-14-11

Dallas TX, 75202

Attn: Jennifer Ollek

Phone:972-338-3767

Email: Jennifer.a.ollek@baml.com

Fax Number: 214-290-8374

Bank of America, N.A.

Account No.: 1366072250600

Ref: Stone Energy Corp

ABA# 026009593

Other Notices for Administrative Agent

Bank of America, N.A.

Agency Management

222 Broadway, 14th Fl

Mail Code: NY3-222-14-03

New York, NY 10038

Attn: Steven Gazzillo

Phone:646-556-0328

Email: steven.gazzillo@baml.com

Fax Number:212-901-7842



--------------------------------------------------------------------------------

SCHEDULE 2.6(h)

EXISTING LETTERS OF CREDIT

The issuer of each Existing Letter of Credit listed below is Bank of America,
N.A.

 

Letter of

Credit

Number

  

Beneficiary

   Amount      Issue Date    Expiration
Date  

139717

   Chevron U.S.A. Inc.    $ 1,400,000      06/22/94      04/11/17  

908720

   Chevron U.S.A. Inc.    $ 1,400,000      05/10/96      04/11/17  

3099240

   Anadarko Petroleum Corporation    $ 8,767,274      04/08/09      04/11/17  

3128210

   Zurich American Insurance    $ 165,000      06/13/13      04/11/17  

3128209

   Berkley Oil & Gas Specialty    $ 737,000      06/27/13      04/11/17  



--------------------------------------------------------------------------------

SCHEDULE 4.1

SUBSIDIARIES

 

Subsidiary

   Jurisdiction and Type
of Organization    Ownership   Excluded
Subsidiary Stone Energy Offshore, L.L.C.    Delaware Limited
Liability Company    Stone Energy
Corporation (Sole Member)   No Stone Energy Holding, L.L.C.    Delaware Limited
Liability Company    Stone Energy
Corporation (Sole Member)   Yes



--------------------------------------------------------------------------------

SCHEDULE 4.7

EXISTING LITIGATION

None.



--------------------------------------------------------------------------------

SCHEDULE 4.14(a)

EXISTING ENVIRONMENTAL CONCERNS

None.



--------------------------------------------------------------------------------

SCHEDULE 4.14(b)

DESIGNATED ENVIRONMENTAL SITES

None.



--------------------------------------------------------------------------------

SCHEDULE 4.17(b)(i)

MORTGAGE FILING OFFICES

 

  •   Clerk of Court’s Office for Cameron Parish, Louisiana

 

  •   Clerk of Court’s Office for Iberia Parish, Louisiana

 

  •   Clerk of Court’s Office for Jefferson Parish, Louisiana

 

  •   Clerk of Court’s Office for LaFourche Parish, Louisiana

 

  •   Clerk of Court’s Office for Plaquemines Parish, Louisiana

 

  •   Clerk of Court’s Office for St. Bernard Parish, Louisiana

 

  •   Clerk of Court’s Office for St. Mary Parish, Louisiana

 

  •   Clerk of Court’s Office for Terrebonne Parish, Louisiana

 

  •   Clerk of Court’s Office for Vermilion Parish, Louisiana

 

  •   Bureau of Ocean Energy Management

Louisiana Fixture and As-Extracted Filing

 

  •   Clerk of Court’s Office of any Parish of the State of Louisiana

 

  •   Bureau of Ocean Energy Management



--------------------------------------------------------------------------------

SCHEDULE 4.17(b)(ii)

FILING OFFICES

The Office of the Delaware Secretary of State



--------------------------------------------------------------------------------

SCHEDULE 6.1

PERMITTED EXISTING LIENS

None.



--------------------------------------------------------------------------------

SCHEDULE 6.2

PERMITTED EXISTING DEBT

None.



--------------------------------------------------------------------------------

SCHEDULE 6.6

INVESTMENTS

 

  •   The Borrower’s Equity Interest in HWCG Holdings, LLC

 

  •   The Borrower’s Equity Interest in Stone Energy Holdings, L.L.C.

 

  •   Stone Offshore’s Equity Interest in SP 49 Pipeline, LLC



--------------------------------------------------------------------------------

SCHEDULE 6.8

AFFILIATE TRANSACTIONS

None.